REVOLVING CREDIT
AND
SECURITY AGREEMENT
PNC BANK, NATIONAL ASSOCIATION
(AS LENDER AND AS AGENT)
WITH
TECUMSEH PRODUCTS COMPANY,

TECUMSEH COMPRESSOR COMPANY,

TECUMSEH PRODUCTS OF CANADA, LIMITED,

AND

EVERGY, INC.
(BORROWERS)
APRIL 21, 2011
TABLE OF CONTENTS

LIST OF EXHIBITS AND SCHEDULES

     
Exhibits
Exhibit 1.2
Exhibit 2.1(a)
Exhibit 5.5(b)
Exhibit 8.1(k)
Exhibit 16.3
Schedules
Schedule 1.2
Schedule 1.2A
Schedule 1.2B
Schedule 4.5
Schedule 4.15(h)
Schedule 4.19
Schedule 5.1
Schedule 5.2(a)
Schedule 5.2(b)
Schedule 5.4
Schedule 5.6
Schedule 5.8(b)
Schedule 5.8(d)
Schedule 5.8(d)(xii)
Schedule 5.9
Schedule 5.10
Schedule 5.14
Schedule 7.3
Schedule 7.4
Schedule 7.5
Schedule 7.8
 
Borrowing Base Certificate
Revolving Credit Note
Financial Projections
Financial Condition Certificate
Commitment Transfer Supplement

Permitted Encumbrances
EBITDA Adjustments
Additional Excluded Equipment
Equipment and Inventory Locations
Deposit and Investment Accounts
Real Property
Consents
States of Qualification and Good Standing
Subsidiaries
Federal Tax Identification Number
Prior Names
Litigation
Plans
ERISA
Intellectual Property, Source Code Escrow Agreements
Licenses and Permits
Labor Disputes
Guarantees
Investments
Intercompany Loans
Indebtedness

REVOLVING CREDIT
AND
SECURITY AGREEMENT

Revolving Credit and Security Agreement dated as of April 21, 2011 among
TECUMSEH PRODUCTS COMPANY, a corporation organized under the laws of the State
of Michigan (“Tecumseh Products”), TECUMSEH COMPRESSOR COMPANY, a corporation
organized under the laws of the State of Delaware (“Tecumseh Compressor”),
TECUMSEH PRODUCTS OF CANADA, LIMITED, a Canadian corporation (“Tecumseh Products
Canada”), and EVERGY, INC., a corporation organized under the laws of the State
of Delaware (“Evergy”) (Tecumseh Products, Tecumseh Compressor, Tecumseh
Products Canada and Evergy, each a “Borrower”, and collectively “Borrowers”),
the financial institutions which are now or which hereafter become a party
hereto (collectively, the “Lenders” and individually a “Lender”) and PNC BANK,
NATIONAL ASSOCIATION (“PNC”), as agent for Lenders (PNC, in such capacity, the
“Agent”).

IN CONSIDERATION of the mutual covenants and undertakings herein contained,
Borrowers, Lenders and Agent hereby agree as follows:

I. DEFINITIONS.

1.1. Accounting Terms. As used in this Agreement, the Other Documents or any
certificate, report or other document made or delivered pursuant to this
Agreement, accounting terms not defined in Section 1.2 or elsewhere in this
Agreement and accounting terms partly defined in Section 1.2 to the extent not
defined, shall have the respective meanings given to them under GAAP; provided,
however, whenever such accounting terms are used for the purposes of determining
compliance with financial covenants in this Agreement, such accounting terms
shall be defined in accordance with GAAP as applied in preparation of the
audited financial statements of Borrowers for the fiscal year ended December 31,
2010.

1.2. General Terms. For purposes of this Agreement the following terms shall
have the following meanings:

“Accountants” shall have the meaning set forth in Section 9.7.

“Advance Rates” shall mean, collectively, the Receivables Advance Rate, the
Inventory Advance Rates, and the Equipment Advance Rate.

“Advances” shall mean and include the Revolving Advances and Letters of Credit.

“Affiliate” of any Person shall mean (a) any Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
such Person, or (b) any Person who is a director, managing member, general
partner or officer (i) of such Person, (ii) of any Subsidiary of such Person or
(iii) of any Person described in clause (a) above. For purposes of this
definition, control of a Person shall mean the power, direct or indirect, (x) to
vote 5% or more of the Equity Interests having ordinary voting power for the
election of directors of such Person or other Persons performing similar
functions for any such Person, or (y) to direct or cause the direction of the
management and policies of such Person whether by ownership of Equity Interests,
contract or otherwise.

“After-Acquired Equipment” shall mean Equipment of a Borrower (i) that was
acquired after February 28, 2011, (ii) that was appraised in an appraisal
satisfactory to Agent, (iii) that meets all conditions to be Eligible Equipment,
and (iv) that is satisfactory to Agent in its sole discretion.

“Agent” shall have the meaning set forth in the preamble to this Agreement and
shall include its successors and assigns.

“Agent Advances” shall have the meaning set forth in Section 16.2(b).

“Agreement” shall mean this Revolving Credit and Security Agreement, as the same
may be amended, restated, supplemented or otherwise modified from time to time.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
higher of (i) the Base Rate in effect on such day, (ii) the Federal Funds Open
Rate in effect on such day plus 1/2 of 1% and (iii) the Daily LIBOR Rate plus
1%. For purposes of this definition, “Daily LIBOR Rate” shall mean, for any day,
the rate per annum determined by Agent by dividing (x) the Published Rate by
(y) a number equal to 1.00 minus the Reserve Percentage. For the purposes of
this definition, “Published Rate” shall mean the rate of interest published each
Business Day in The Wall Street Journal “Money Rates” listing under the caption
“London Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the
eurodollar rate for a one month period as published in another publication
determined by Agent).

“Anti-Terrorism Laws” shall mean any Applicable Laws relating to terrorism or
money laundering, including Executive Order No. 13224, the USA PATRIOT Act, the
Applicable Laws comprising or implementing the Bank Secrecy Act, and the
Applicable Laws administered by the United States Treasury Department’s Office
of Foreign Asset Control (as any of the foregoing Applicable Laws may from time
to time be amended, renewed, extended, or replaced), the Proceeds of Crime
(Money Laundering) and Terrorist Financing Act, S.C. 2000, c.17, the Foreign
Extraterritorial Measures Act, R.S.C. 1985, c. F-29 and the respective
regulations promulgated thereunder.

“Applicable Law” shall mean all laws, rules and regulations applicable to the
Person, conduct, transaction, covenant, Other Document or contract in question,
including all applicable common law and equitable principles; all provisions of
all applicable state, provincial, federal and foreign constitutions, statutes,
rules, regulations, treaties, directives and orders of any Governmental Body,
and all orders, judgments and decrees of all courts and arbitrators.

“Applicable Margin” for Revolving Advances shall mean, as of the Closing Date
through September 30, 2011, the applicable percentage specified below:

         
APPLICABLE MARGINS FOR DOMESTIC RATE
LOANS
  APPLICABLE MARGINS FOR EURODOLLAR
RATE LOANS
 
       
1.25%
    2.25 %
 
       

Thereafter, effective as of the first Business Day following receipt by Agent of
the Average Undrawn Availability Report for the previous fiscal quarter (each
day of such delivery, an “Adjustment Date”), the Applicable Margin for each type
of Advance shall be adjusted, if necessary, to the applicable percent per annum
set forth in the pricing table set forth below corresponding to the Average
Undrawn Availability for the calendar quarter period ending on the last day of
the most recently completed calendar quarter prior to the applicable Adjustment
Date (each such period, a “Calculation Period”):

              TIER  
AVERAGE UNDRAWN
AVAILABILITY
  APPLICABLE MARGINS
FOR DOMESTIC RATE
LOANS (REVOLVING
ADVANCES)   APPLICABLE MARGINS
FOR EURODOLLAR RATE
LOANS (REVOLVING
ADVANCES)    
 
        I  
Greater than
$25,000,000
  1%

  2%

   
 
        II  
Greater than
$10,000,000 but less
than or equal to
$25,000,000
  1.25%



  2.25%



   
 
        III  
Less than or equal to
$10,000,000
  1.50%

  2.50%

   
 
       

If the Borrowers do not timely deliver the Average Undrawn Availability Report,
each Applicable Margin shall be conclusively presumed to equal the highest
Applicable Margin specified in the pricing table set forth above until the date
of delivery of the Average Undrawn Availability Report, at which time the rate
will be adjusted based upon Average Undrawn Availability reflected in the
Average Undrawn Availability Report.

If, as a result of any restatement of, or other adjustment to, the financial
statements of Borrowers on a Consolidated Basis or for any other reason, the
Agent determines that (a) the Average Undrawn Availability as previously
calculated as of any applicable date was inaccurate, and (b) a proper
calculation of Average Undrawn Availability would have resulted in different
pricing for any period, then (i) if the proper calculation of the Average
Undrawn Availability would have resulted in higher pricing for such period, the
Borrowers shall automatically and retroactively be obligated to pay to the
Agent, promptly upon demand by the Agent, an amount equal to the excess of the
amount of interest and fees that should have been paid for such period over the
amount of interest and fees actually paid for such period; and (ii) if the
proper calculation of the Average Undrawn Availability would have resulted in
lower pricing for such period, Lenders shall automatically and retroactively be
obligated to pay to the Borrowers, promptly upon demand by the Borrowers, an
amount equal to the excess of the amount of interest and fees that was actually
paid for such period over the amount of interest and fees that should have been
paid for such period; provided, that, if as a result of any restatement or other
event a proper calculation of the Average Undrawn Availability would have
resulted in higher pricing for one or more periods and lower pricing for one or
more other periods (due to the shifting of income or expenses from one period to
another period or any similar reason), then the amount payable by the Borrowers
pursuant to clause (i) above shall be based upon the excess, if any, of the
amount of interest and fees that should have been paid for all applicable
periods over the amounts of interest and fees actually paid for such periods,
and the amount payable by the Lenders pursuant to clause (ii) above shall be
based upon the excess, if any, of the amount of interest and fees that was
actually paid for all applicable periods over the amounts of interest and fees
that should have been paid for such periods.

“Average Undrawn Availability” means, with respect to any period, an amount
equal to the sum of amount of Undrawn Availability on each day in such period
divided by the number of days in such period.

“Average Undrawn Availability Report” means a written report signed by an
Authorized Officer showing the calculation of Average Undrawn Availability for
the applicable period that is satisfactory in form to Agent.

“Authority” shall have the meaning set forth in Section 4.19(d).

“Bankruptcy Code” shall mean: (a) title 11 of the United States Code, (b) the
Bankruptcy and Insolvency Act, R.S.C. 1985, c. B-3, (c) the Companies’ Creditors
Arrangement Act, R.S.C. 1985, c. C-36, (d) the Winding-Up and Restructuring Act,
R.S.C. 1985, c. W-11 as applicable, or any similar legislation in a relevant
jurisdiction, in each case as in effect from time to time. Section references in
this Agreement to the Bankruptcy Code refer to title 11 of the United States
Code or in the case of Tecumseh Products Canada to the equivalent provisions of
the applicable Canadian legislation referred to in (b) and (c) above.

“Base Rate” shall mean the base commercial lending rate of PNC as publicly
announced to be in effect from time to time, such rate to be adjusted
automatically, without notice, on the effective date of any change in such rate.
This rate of interest is determined from time to time by PNC as a means of
pricing some loans to its customers and is neither tied to any external rate of
interest or index nor does it necessarily reflect the lowest rate of interest
actually charged by PNC to any particular class or category of customers of PNC.

“Blocked Accounts” shall have the meaning set forth in Section 4.15(h).

“Blocked Account Bank” shall have the meaning set forth in Section 4.15(h).

“Blocked Person” shall have the meaning set forth in Section 5.24(b).

“Borrower” or “Borrowers” shall have the meaning set forth in the preamble to
this Agreement and shall extend to all permitted successors and assigns of such
Persons.

“Borrowers on a Consolidated Basis” shall mean the consolidation in accordance
with GAAP of the accounts or other items of the Borrowers and their respective
Subsidiaries (including the Excluded Foreign Subsidiaries).

“Borrowers’ Account” shall have the meaning set forth in Section 2.8.

“Borrowing Agent” shall mean Tecumseh Products.

“Borrowing Base” is defined in Section 2.1(a).

“Borrowing Base Certificate” shall mean a certificate in substantially the form
of Exhibit 1.2 duly executed by the President, Chief Financial Officer, or
Treasurer of the Borrowing Agent (each an “Authorized Officer”) and delivered to
the Agent, appropriately completed, by which such officer shall certify to Agent
the Formula Amount and calculation thereof as of the date of such certificate.

“Business Day” shall mean any day other than Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required by law to be closed
for business in East Brunswick, New Jersey and, if the applicable Business Day
relates to any Eurodollar Rate Loans, such day must also be a day on which
dealings are carried on in the London interbank market.

"Canadian Dollar” and “C$” means the lawful currency of Canada.

"Canadian Employee Benefit Laws” means the Income Tax Act,, R.S.C. 1985, c. 1
the Pension Benefits Standards Act, R.S.C. 1985, c. 32, the Employment Insurance
Act, S.C. 1996 c. 23, the Pension Benefits Act, R.S.O. 1990, c. P 8, the
Workplace Safety and Insurance Act, 1997, S.O. 1997, c. 16, the Occupational
Health and Safety Act, R.S.O. 1990, c. O. 1 and the Employment Standards Act,
2000, S.O. 2000, c. 41, and in each case the regulations thereunder, and any
federal, provincial or local counterparts or substantial equivalents relating to
employee benefits, in each case, as amended from time to time.

“Canadian Income Tax Act” shall mean the Income Tax Act (Canada), R.S.C. 1985,
c.1 (5th Supp.), as amended and the regulations thereunder.

“Canadian Pension Plan” shall mean a pension plan or plan that is a “registered
pension plan” as defined in the Canadian Income Tax Act or is subject to the
funding requirements of applicable pension benefits legislation in any Canadian
jurisdiction and is applicable to employees or former employees resident in
Canada of Tecumseh Products Canada, including without limitation any Canadian
Union Plan.

“Canadian Union Plan” shall mean any pension plan for the benefit of employees
or former employees resident in Canada of Tecumseh Products Canada which is not
maintained, sponsored or administered by Tecumseh Products Canada, but to which
Tecumseh Products Canada is or was required to contribute pursuant to a
collective agreement or participation agreement.

“Canadian Security Documents” means the loan and security documents creating any
Lien in Agent’s favor securing the Obligations for the benefit of the Lenders
with respect to that portion of the Collateral located in Canada or in which a
Canadian entity has an interest.

“Canadian Subsidiary” means any Subsidiary of any Borrower organized under the
laws of Canada or any province, territory or other political subdivision
thereof.

“Capital Expenditures” shall mean expenditures made or liabilities incurred for
the acquisition of any fixed assets or improvements, replacements, substitutions
or additions thereto which have a useful life of more than one year, including
the total principal portion of Capitalized Lease Obligations, which, in
accordance with GAAP, would be classified as capital expenditures.

“Capitalized Lease Obligation” shall mean any Indebtedness of any Borrower or
any Subsidiary represented by obligations under a lease that is required to be
capitalized for financial reporting purposes in accordance with GAAP.

"Cash Dominion Triggering Event” shall mean (a) the occurrence of an Event of
Default that is continuing, or (b) that Undrawn Availability is less than or
equal to (i) $7,500,000 for 5 consecutive Business Days, or (ii) $5,000,000 on
any Business Day.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. §§9601 et seq.

“Change in Control” means (a) the acquisition on or after the Closing Date of
ownership, directly or indirectly, beneficially or of record, by any Person or
group (within the meaning of the Securities Exchange Act of 1934 and the rules
of the SEC thereunder as in effect on the date hereof, but excluding Tecumseh
Products) of Equity Interests representing more than 35% of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of Tecumseh Products; or (b) occupation of a majority of the seats (other than
vacant seats) on the board of directors of Tecumseh Products by Persons who were
neither (i) nominated by the board of directors of Tecumseh Products nor
(ii) appointed by directors so nominated.

“Charges” shall mean all taxes, charges, fees, imposts, levies or other
assessments, including all net income, gross income, gross receipts, sales, use,
ad valorem, value added, transfer, franchise, profits, inventory, capital stock,
license, withholding, payroll, employment, social security, unemployment,
excise, severance, stamp, occupation and property taxes, custom duties, fees,
assessments, liens, claims and charges of any kind whatsoever, together with any
interest and any penalties, additions to tax or additional amounts, imposed by
any taxing or other authority, domestic or foreign (including the Pension
Benefit Guaranty Corporation or any environmental agency or superfund), upon the
Collateral, any Borrower or any Guarantor.

“Closing Date” shall mean the date of this Agreement or such other date as may
be agreed to by the parties hereto.

“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
or supplemented from time to time, and any successor statute of similar import,
and the rules and regulations thereunder, as from time to time in effect.

“Collateral” shall mean and include:

(a) all Receivables;

(b) all Equipment;

(c) all General Intangibles;

(d) all Inventory;

(e) all Investment Property;

(f) all Real Property;

(g) all Subsidiary Stock;

(h) the Leasehold Interests;

(i) all of each Borrower’s right, title and interest in and to, whether now
owned or hereafter acquired and wherever located, (i) its respective goods and
other property including, but not limited to, all merchandise returned or
rejected by Customers, relating to or securing any of the Receivables; (ii) all
of each Borrower’s rights as a consignor, a consignee, an unpaid vendor,
mechanic, artisan, or other lienor, including stoppage in transit, setoff,
detinue, replevin, reclamation and repurchase; (iii) all additional amounts due
to any Borrower from any Customer relating to the Receivables; (iv) other
property, including warranty claims, relating to any goods securing the
Obligations; (v) all of each Borrower’s contract rights, rights of payment which
have been earned under a contract right, instruments (including promissory
notes), documents, chattel paper (including electronic chattel paper), warehouse
receipts, deposit accounts, letters of credit and money; (vi) all commercial
tort claims (whether now existing or hereafter arising); (vii) if and when
obtained by any Borrower, all real and personal property of third parties in
which such Borrower has been granted a lien or security interest as security for
the payment or enforcement of Receivables; (viii) all letter of credit rights
(whether or not the respective letter of credit is evidenced by a writing);
(ix) all supporting obligations; and (x) any other goods, personal property or
real property now owned or hereafter acquired in which any Borrower has
expressly granted a security interest or may in the future grant a security
interest to Agent hereunder, or in any amendment or supplement hereto or
thereto, or under any other agreement between Agent and any Borrower;

(j) all of each Borrower’s ledger sheets, ledger cards, files, correspondence,
records, books of account, business papers, computers, computer software (owned
by any Borrower or in which it has an interest), computer programs, tapes, disks
and documents relating to (a), (b), (c), (d), (e), (f), (g), (h) or (i) of this
Paragraph;

(k) all proceeds and products of (a), (b), (c), (d), (e), (f), (g), (h), (i) and
(j) in whatever form, including, but not limited to: cash, deposit accounts
(whether or not comprised solely of proceeds), certificates of deposit,
insurance proceeds (including hazard, flood and credit insurance), negotiable
instruments and other instruments for the payment of money, chattel paper,
security agreements, documents, eminent domain proceeds, condemnation proceeds
and tort claim proceeds; and

(l) all present and future collateral granted under the Canadian Security
Documents and each Guarantor Security Agreement.

Collateral excludes, however, the Excluded Collateral.

“Commitment Percentage” of any Lender shall mean the percentage set forth below
such Lender’s name on the signature page hereof as same may be adjusted upon any
assignment by a Lender pursuant to Section 16.3(c) or (d).

“Commitment Transfer Supplement” shall mean a document in the form of
Exhibit 16.3 hereto, properly completed and otherwise in form and substance
satisfactory to Agent by which the Purchasing Lender purchases and assumes a
portion of the obligation of Lenders to make Advances under this Agreement.

“Compliance Certificate” shall mean a compliance certificate to be signed by the
Chief Financial Officer, Treasurer, or Controller of Borrowing Agent, which
shall state that, based on an examination sufficient to permit such officer to
make an informed statement, (i) no Default or Event of Default exists, or if
such is not the case, specifying such Default or Event of Default, its nature,
when it occurred, whether it is continuing and the steps being taken by
Borrowers with respect to such default and, such certificate shall have appended
thereto calculations which set forth Borrowers’ compliance with the requirements
or restrictions imposed by Sections 6.5, 7.4, 7.5, 7.6, 7.7, 7.8, 7.10, and 7.11
and (ii) shall attach evidence reasonably satisfactory to Agent that Borrowers
have timely made all contributions required by ERISA with respect to defined
benefit pension plans.

“Consents” shall mean all filings and all licenses, permits, consents,
approvals, authorizations, qualifications and orders of Governmental Bodies and
other third parties, domestic or foreign, necessary to carry on any Borrower’s
business or necessary (including to avoid a conflict or breach under any
agreement, instrument, other document, license, permit or other authorization)
for the execution, delivery or performance of this Agreement, the Other
Documents, including any Consents required under all applicable federal, state
or other Applicable Law.

“Consigned Inventory” shall mean Inventory of any Borrower that is in the
possession of another Person on a consignment, sale or return, or other basis
that does not constitute a final sale and acceptance of such Inventory.

“Controlled Group” shall mean, at any time, each Borrower and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
any Borrower, are treated as a single employer under Section 414 of the Code.

“Customer” shall mean and include the account debtor with respect to any
Receivable and/or the prospective purchaser of goods, services or both with
respect to any contract or contract right, and/or any party who enters into or
proposes to enter into any contract or other arrangement with any Borrower,
pursuant to which such Borrower is to deliver any personal property or perform
any services.

“Customs” shall have the meaning set forth in Section 2.11(b).

“Default” shall mean an event, circumstance or condition which, with the giving
of notice or passage of time or both, would constitute an Event of Default.

“Default Rate” shall have the meaning set forth in Section 3.1.

“Defaulting Lender” shall have the meaning set forth in Section 2.23(a).

“Depository Accounts” shall have the meaning set forth in Section 4.15(h).

“Designated Lender” shall have the meaning set forth in Section 16.2(b).

“Documents” shall have the meaning set forth in Section 8.1(c).

“Dollar” and the sign “$” shall mean lawful money of the United States of
America.

“Dollar Equivalent” of any amount means, at the time of determination thereof,
(a) if such amount is expressed in Dollars, such amount, or (b) if such amount
is expressed in a currency other than Dollars, the equivalent of such amount in
Dollars determined by using the spot exchange rate determined by the Agent at
11:00 a.m. (New York time) on the date of determination (or, if such date is not
a Business Day, the last Business Day prior thereto) available to it for the
spot purchase in the New York foreign exchange market of such amount of Dollars
with such currency or, if such rate of exchange is not available, such other
rate as the Agent, in its reasonable discretion, deems appropriate.

“Domestic Rate Loan” shall mean any Advance that bears interest based upon the
Alternate Base Rate.

“Domestic Subsidiary” shall mean any Subsidiary of any Borrower organized under
the laws of any jurisdiction within the United States.

“Drawing Date” shall have the meaning set forth in Section 2.12(b).

“Early Termination Date” shall have the meaning set forth in Section 13.1.

“Earnings Before Interest and Taxes” shall mean for any period the sum of
(i) net income (or loss) of Borrowers on a Consolidated Basis for such period as
calculated on a first-in-first-out basis (excluding extraordinary gains), plus
(ii) all interest expense of Borrowers on a Consolidated Basis for such period,
plus (iii) all charges against income of Borrowers on a Consolidated Basis for
such period for federal, state and local taxes.

“EBITDA” shall mean for any period the sum of (i) Earnings Before Interest and
Taxes for such period plus (ii) depreciation expenses for such period of
Borrowers on a Consolidated Basis, plus (iii) amortization expenses for such
period of Borrowers on a Consolidated Basis. EBITDA will be adjusted for all
non-cash expense items and one-time non-recurring expenses or charges for
discontinued operations, restructuring, impairment and other charges as shown on
Schedule 1.2A.

“Eligible Equipment” shall mean and include Equipment of a Borrower that was
appraised as of February 28, 2011 (the “Appraised Equipment”), and that Agent,
in its reasonable discretion, deems eligible, based on such considerations as
Agent may from time to time deem appropriate including whether the Equipment is
subject to a perfected, first priority security interest in favor of Agent and
no other Lien (other than a Permitted Encumbrance). In addition, Equipment shall
not be Eligible Equipment if it (i) does not conform to all material standards
imposed by any Governmental Body which has regulatory authority over such goods
or the use or sale thereof, (ii) is located outside the continental United
States, Canada, or at a location that is not otherwise in compliance with this
Agreement, (iii) is the subject of an Intellectual Property Claim; (iv) is
subject to a License Agreement or other agreement that limits, conditions or
restricts any Borrower’s or Agent’s right to sell or otherwise dispose of such
Equipment, unless Agent is a party to a Licensor/Agent Agreement with the
Licensor under such License Agreement; (v) is situated at a location not owned
by a Borrower unless the owner or occupier of such location has executed in
favor of Agent a Lien Waiver Agreement; (vi) the full purchase price for such
Equipment has not been paid by a Borrower; (vii) is not in good working order
and condition (ordinary wear and tear excepted) or is used or held for use by a
Borrower other than in the Ordinary Course of Business of such Borrower; or
(viii) constitutes a “fixture” under the applicable laws of the jurisdiction in
which such Equipment is located. Eligible Equipment may also include, in Agent’s
sole discretion, After-Acquired Equipment.

“Eligible Extended Term Receivables” shall mean and refer to those certain
Receivables that the Agent has deemed Eligible Receivables, in its reasonable
discretion and based on such considerations as the Agent may from time to time
deem appropriate, in its reasonable discretion, that have extended payment terms
that the Borrowers have granted to account parties thereon; provided that in
order to be and remain eligible for borrowing purposes hereunder, and without
limitation of the foregoing determination by the Agent as set forth above and as
otherwise set forth in the provisions of the definition of the term Eligible
Receivables hereinabove, such Receivables shall not remain unpaid more than
60 days after their due date and nor shall they remain unpaid more than 120 days
from their invoice date with respect to invoices with 60-day terms or more than
150 days from their invoice date with respect to invoices with 90-day terms.

“Eligible In-Transit Inventory” means, as of the date of determination thereof,
without duplication of any other Eligible Inventory, Eligible Inventory of each
Borrower that meets all requirements to be Eligible Inventory except that it is
in-transit to a Borrower, and that meets each of the following conditions (a) it
has been shipped from outside the United States or Puerto Rico for receipt
within 75 days of the date of determination at a warehouse facility of a
Borrower, (b) it has not yet been so received by such Borrower, (c) title to it
has passed to a Borrower, (d) all negotiable and non-negotiable bills of lading
with respect thereto have been properly issued in a Borrower’s name and are in a
Borrower’s possession or the possession of the shipper or transporter of such
Inventory, (e) Agent has control over the documents of title which evidence
ownership of such Inventory (such as, if requested by the Agent, by delivery of
a customs broker agency agreement reasonably satisfactory to the Agent), (f) is
insured to Agent’s satisfaction with Agent named as a lenders loss payee, and
(g) the shippers and handlers of which have executed and delivered to Agent, if
so requested by Agent, an additional terms and conditions of service agreement
satisfactory to Agent.

“Eligible Inventory” shall mean and include Inventory, excluding work-in-process
with respect to each Borrower, valued at the lower of cost or market value,
determined on a first-in-first-out basis, which is not, in Agent’s reasonable
discretion, slow moving or unmerchantable and which Agent, in its reasonable
discretion, shall not deem ineligible Inventory, based on such considerations as
Agent may from time to time deem appropriate including whether the Inventory is
subject to a perfected, first priority security interest in favor of Agent and
no other Lien (other than a Permitted Encumbrance). In addition, Inventory shall
not be Eligible Inventory if it (i) does not conform to all standards imposed by
any Governmental Body which has regulatory authority over such goods or the use
or sale thereof, (ii) is in transit (other than Eligible In-Transit Inventory),
(iii) is located outside the continental United States, Canada, or at a location
that is not otherwise in compliance with this Agreement, (iv) constitutes
Consigned Inventory, (v) is the subject of an Intellectual Property Claim;
(vi) is subject to a License Agreement or other agreement that limits,
conditions or restricts any Borrower’s or Agent’s right to sell or otherwise
dispose of such Inventory, unless Agent is a party to a Licensor/Agent Agreement
with the Licensor under such License Agreement; or (vii) or is situated at a
location not owned by a Borrower unless the owner or occupier of such location
has executed in favor of Agent a Lien Waiver Agreement.

In determining whether Inventory is slow moving, Agent will look to the most
recently completed Inventory appraisal that was satisfactory to Agent and will
not classify Inventory as slow moving unless there has been an increase in slow
moving Inventory or a change in the Inventory mix such that slow moving
Inventory has increased.

In determining whether or not Inventory is finished goods inventory or
work-in-process Inventory, Agent acknowledges that the following are
finished-goods Inventory: finished compressors that would otherwise be Eligible
finished-goods Inventory except that the only remaining action to be taken with
respect to such compressors is to add the required oil. Without limitation, this
means that such Inventory has passed substantially all applicable test and
tryout standards.

“Eligible Receivables” shall mean and include with respect to each Borrower,
each Receivable and each Eligible Extended Term Receivable of such Borrower
arising in the Ordinary Course of Business and which Agent, in its reasonable
discretion, shall deem to be an Eligible Receivable, based on such
considerations as Agent may from time to time deem appropriate. A Receivable
shall not be deemed eligible unless such Receivable is subject to Agent’s first
priority perfected security interest and no other Lien (other than Permitted
Encumbrances), and is evidenced by an invoice or other documentary evidence
satisfactory to Agent. In addition, no Receivable shall be an Eligible
Receivable if:

(a) it arises out of a sale made by any Borrower to an Affiliate of any Borrower
or to a Person controlled by an Affiliate of any Borrower;

(b) except with respect to Eligible Extended Term Receivables, it is due or
unpaid more than ninety (90) days after the original invoice date or more than
sixty (60) days past the original due date;

(c) 50% or more of the Receivables from such Customer are not deemed Eligible
Receivables hereunder. Such percentage may, in Agent’s reasonable discretion, be
increased or decreased from time to time;

(d) any covenant, representation or warranty contained in this Agreement with
respect to such Receivable has been breached;

(e) the Customer shall (i) apply for, suffer, or consent to the appointment of,
or the taking of possession by, a receiver, custodian, trustee or liquidator of
itself or of all or a substantial part of its property or call a meeting of its
creditors, (ii) admit in writing its inability, or be generally unable, to pay
its debts as they become due or cease operations of its present business,
(iii) make a general assignment for the benefit of creditors, (iv) commence a
voluntary case under any state or federal bankruptcy laws (as now or hereafter
in effect), (v) be adjudicated a bankrupt or insolvent, (vi) file a petition
seeking to take advantage of any other law providing for the relief of debtors,
(vii) acquiesce to, or fail to have dismissed, any petition which is filed
against it in any involuntary case under such bankruptcy laws, or (viii) take
any action for the purpose of effecting any of the foregoing;

(f) the sale is to a Customer outside the continental United States of America
or Canada, unless the sale is on letter of credit, guaranty or acceptance terms,
in each case acceptable to Agent in its sole discretion;

(g) the sale to the Customer is on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment or any other repurchase or return
basis or is evidenced by chattel paper;

(h) Agent believes, in its reasonable discretion, that collection of such
Receivable is insecure or that such Receivable may not be paid by reason of the
Customer’s financial inability to pay;

(i) the Customer is the United States of America, any state or any department,
agency or instrumentality of any of them, or any other governmental entity
unless the applicable Borrower assigns its right to payment of such Receivable
to Agent pursuant to the Assignment of Claims Act of 1940, as amended (31 U.S.C.
Sub-Section 3727 et seq. and 41 U.S.C. Sub-Section 15 et seq.) or has otherwise
complied with other applicable statutes or ordinances;

(j) the Customer is the government of Canada, any province, territory, or any
department, agency or instrumentality of any of them;

(k) the goods giving rise to such Receivable have not been delivered to and
accepted by the Customer or the services giving rise to such Receivable have not
been performed by the applicable Borrower and accepted by the Customer or the
Receivable otherwise does not represent a final sale;

(l) the Receivables of the Customer exceed 25% of all Eligible Receivables for
all Customers, but only to the extent that the Receivables of that Customer
exceed the 25% limit;

(m) the Receivable is owed in any currency other than U.S. Dollars or Canadian
Dollars and any Receivables denominated in Canadian Dollars must be converted on
a daily basis to their US Dollar Equivalent;

(n) the Receivable is subject to any offset, deduction, defense, dispute, or
counterclaim, the Customer is also a creditor or supplier of a Borrower or the
Receivable is contingent in any respect or for any reason (provided, however,
that the portion of a Receivable not subject to offset deduction, defense,
dispute or counterclaim will be considered an Eligible Receivable if it meets
all other requirements);

(o) the applicable Borrower has made any agreement with any Customer for any
deduction therefrom, except for discounts or allowances made in the Ordinary
Course of Business for prompt payment, all of which discounts or allowances are
reflected in the calculation of the face value of each respective invoice
related thereto;

(p) any return, rejection or repossession of the merchandise has occurred or the
rendition of services has been disputed;

(q) such Receivable is not payable to a Borrower; or

(r) such Receivable is not otherwise satisfactory to Agent as determined by
Agent in the exercise of its reasonable discretion.

“Environmental Complaint” shall have the meaning set forth in Section 4.19(d).

“Environmental Laws” shall mean all federal, state, provincial, and local
environmental, land use, zoning, health, chemical use, safety and sanitation
laws, statutes, ordinances and codes relating to the protection of the
environment and/or governing the use, storage, treatment, generation,
transportation, processing, handling, production or disposal of Hazardous
Substances and the rules, regulations, policies, guidelines, interpretations,
decisions, orders and directives of federal, state and local governmental
agencies and authorities with respect thereto.

“Equipment” shall mean and include as to each Borrower all of such Borrower’s
goods (other than Inventory) whether now owned or hereafter acquired and
wherever located including all equipment, machinery, apparatus, motor vehicles,
fittings, furniture, furnishings, fixtures, parts, accessories and all
replacements and substitutions therefor or accessions thereto.

“Equipment Advance Rate” shall have the meaning set forth in Section 2.1(a).

“Equity Interests” of any Person shall mean any and all shares, rights to
purchase, options, warrants, general, limited or limited liability partnership
interests, member interests, participation or other equivalents of or interest
in (regardless of how designated) equity of such Person, whether voting or
nonvoting, including common stock, preferred stock, convertible securities or
any other “equity security” (as such term is defined in Rule 3a11-1 of the
General Rules and Regulations promulgated by the SEC under the Exchange Act).

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time and the rules and regulations promulgated thereunder.

“Eurodollar Rate” shall mean for any Eurodollar Rate Loan for the then current
Interest Period relating thereto the interest rate per annum (rounded upwards,
if necessary, to the nearest 1/100 of 1%) determined by Agent by dividing
(i) the rate which appears on the Bloomberg Page BBAM1 (or on such other
substitute Bloomberg page that displays rates at which US dollar deposits are
offered by leading banks in the London interbank deposit market), or the rate
which is quoted by another source selected by Agent which has been approved by
the British Bankers’ Association as an authorized information vendor for the
purpose of displaying rates at which US dollar deposits are offered by leading
banks in the London interbank deposit market (an “Alternative Source”), at
approximately 11:00 a.m., London time two (2) Business Days prior to the first
day of such Interest Period (or if there shall at any time, for any reason, no
longer exist a Bloomberg Page BBAM1 (or any substitute page) or any Alternate
Source, a comparable replacement rate determined by the Agent at such time
(which determination shall be conclusive absent manifest error)) for an amount
comparable to such Eurodollar Rate Loan and having a borrowing date and a
maturity comparable to such Interest Period by (ii) a number equal to 1.00 minus
the Reserve Percentage.

The Eurodollar Rate shall be adjusted with respect to any Eurodollar Rate Loan
that is outstanding on the effective date of any change in the Reserve
Percentage as of such effective date. The Agent shall give prompt notice to the
Borrowing Agent of the Eurodollar Rate as determined or adjusted in accordance
herewith, which determination shall be conclusive absent manifest error.

“Eurodollar Rate Loan” shall mean an Advance at any time that bears interest
based on the Eurodollar Rate.

“Event of Default” shall have the meaning set forth in Article X.

“Exchange Act” shall have the mean the Securities Exchange Act of 1934, as
amended.

“Excluded Collateral” shall mean the Ann Arbor real estate; the Equipment
presently located at the new Ann Arbor facility and other Equipment placed at
the new Ann Arbor facility in the ordinary course of business as listed on
Schedule 1.2B so long as in both cases the Equipment is not included in the
Borrowing Base; the real property located in Ohio, Wisconsin, and Tecumseh,
Michigan that is no longer used in any Borrower’s operations and which is
currently for sale or will shortly be placed for sale; all Intellectual
Property, License Agreements and Licensor/Agent Agreements owned, licensed or
held for use by any of the Borrowers; any loan or note receivables owing by
Tecumseh Products India, Ltd. to Tecumseh Products and any security therefor;
and the stock of non-US and non-Canadian subsidiaries. In no event, however,
does Excluded Collateral include any of the Appraised Equipment or any Eligible
Equipment.

“Excluded Foreign Subsidiaries” shall mean all Subsidiaries of Tecumseh Products
other than the Canadian Subsidiaries and the Domestic Subsidiaries.

“Executive Order No. 13224” shall mean the Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, as the same has been, or
shall hereafter be, renewed, extended, amended or replaced.

“Federal Funds Effective Rate” for any day shall mean the rate per annum (based
on a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.

“Federal Funds Open Rate” for any day shall mean the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by PNC (an “Alternate Source”) (or if such rate for such day
does not appear on the Bloomberg Screen BTMM (or any substitute screen) or on
any Alternate Source, or if there shall at any time, for any reason, no longer
exist a Bloomberg Screen BTMM (or any substitute screen) or any Alternate
Source, a comparable replacement rate determined by the PNC in its reasonable
discretion at such time (which determination shall be conclusive absent manifest
error); provided however, that if such day is not a Business Day, the Federal
Funds Open Rate for such day shall be the “open” rate on the immediately
preceding Business Day. If and when the Federal Funds Open Rate changes, the
rate of interest with respect to any advance to which the Federal Funds Open
Rate applies will change automatically without notice to the Borrowers,
effective on the date of any such change.

"Financial Covenant Triggering Event” shall mean that Undrawn Availability is
less than or equal to (a) $10,000,000 for 5 consecutive Business Days, or (b)
$7,500,000 on any Business Day.

“Fixed Charge Coverage Ratio” shall mean and include, with respect to any fiscal
period, for Borrowers on a Consolidated Basis, the ratio of (a) EBITDA, minus
Unfinanced Capital Expenditures made during such period, minus cash taxes paid
or required to be paid during such period, to (b) all Senior Debt Payments
during such period, plus all distributions and dividends paid during such
period, plus all advances to and Investments in non-Borrowers made by Borrowers
and their Subsidiaries during such period, plus all cash contributions and
payments with respect to pension obligations by Borrowers and their Subsidiaries
during such period.

“Foreign Subsidiary” of any Person, shall mean any Subsidiary that is not a
Domestic Subsidiary or a Canadian Subsidiary.

“Formula Amount” shall mean an amount as calculated at any time and from time to
time equal to the Borrowing Base, minus such reserves as the Agent may in its
reasonable discretion deem proper and necessary from time to time, including
with respect to Priority Payables. But no reserves may be implemented at any
time with respect to Permitted Hedging Contracts related to commodity metals and
non-PNC and non-Lender provided Hedging Contracts.

“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time.

“General Intangibles” shall mean and include as to each Borrower all of such
Borrower’s general intangibles, whether now owned or hereafter acquired,
including all payment intangibles, all choses in action, causes of action,
corporate or other business records, equipment formulations, manufacturing
procedures, quality control procedures, trade secrets, computer information,
updates, registrations, licenses, franchises, customer lists, tax refunds, tax
refund claims, all claims under guaranties, security interests or other security
held by or granted to such Borrower to secure payment of any of the Receivables
by a Customer (other than to the extent covered by Receivables) all rights of
indemnification and all other intangible property of every kind and nature
(other than Receivables and the Excluded Collateral).

“Governmental Body” shall mean any nation or government, any state or other
political subdivision thereof or any entity, authority, agency, division or
department exercising the legislative, judicial, regulatory or administrative
functions of or pertaining to a government.

“Guarantor” shall mean each Borrower and each other Person who may guarantee
payment or performance of the whole or any part of the Obligations and
“Guarantors” means collectively all such Persons.

“Guarantor Security Agreement” shall mean any Security Agreement executed by any
Guarantor in favor of Agent securing the Guaranty of such Guarantor, in form and
substance satisfactory to the Agent.

“Guaranty” shall mean any guaranty of the obligations of Borrowers executed by a
Guarantor in favor of Agent for its benefit and for the ratable benefit of
Lenders, in form and substance satisfactory to the Agent.

“Hazardous Discharge” shall have the meaning set forth in Section 4.19(d).

“Hazardous Substance” shall mean, without limitation, any flammable explosives,
radon, radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products, methane, hazardous
materials, Hazardous Wastes, hazardous or Toxic Substances or related materials
as defined in CERCLA, the Hazardous Materials Transportation Act, as amended (49
U.S.C. Sections 1801, et seq.), RCRA, Articles 15 and 27 of the New York State
Environmental Conservation Law or any other applicable Environmental Law and in
the regulations adopted pursuant thereto.

“Hazardous Wastes” shall mean all waste materials subject to regulation under
CERCLA, RCRA or applicable state law, and any other applicable Federal and state
laws now in force or hereafter enacted relating to hazardous waste disposal.

"Hedging Contracts” means any foreign exchange contract, currency swap
agreement, futures contract, commodities hedge agreement, interest rate
protection agreement, interest rate future agreement, interest rate swap
agreement, interest rate cap agreement, interest rate collar agreement, option
agreement, hedging agreement for commodity metal pricing (including copper and
aluminum) or any other similar hedging agreement or arrangement entered into by
a Person in the ordinary course of business and not for speculative purposes.

“Hedge Liabilities” shall have the meaning provided in the definition of
“Lender-Provided Interest Rate Hedge”.

“Indebtedness” of a Person at a particular date shall mean all obligations of
such Person which in accordance with GAAP would be classified upon a balance
sheet as liabilities (except capital stock and surplus earned or otherwise) and
in any event, without limitation by reason of enumeration, shall include all
indebtedness, debt and other similar monetary obligations of such Person whether
direct or guaranteed, and all premiums, if any, due at the required prepayment
dates of such indebtedness, and all indebtedness secured by a Lien on assets
owned by such Person, whether or not such indebtedness actually shall have been
created, assumed or incurred by such Person. Any indebtedness of such Person
resulting from the acquisition by such Person of any assets subject to any Lien
shall be deemed, for the purposes hereof, to be the equivalent of the creation,
assumption and incurring of the indebtedness secured thereby, whether or not
actually so created, assumed or incurred.

“Ineligible Security” shall mean any security which may not be underwritten or
dealt in by member banks of the Federal Reserve System under Section 16 of the
Banking Act of 1933 (12 U.S.C. Section 24, Seventh), as amended.

“Intellectual Property” shall mean any patents, patent applications,
continuations, continuations in part, reissues, re-examinations, divisionals, or
disclosures relating thereto, industrial design applications and registrations,
and copyrights and applications and registrations therefor, trademarks, service
marks, trademark or service mark, tradenames, trade dress and applications and
registrations therefor, mask works, and software.

“Intellectual Property Claim” shall mean the assertion by any Person of a claim
(whether asserted in writing, by action, suit or proceeding or otherwise) that
any Borrower’s ownership, use, marketing, sale or distribution of any Inventory,
Equipment, Intellectual Property or other property or asset is violative of any
ownership of or right to use any Intellectual Property of such Person.

“Interest Period” shall mean the period provided for any Eurodollar Rate Loan
pursuant to Section 2.2(b).

“Interest Rate Hedge” shall mean an interest rate exchange, collar, cap, swap,
adjustable strike cap, adjustable strike corridor or similar agreements entered
into by any Borrower or its Subsidiaries in order to provide protection to, or
minimize the impact upon, such Borrower, any Guarantor and/or their respective
Subsidiaries of increasing floating rates of interest applicable to
Indebtedness.

“Inventory” shall mean and include as to each Borrower all of such Borrower’s
now owned or hereafter acquired goods, merchandise and other personal property,
wherever located, to be furnished under any consignment arrangement, contract of
service or held for sale or lease, all raw materials, work in process, finished
goods and materials and supplies of any kind, nature or description which are or
might be used or consumed in such Borrower’s business or used in selling or
furnishing such goods, merchandise and other personal property, and all
documents of title or other documents representing them.

“Inventory Advance Rates” shall have the meaning set forth in Section 2.1(a).

“Investment Property” shall mean and include as to each Borrower, all of such
Borrower’s now owned or hereafter acquired securities (whether certificated or
uncertificated), securities entitlements, securities accounts, commodities
contracts and commodities accounts.

“Issuer” shall mean any Person who issues a Letter of Credit and/or accepts a
draft pursuant to the terms hereof.

“Leasehold Interests” shall mean all of each Borrower’s right, title and
interest in and to the premises listed on Schedule 4.19.

“Lender” and “Lenders” shall have the meaning ascribed to such term in the
preamble to this Agreement and shall include each Person which becomes a
transferee, successor or assign of any Lender.

“Lender-Provided Interest Rate Hedge” shall mean an Interest Rate Hedge which is
provided by any Lender and with respect to which the Agent confirms meets the
following requirements: such Interest Rate Hedge (i) is documented in a standard
International Swap Dealer Association Agreement, (ii) provides for the method of
calculating the reimbursable amount of the provider’s credit exposure in a
reasonable and customary manner, and (iii) is entered into for hedging (rather
than speculative) purposes. The liabilities of any Borrower to the provider of
any Lender-Provided Interest Rate Hedge (the “Hedge Liabilities”) shall be
“Obligations” hereunder, guaranteed obligations under the Guaranty and secured
obligations under the Guarantor Security Agreement and otherwise treated as
Obligations for purposes of each of the Other Documents. The Liens securing the
Hedge Liabilities shall be pari passu with the Liens securing all other
Obligations under this Agreement and the Other Documents.

“Letter of Credit Fees” shall have the meaning set forth in Section 3.2.

“Letter of Credit Borrowing” shall have the meaning set forth in
Section 2.12(d).

“Letter of Credit Sublimit” shall mean $10,000,000.

“Letters of Credit” shall have the meaning set forth in Section 2.9.

“License Agreement” shall mean any agreement between any Borrower and a Licensor
pursuant to which such Borrower is authorized to use any Intellectual Property
in connection with the manufacturing, marketing, sale or other distribution of
any Inventory of such Borrower or otherwise in connection with such Borrower’s
business operations.

“Licensor” shall mean any Person from whom any Borrower obtains the right to use
(whether on an exclusive or non-exclusive basis) any Intellectual Property in
connection with such Borrower’s manufacture, marketing, sale or other
distribution of any Inventory or otherwise in connection with such Borrower’s
business operations.

“Licensor/Agent Agreement” shall mean an agreement between Agent and a Licensor,
in form and content satisfactory to Agent, and subject to the terms hereof, by
which Agent is given the unqualified right, vis-a-vis such Licensor, to enforce
Agent’s Liens with respect to and to dispose of any Borrower’s Inventory with
the benefit of any Intellectual Property applicable thereto, irrespective of
such Borrower’s default under any License Agreement with such Licensor.

“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, security interest, lien (whether statutory or otherwise), Charge,
claim or encumbrance, or preference, priority or other security agreement or
preferential arrangement held or asserted in respect of any asset of any kind or
nature whatsoever including any conditional sale or other title retention
agreement, any lease having substantially the same economic effect as any of the
foregoing, and the filing of, or agreement to give, any financing statement
under the Uniform Commercial Code or comparable law of any jurisdiction.

“Lien Waiver Agreement” shall mean an agreement which is executed in favor of
Agent by a Person who owns or occupies premises at which any Collateral may be
located from time to time and by which such Person shall waive any Lien that
such Person may ever have with respect to any of the Collateral and shall
authorize Agent from time to time to enter upon the premises to inspect or
remove the Collateral from such premises or to use such premises to store or
dispose of such Inventory.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
condition (financial or otherwise), results of operations, assets, business,
properties or prospects of any Borrower or any Guarantor, (b) any Borrower’s
ability to duly and punctually pay or perform the Obligations in accordance with
the terms thereof, (c) the value of the Collateral, or Agent’s Liens on the
Collateral or the priority of any such Lien or (d) impair in any material
respect the ability of the Agent or the Lenders to enforce their rights and
remedies under this Agreement and the Other Documents.

“Maximum Face Amount” shall mean, with respect to any outstanding Letter of
Credit, the face amount of such Letter of Credit including all automatic
increases provided for in such Letter of Credit, whether or not any such
automatic increase has become effective.

“Maximum Revolving Advance Amount” shall mean $45,000,000

“Maximum Undrawn Amount” shall mean with respect to any outstanding Letter of
Credit, the amount of such Letter of Credit that is or may become available to
be drawn, including all automatic increases provided for in such Letter of
Credit, whether or not any such automatic increase has become effective.

“Modified Commitment Transfer Supplement” shall have the meaning set forth in
Section 16.3(d).

“Mortgages” shall mean any present or future mortgages on any Real Property
securing the Obligations, together with all extensions, renewals, amendments,
supplements, modifications, substitutions and replacements thereto and thereof.

“Mortgaged Real Property” means the Real Property commonly known as 2700 West
Wood Street, Paris, Tennessee, 5424 Highway 145 South, Verona, Mississippi, and
200 Elm Street, Aylmer, Ontario, Canada, and any other Real Property subject to
a Mortgage.

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Sections 3(37) and 4001(a)(3) of ERISA.

“Multiple Employer Plan” shall mean a Plan which has two or more contributing
sponsors (including any Borrower or any member of the Controlled Group) at least
two of whom are not under common control, as such a plan is described in
Section 4064 of ERISA.

“Net Orderly Liquidation Value” means, with respect to Inventory or Equipment of
any Person, the orderly liquidation value thereof as determined in a manner
acceptable to the Agent from time to time by an appraiser acceptable to the
Agent, net of all costs of liquidation.

“Obligations” shall mean and include any and all loans, advances, debts,
liabilities, obligations, covenants and duties owing by any Borrower to Lenders
or Agent or to any other direct or indirect subsidiary or affiliate of Agent or
any Lender of any kind or nature, present or future (including any interest or
other amounts accruing thereon after maturity, or after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding relating to any Borrower, whether or not a claim for post-filing
or post-petition interest or other amounts is allowed in such proceeding),
whether or not evidenced by any note, guaranty or other instrument, whether
arising under any agreement, instrument or document, (including this Agreement
and the Other Documents) whether or not for the payment of money, whether
arising by reason of an extension of credit, opening of a letter of credit,
loan, equipment lease or guarantee, under any interest or currency swap, future,
option or other similar agreement, or in any other manner, whether arising out
of overdrafts or deposit or other accounts or electronic funds transfers
(whether through automated clearing houses or otherwise) or out of the Agent’s
or any Lender’s non-receipt of or inability to collect funds or otherwise not
being made whole in connection with depository transfer check or other similar
arrangements, whether direct or indirect (including those acquired by assignment
or participation), absolute or contingent, joint or several, due or to become
due, now existing or hereafter arising, contractual or tortious, liquidated or
unliquidated, regardless of how such indebtedness or liabilities arise or by
what agreement or instrument they may be evidenced or whether evidenced by any
agreement or instrument, including, but not limited to, any and all of any
Borrower’s Indebtedness and/or liabilities under this Agreement, the Other
Documents or under any other agreement between Agent or Lenders and any Borrower
and any amendments, extensions, renewals or increases and all costs and expenses
of Agent and any Lender incurred in the documentation, negotiation,
modification, enforcement, collection or otherwise in connection with any of the
foregoing, including but not limited to reasonable attorneys’ fees and expenses
and all obligations of any Borrower to Agent or Lenders to perform acts or
refrain from taking any action.

“Ordinary Course of Business” shall mean with respect to any Borrower, the
ordinary course of such Borrower’s business as conducted on the Closing Date.

“Other Documents” shall mean the Mortgages, the Canadian Security Documents, the
Revolving Credit Note, the Questionnaire, any Guaranty, any Guarantor Security
Agreement, any Lender-Provided Interest Rate Hedge and any and all other
agreements, instruments and documents, including guaranties, pledges, powers of
attorney, consents, interest or currency swap agreements or other similar
agreements and all other writings heretofore, now or hereafter executed by any
Borrower or any Guarantor and/or delivered to Agent or any Lender in respect of
the transactions contemplated by this Agreement.

“Out-of-Formula Loans” shall have the meaning set forth in Section 16.2(b).

“Parent” of any Person shall mean a corporation or other entity owning, directly
or indirectly at least 50% of the shares of stock or other ownership interests
having ordinary voting power to elect a majority of the directors of the Person,
or other Persons performing similar functions for any such Person.

“Participant” shall mean each Person who shall be granted the right by any
Lender to participate in any of the Advances and who shall have entered into a
participation agreement in form and substance satisfactory to such Lender.

“Participation Advance” shall have the meaning set forth in Section 2.12(d).

“Participation Commitment” shall mean each Lender’s obligation to buy a
participation of the Letters of Credit issued hereunder.

“Payee” shall have the meaning set forth in Section 3.10.

“Payment Office” shall mean initially Two Tower Center Boulevard, East
Brunswick, New Jersey 08816; thereafter, such other office of Agent, if any,
which it may designate by notice to Borrowing Agent and to each Lender to be the
Payment Office.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA or any successor.

“Pension Benefit Plan” shall mean at any time any employee pension benefit plan
(including a Multiple Employer Plan, but not a Multiemployer Plan) which is
covered by Title IV of ERISA or is subject to the minimum funding standards
under Section 412 of the Code and either (i) is maintained by any member of the
Controlled Group for employees of any member of the Controlled Group; or (ii)
has at any time within the preceding five years been maintained by any entity
which was at such time a member of the Controlled Group for employees of any
entity which was at such time a member of the Controlled Group.

“Permitted Encumbrances” shall mean:

(a) Liens in favor of Agent for the benefit of Agent and Lenders;

(b) Liens for taxes, assessments or other governmental charges not delinquent or
being Properly Contested;

(c) Liens disclosed in the financial statements referred to in Section 5.5, the
existence of which Agent has consented to in writing;

(d) deposits or pledges to secure obligations under worker’s compensation,
social security or similar laws, or under unemployment insurance;

(e) deposits or pledges to secure bids, tenders, contracts (other than contracts
for the payment of money), leases, statutory obligations, surety and appeal
bonds and other obligations of like nature arising in the Ordinary Course of
Business;

(f) Liens arising by virtue of the rendition, entry or issuance against any
Borrower or any Guarantor, or any property of any Borrower or any Guarantor, of
any judgment, writ, order, or decree for so long as each such Lien (x) is in
existence for less than 20 consecutive days after it first arises or is being
Properly Contested and (y) is at all times junior in priority to any Liens in
favor of Agent;

(g) mechanics’, workers’, materialmen’s, warehouse, statutory landlord or other
like Liens arising in the Ordinary Course of Business with respect to
obligations which are not due or which are being Properly Contested;

(h) Liens placed upon fixed assets hereafter acquired to secure a portion of the
purchase price thereof, provided that (x) any such lien shall not encumber any
other property of any Borrower and (y) the aggregate amount of Indebtedness
secured by such Liens incurred as a result of such purchases during any fiscal
year shall not exceed the amount provided for in Section 7.8;

(i) Canadian statutory Liens in respect of deemed statutory trusts under
pensions benefits and employment standards legislation that are subordinate and
junior to Agent’s Liens;

(j) consensual Liens on the new Ann Arbor real property and its contents (other
than Appraised Equipment and Eligible Equipment); and

(k) Liens disclosed on Schedule 1.2; provided that such Liens shall secure only
those obligations which they secure on the Closing Date and shall not
subsequently apply to any other property or assets of any Borrower.

“Permitted Hedging Contracts” means (i) a Lender-Provided Interest Rate Hedge
and (ii) an Interest Rate Hedge or foreign currency Hedging Contract that (A) is
documented in a standard International Swap Dealer Association Agreement,
(B) provides for the method of calculating the reimbursable amount of the
provider’s credit exposure in a reasonable and customary manner, (C) is entered
into for hedging (rather than speculative) purposes, (D) is unsecured, and
(E) is with a counterparty satisfactory to Agent.

“Person” shall mean any individual, sole proprietorship, partnership,
corporation, business trust, joint stock company, trust, unincorporated
organization, association, limited liability company, limited liability
partnership, institution, public benefit corporation, joint venture, entity or
Governmental Body (whether federal, state, county, city, municipal or otherwise,
including any instrumentality, division, agency, body or department thereof).

“Plan” shall mean any employee pension benefit plan within the meaning of
Section 3(2)(A) of ERISA (including a Pension Benefit Plan), maintained for
employees of any Borrower or any member of the Controlled Group or any such Plan
to which any Borrower or any member of the Controlled Group is required to
contribute on behalf of any of its employees.

“PNC” shall have the meaning set forth in the preamble to this Agreement and
shall extend to all of its successors and assigns.

“PPSA” shall mean the Personal Property Security Act of the applicable Canadian
province or provinces in respect of Tecumseh Products Canada and in the Province
of Quebec, shall mean the applicable provisions of the Civil Code of Quebec,
each as amended from time to time.

“Priority Payables” shall mean the full amount of the liabilities of any
Borrower which (i) have a trust imposed to provide for payment or a security
interest, pledge, lien, hypothec or charge ranking or capable of ranking senior
to or pari passu with security interests, liens, hypothecs or charges securing
the Obligations on any Collateral under any federal, provincial, state, county,
district, municipal, or local law of Canada or (ii) have a right imposed to
provide for payment ranking or capable of ranking senior to or pari passu with
the Obligations under federal, provincial, state, county, district, municipal,
local law, regulation or directive of Canada, including, but not limited to,
claims for unremitted and/or accelerated rents, taxes, wages, withholdings
taxes, value added taxes, amounts payable to an insolvency administrator,
employee withholdings or deductions, vacation pay, severance and termination
pay, workers’ compensation obligations, government royalties or pension
obligations in each case to the extent such trust, or security interest, lien
hypothec or charge has been or may be imposed.

“Pro Forma Financial Statements” shall have the meaning set forth in
Section 5.5(b).

“Properly Contested” shall mean, in the case of any Indebtedness or Lien, as
applicable, of any Person (including any taxes) that is not paid as and when due
or payable by reason of such Person’s bona fide dispute concerning its liability
to pay same or concerning the amount thereof, (i) such Indebtedness or Lien, as
applicable, is being properly contested in good faith by appropriate proceedings
promptly instituted and diligently conducted and enforcement of such Lien is
stayed during the period prior to the final resolution or disposition of such
dispute; (ii) such Person has established appropriate reserves as shall be
required in conformity with GAAP; (iii) the non-payment of such Indebtedness
will not have a Material Adverse Effect and will not result in the forfeiture of
any assets of such Person; (iv) no Lien is imposed upon any of such Person’s
assets with respect to such Indebtedness unless such Lien is at all times junior
and subordinate in priority to the Liens in favor of the Agent (except only with
respect to property taxes that have priority as a matter of applicable state
law); (v) if such Indebtedness or Lien, as applicable, results from, or is
determined by the entry, rendition or issuance against a Person or any of its
assets of a judgment, writ, order or decree, enforcement of such judgment, writ,
order or decree is stayed pending a timely appeal or other judicial review;
(vi) if such contest is abandoned, settled or determined adversely (in whole or
in part) to such Person, such Person forthwith pays such Indebtedness and all
penalties, interest and other amounts due in connection therewith; and (vii)
Borrowers shall have given Agent written notice thereof.

“Projections” shall have the meaning set forth in Section 5.5(b).

“Purchasing CLO” shall have the meaning set forth in Section 16.3(d).

“Purchasing Lender” shall have the meaning set forth in Section 16.3(c).

“Questionnaire” shall mean the Documentation Information Questionnaire and the
responses thereto provided by Borrowers and delivered to Agent.

“RCRA” shall mean the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901
et seq., as same may be amended from time to time.

“Real Property” shall mean all of each Borrower’s right, title and interest in
and to the owned and leased premises identified on Schedule 4.19 hereto or which
is hereafter owned or leased by any Borrower.

“Receivables” shall mean and include, as to each Borrower, all of such
Borrower’s accounts, contract rights, instruments (including those evidencing
indebtedness owed to such Borrower by its Affiliates), documents, chattel paper
(including electronic chattel paper), general intangibles relating to accounts,
drafts and acceptances, credit card receivables and all other forms of
obligations owing to such Borrower arising out of or in connection with the sale
or lease of Inventory or the rendition of services, all supporting obligations,
guarantees and other security therefor, whether secured or unsecured, now
existing or hereafter created, and whether or not specifically sold or assigned
to Agent hereunder.

“Receivables Advance Rate” shall have the meaning set forth in Section 2.1(a).

“Register” shall have the meaning set forth in Section 16.3(e).

“Reimbursement Obligation” shall have the meaning set forth in Section 2.12(b).

“Release” shall have the meaning set forth in Section 5.7(c)(i).

“Reportable Event” shall mean a reportable event described in Section 4043(c) of
ERISA or the regulations promulgated thereunder.

“Required Lenders” shall mean Lenders holding at least 51% of the Advances and,
if no Advances are outstanding, shall mean Lenders holding 51% of the Commitment
Percentages; provided, however, if there are fewer than three (3) Lenders,
Required Lenders shall mean all Lenders.

“Reserve Percentage” shall mean as of any day the maximum percentage in effect
on such day as prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for determining the reserve requirements (including
supplemental, marginal and emergency reserve requirements) with respect to
eurocurrency funding (currently referred to as “Eurocurrency Liabilities”).

“Revolving Advances” shall mean Advances made other than Letters of Credit.

“Revolving Credit Note” shall mean, collectively, the promissory notes referred
to in Section 2.1(a).

“Revolving Interest Rate” shall mean an interest rate per annum equal to (a) the
sum of the Alternate Base Rate plus the Applicable Margin with respect to
Domestic Rate Loans and (b) the sum of the Eurodollar Rate plus the Applicable
Margin with respect to Eurodollar Rate Loans.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Section 20 Subsidiary” shall mean the Subsidiary of the bank holding company
controlling PNC, which Subsidiary has been granted authority by the Federal
Reserve Board to underwrite and deal in certain Ineligible Securities.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Senior Debt Payments” shall mean and include all cash actually expended by
Borrowers on a Consolidated Basis to make (a) interest payments on any Advances
hereunder, plus (b) payments for all fees, commissions and charges set forth
herein and with respect to any Advances, plus (c) capitalized lease payments,
plus (d) payments with respect to any other Indebtedness for borrowed money.

“Settlement Date” shall mean the Closing Date and thereafter Wednesday or
Thursday of each week or more frequently if Agent deems appropriate unless such
day is not a Business Day in which case it shall be the next succeeding Business
Day.

“Subsidiary” of any Person shall mean a corporation or other entity of whose
Equity Interests having ordinary voting power (other than Equity Interests
having such power only by reason of the happening of a contingency) to elect a
majority of the directors of such corporation, or other Persons performing
similar functions for such entity, are owned, directly or indirectly, by such
Person.

“Subsidiary Stock” shall mean (i) 100% of the issued and outstanding Equity
Interests of each of each Borrower’s Domestic Subsidiaries and (ii) 100% of any
Canadian Subsidiary (other than Tecumseh Products Canada) directly or indirectly
owned by any Borrower, unless a material adverse tax consequence would result
therefrom (in which case, 65% of the Subsidiary Stock shall be pledged).

“Term” shall have the meaning set forth in Section 13.1.

“Termination Event” shall mean (i) a Reportable Event with respect to any Plan
or Multiemployer Plan; (ii) the withdrawal of any Borrower or any member of the
Controlled Group from a Plan or Multiemployer Plan during a plan year in which
such entity was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA; (iii) the providing of notice of intent to terminate a Plan in a distress
termination described in Section 4041(c) of ERISA; (iv) the institution by the
PBGC of proceedings to terminate a Plan or Multiemployer Plan; (v) any event or
condition (a) which might constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan or
Multiemployer Plan, or (b) that may result in termination of a Multiemployer
Plan pursuant to Section 4041A of ERISA; or (vi) the partial or complete
withdrawal within the meaning of Sections 4203 and 4205 of ERISA, of any
Borrower or any member of the Controlled Group from a Multiemployer Plan; or
(vii) any event, action, condition, proceeding or otherwise that constitutes
(a) the institution by any Governmental Body of proceedings to terminate a
Canadian Pension Plan under pension benefit laws of Canada or (b) an event or
condition that provides a basis under pension benefit laws of Canada for the
termination by any Governmental Body of, or the appointment of a Governmental
Body of an administrator of, any Canadian Pension Plan..

“Toxic Substance” shall mean and include any material present on the Real
Property or the Leasehold Interests which has been shown to have significant
adverse effect on human health or which is subject to regulation under the Toxic
Substances Control Act (TSCA), 15 U.S.C. §§ 2601 et seq., applicable state law,
or any other applicable Federal or state laws now in force or hereafter enacted
relating to toxic substances. “Toxic Substance” includes but is not limited to
asbestos, polychlorinated biphenyls (PCBs) and lead-based paints.

“Trading with the Enemy Act” shall mean the foreign assets control regulations
of the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) and any enabling legislation or executive order relating thereto.

“Transferee” shall have the meaning set forth in Section 16.3(d).

“Undrawn Availability” at a particular date shall mean an amount equal to
(a) the lesser of (i) the Formula Amount or (ii) the Maximum Revolving Advance
Amount, minus (b) the sum of (i) the outstanding amount of Advances, plus
(ii) the Maximum Undrawn Amount, plus (iii) all amounts due and owing to any
Borrower’s trade creditors that are 60 days or more past due, plus (iv) fees and
expenses for which Borrowers are liable but which have not been paid or charged
to Borrowers’ account, the calculation of which shall be acceptable to Agent in
its reasonable discretion.

“Unfinanced Capital Expenditures” shall mean all Capital Expenditures of
Borrowers on a Consolidated Basis other than those made utilizing financing
provided by the applicable seller or third party lenders. For the avoidance of
doubt, Capital Expenditures made by a Borrower utilizing Revolving Advances
shall be deemed Unfinanced Capital Expenditures.

“Uniform Commercial Code” shall have the meaning set forth in Section 1.3.

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

“Week” shall mean the time period commencing with the opening of business on a
Wednesday and ending on the end of business the following Tuesday.

1.3. Uniform Commercial Code Terms. All terms used herein and defined in the
Uniform Commercial Code as adopted in the State of Michigan from time to time
(the “Uniform Commercial Code”) shall have the meaning given therein unless
otherwise defined herein. Without limiting the foregoing, the terms “accounts”,
“chattel paper”, “commercial tort claims”, “instruments”, “general intangibles”,
“goods”, “payment intangibles”, “proceeds”, “supporting obligations”,
“securities”, “investment property”, “documents”, “deposit accounts”,
“software”, “letter of credit rights”, “inventory”, “equipment” and “fixtures”,
as and when used in the description of Collateral shall have the meanings given
to such terms in Articles 8 or 9 of the Uniform Commercial Code. To the extent
the definition of any category or type of collateral is expanded by any
amendment, modification or revision to the Uniform Commercial Code, such
expanded definition will apply automatically as of the date of such amendment,
modification or revision. All terms used herein and defined in the PPSA (but
only in respect of Collateral located or treated as located in Canada) shall
have the meaning given therein unless otherwise defined herein. Without limiting
the foregoing, the terms “accounts”, “chattel paper”, “goods”, “instruments”,
“intangibles”, “proceeds”, “securities”, “investment property”, “document of
title”, “inventory”, “equipment” and “fixtures”, as and when used in the
description of Collateral located or treated as located in Canada shall have the
meanings given to such terms in the PPSA.  To the extent the definition of any
category or type of collateral is expanded by any amendment, modification or
revision to the PPSA, such expanded definition will apply automatically as of
the date of such amendment, modification or revision.

1.4. Certain Matters of Construction. The terms “herein”, “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision. All references
herein to Articles, Sections, Exhibits and Schedules shall be construed to refer
to Articles and Sections of, and Exhibits and Schedules to, this Agreement. Any
pronoun used shall be deemed to cover all genders. Wherever appropriate in the
context, terms used herein in the singular also include the plural and vice
versa. All references to statutes and related regulations shall include any
amendments of same and any successor statutes and regulations. Unless otherwise
provided, all references to any instruments or agreements to which Agent is a
party, including references to any of the Other Documents, shall include any and
all modifications or amendments thereto and any and all extensions or renewals
thereof. All references herein to the time of day shall mean the time in New
York, New York. All references herein to “province” or like terms shall include
territory and like terms. Unless otherwise provided, all financial calculations
and collateral reporting for borrowing base purposes shall be performed with
Inventory valued on a first-in, first-out basis at the lower of cost or market
value. Whenever the words “including” or “include” shall be used, such words
shall be understood to mean “including, without limitation” or “include, without
limitation”. A Default or Event of Default shall be deemed to exist at all times
during the period commencing on the date that such Default or Event of Default
occurs to the date on which such Default or Event of Default is waived in
writing pursuant to this Agreement or, in the case of a Default, is cured within
any period of cure expressly provided for in this Agreement; and an Event of
Default shall “continue” or be “continuing” until such Event of Default has been
waived in writing by the Required Lenders or cured in accordance with the terms
of this Agreement. Any Lien referred to in this Agreement or any of the Other
Documents as having been created in favor of Agent, any agreement entered into
by Agent pursuant to this Agreement or any of the Other Documents, any payment
made by or to or funds received by Agent pursuant to or as contemplated by this
Agreement or any of the Other Documents, or any act taken or omitted to be taken
by Agent, shall, unless otherwise expressly provided, be created, entered into,
made or received, or taken or omitted, for the benefit or account of Agent and
Lenders. Wherever the phrase “to the best of Borrowers’ knowledge” or words of
similar import relating to the knowledge or the awareness of any Borrower are
used in this Agreement or Other Documents, such phrase shall mean and refer to
(i) the actual knowledge of a senior officer of any Borrower or (ii) the
knowledge that a senior officer would have obtained if he had engaged in good
faith and diligent performance of his duties, including the making of such
reasonably specific inquiries as may be necessary of the employees or agents of
such Borrower and a good faith attempt to ascertain the existence or accuracy of
the matter to which such phrase relates. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or otherwise within the limitations of, another covenant shall not avoid the
occurrence of a default if such action is taken or condition exists. In
addition, all representations and warranties hereunder shall be given
independent effect so that if a particular representation or warranty proves to
be incorrect or is breached, the fact that another representation or warranty
concerning the same or similar subject matter is correct or is not breached will
not affect the incorrectness of a breach of a representation or warranty
hereunder. To the extent it is necessary to determine Undrawn Availability, the
occurrence of any Event of Default, or compliance with any provision hereof for
which measurement is based on Dollars, any amount of Canadian Dollars shall be
deemed to be the Dollar Equivalent.

II. ADVANCES, PAYMENTS.

2.1. Revolving Advances.

(a) Amount of Revolving Advances. Subject to the terms and conditions set forth
in this Agreement including Section 2.1(b), each Lender, severally and not
jointly, will make Revolving Advances to Borrowers in aggregate amounts
outstanding at any time equal to such Lender’s Commitment Percentage of the
lesser of (x) the Maximum Revolving Advance Amount less the aggregate Maximum
Undrawn Amount or (y) the Formula Amount, minus the aggregate Maximum Undrawn
Amount, where “Borrowing Base” means:

(i) up to 85%, subject to the provisions of Section 2.1(b) (“Receivables Advance
Rate”), of Eligible Receivables, plus

(ii) up to the lesser of (A) 65%, subject to the provisions of Section 2.1(b),
of the value of Eligible Inventory consisting of raw materials, work-in-process,
finished goods, and in-transit Inventory (determined on a category by category
basis), or (B) 85% of the Net Orderly Liquidation Value of Eligible Inventory
consisting of raw materials, work-in-process, finished goods, and in-transit
Inventory (determined on a category by category basis) (the lesser of (A) and
(B) is called the “Inventory Advance Rate, plus

(iii) up to the lesser of (A) 80%, subject to the provisions of Section 2.1(b),
of the Net Orderly Liquidation Value of Eligible Equipment (the “Equipment
Advance Rate”), or (B) $4,927,200 in the aggregate on the date of this Agreement
(as such amount may be increased by Agent in its sole discretion in connection
with the inclusion of the value of any After-Acquired Equipment), reducing to
$4,681,200 on June 30, 2011, and reducing by $246,000 on the last day of each
calendar-quarter end thereafter (as such monthly payment may be proportionately
increased in connection with any increase related to the inclusion of the value
of any After-Acquired Equipment). If the amount in subsection (B) above is
increased by Agent in its sole discretion due to including after-Acquired
Equipment, then the quarterly reduction amount is changed to 80% of the Net
Orderly Liquidation Value of Eligible Equipment and After-Acquired Equipment (to
the extent it constitutes Eligible Equipment), divided by 20.

In addition to the above limitations, after giving effect to all sublimits,
(x) Revolving Advances with respect to Eligible In-Transit Inventory may not
exceed $12,000,000 at any one time, and (y) Revolving Advances with respect to
all Eligible Inventory, including Eligible In-Transit Inventory may not exceed
$27,500,000 in the aggregate at any one time.

The Revolving Advances shall be evidenced by one or more secured promissory
notes (collectively, the “Revolving Credit Note”) substantially in the form
attached hereto as Exhibit 2.1(a).

(b) Discretionary Rights. The Advance Rates and sublimits may be increased or
decreased by Agent at any time and from time to time in the exercise of its
reasonable discretion, including in connection with new Inventory and Equipment
appraisals (provided, however, that prior to the occurrence of an Event of
Default or Default which is continuing, Borrower is only obligated to reimburse
Agent for one new Inventory appraisal and one new Equipment appraisal during any
12-month period). Each Borrower consents to any such increases or decreases and
acknowledges that decreasing the Advance Rates or sublimits, or increasing or
imposing reserves may limit or restrict Advances requested by Borrowing Agent.
The rights of Agent under this subsection are subject to the provisions of
Section 16.2(b). Unless a Default or Event of Default exists, Agent will provide
notice of any adjustment under this Section 2.1(b) two Business Days before its
implementation.

2.2. Procedure for Revolving Advances Borrowing.

(a) Borrowing Agent on behalf of any Borrower may notify Agent prior to 1:00
p.m. on a Business Day of a Borrower’s request to incur, on that day, a
Revolving Advance hereunder. Should any amount required to be paid as interest
hereunder, or as fees or other charges under this Agreement or any other
agreement with Agent or Lenders, or with respect to any other Obligation, become
due, same shall be deemed a request for a Revolving Advance maintained as a
Domestic Rate Loan as of the date such payment is due, in the amount required to
pay in full such interest, fee, charge or Obligation under this Agreement or any
other agreement with Agent or Lenders, and such request shall be irrevocable.

(b) Notwithstanding the provisions of subsection (a) above, in the event any
Borrower desires to obtain a Eurodollar Rate Loan, Borrowing Agent shall give
Agent written notice by no later than 10:00 a.m. on the day which is three
(3) Business Days prior to the date such Eurodollar Rate Loan is to be borrowed,
specifying (i) the date of the proposed borrowing (which shall be a Business
Day), (ii) the type of borrowing and the amount on the date of such Advance to
be borrowed, which amount shall be in an aggregate principal amount that is not
less than $1,000,000 and integral multiples of $100,000 in excess thereof, and
(iii) the duration of the first Interest Period therefor. Interest Periods for
Eurodollar Rate Loans shall be for one, two, or three months; provided, if an
Interest Period would end on a day that is not a Business Day, it shall end on
the next succeeding Business Day unless such day falls in the next succeeding
calendar month in which case the Interest Period shall end on the next preceding
Business Day. No Eurodollar Rate Loan shall be made available to any Borrower
during the continuance of a Default or an Event of Default. After giving effect
to each requested Eurodollar Rate Loan, including those which are converted from
a Domestic Rate Loan under Section 2.2(d), there shall not be outstanding more
than five Eurodollar Rate Loans, in the aggregate.

(c) Each Interest Period of a Eurodollar Rate Loan shall commence on the date
such Eurodollar Rate Loan is made and shall end on such date as Borrowing Agent
may elect as set forth in subsection (b)(iii) above provided that the exact
length of each Interest Period shall be determined in accordance with the
practice of the interbank market for offshore Dollar deposits and no Interest
Period shall end after the last day of the Term.

Borrowing Agent shall elect the initial Interest Period applicable to a
Eurodollar Rate Loan by its notice of borrowing given to Agent pursuant to
Section 2.2(b) or by its notice of conversion given to Agent pursuant to
Section 2.2(d), as the case may be. Borrowing Agent shall elect the duration of
each succeeding Interest Period by giving irrevocable written notice to Agent of
such duration not later than 10:00 a.m. on the day which is three (3) Business
Days prior to the last day of the then current Interest Period applicable to
such Eurodollar Rate Loan. If Agent does not receive timely notice of the
Interest Period elected by Borrowing Agent, Borrowing Agent shall be deemed to
have elected to convert to a Domestic Rate Loan subject to Section 2.2(d)
hereinbelow.

(d) Provided that no Event of Default shall have occurred and be continuing,
Borrowing Agent may, on the last Business Day of the then current Interest
Period applicable to any outstanding Eurodollar Rate Loan, or on any Business
Day with respect to Domestic Rate Loans, convert any such loan into a loan of
another type in the same aggregate principal amount provided that any conversion
of a Eurodollar Rate Loan shall be made only on the last Business Day of the
then current Interest Period applicable to such Eurodollar Rate Loan. If
Borrowing Agent desires to convert a loan, Borrowing Agent shall give Agent
written notice by no later than 10:00 a.m. (i) on the day which is three
(3) Business Days’ prior to the date on which such conversion is to occur with
respect to a conversion from a Domestic Rate Loan to a Eurodollar Rate Loan, or
(ii) on the day which is one (1) Business Day prior to the date on which such
conversion is to occur with respect to a conversion from a Eurodollar Rate Loan
to a Domestic Rate Loan, specifying, in each case, the date of such conversion,
the loans to be converted and if the conversion is from a Domestic Rate Loan to
any other type of loan, the duration of the first Interest Period therefor.

(e) At its option and upon written notice given prior to 10:00 a.m. (New York
time) at least three (3) Business Days’ prior to the date of such prepayment,
any Borrower may prepay the Eurodollar Rate Loans in whole at any time or in
part from time to time with accrued interest on the principal being prepaid to
the date of such repayment. Such Borrower shall specify in such notice the date
of prepayment of Advances which are Eurodollar Rate Loans and the amount of such
prepayment. In the event that any prepayment of a Eurodollar Rate Loan is
required or permitted on a date other than the last Business Day of the then
current Interest Period with respect thereto, such Borrower shall indemnify
Agent and Lenders therefor in accordance with Section 2.2(f) .

(f) Each Borrower shall indemnify Agent and Lenders and hold Agent and Lenders
harmless from and against any and all losses or expenses that Agent and Lenders
may actually sustain or incur as a consequence of any prepayment, conversion of
or any default by any Borrower in the payment of the principal of or interest on
any Eurodollar Rate Loan or failure by any Borrower to complete a borrowing of,
a prepayment of or conversion of or to a Eurodollar Rate Loan after notice
thereof has been given, including, but not limited to, any interest payable by
Agent or Lenders to lenders of funds obtained by it in order to make or maintain
its Eurodollar Rate Loans hereunder. A certificate as to any additional amounts
payable pursuant to the foregoing sentence submitted by Agent or any Lender to
Borrowing Agent shall be conclusive absent manifest error.

(g) Notwithstanding any other provision hereof, if any Applicable Law, or any
change therein or in the interpretation or application thereof, shall make it
unlawful for any Lender (for purposes of this subsection (g), the term “Lender”
shall include any Lender and the office or branch where any Lender or any
corporation or bank controlling such Lender makes or maintains any Eurodollar
Rate Loans) to make or maintain its Eurodollar Rate Loans, the obligation of
Lenders to make Eurodollar Rate Loans hereunder shall forthwith be suspended and
Borrowers shall, if any affected Eurodollar Rate Loans are then outstanding,
promptly upon request from Agent, either pay all such affected Eurodollar Rate
Loans or convert such affected Eurodollar Rate Loans into loans of another type.
If any such payment or conversion of any Eurodollar Rate Loan is made on a day
that is not the last day of the Interest Period applicable to such Eurodollar
Rate Loan, Borrowers shall pay Agent, upon Agent’s request, such amount or
amounts as may be necessary to compensate Lenders for any loss or expense
actually sustained or incurred by Lenders in respect of such Eurodollar Rate
Loan as a result of such payment or conversion, including (but not limited to)
any interest or other amounts payable by Lenders to lenders of funds obtained by
Lenders in order to make or maintain such Eurodollar Rate Loan. A certificate as
to any additional amounts payable pursuant to the foregoing sentence submitted
by Lenders to Borrowing Agent shall be conclusive absent manifest error.

2.3. Disbursement of Advance Proceeds. All Advances shall be disbursed from
whichever office or other place Agent may designate from time to time and,
together with any and all other Obligations of Borrowers to Agent or Lenders,
shall be charged to Borrowers’ Account on Agent’s books. During the Term,
Borrowers may use the Revolving Advances by borrowing, prepaying and
reborrowing, all in accordance with the terms and conditions hereof. The
proceeds of each Revolving Advance requested by Borrowing Agent on behalf of any
Borrower or deemed to have been requested by any Borrower under Section 2.2(a)
shall, with respect to requested Revolving Advances to the extent Lenders make
such Revolving Advances, be made available to the applicable Borrower on the day
so requested by way of credit to such Borrower’s operating account at PNC, or
such other bank as Borrowing Agent may designate following notification to
Agent, in immediately available federal funds or other immediately available
funds or, with respect to Revolving Advances deemed to have been requested by
any Borrower, be disbursed to Agent to be applied to the outstanding Obligations
giving rise to such deemed request.

2.4. [Reserved.]

2.5. Maximum Advances. The aggregate balance of Revolving Advances outstanding
at any time shall not exceed the lesser of (a) the Maximum Revolving Advance
Amount or (b) the Formula Amount less, in each case, the aggregate Maximum
Undrawn Amount.

2.6. Repayment of Advances.

(a) The Revolving Advances shall be due and payable in full on the last day of
the Term subject to earlier prepayment as herein provided.

(b) Each Borrower recognizes that the amounts evidenced by checks, notes, drafts
or any other items of payment relating to and/or proceeds of Collateral may not
be collectible by Agent on the date received. In consideration of Agent’s
agreement to conditionally credit Borrowers’ Account as of the next Business Day
following the Agent’s receipt of those items of payment, each Borrower agrees
that, in computing the charges under this Agreement, all items of payment shall
be deemed applied by Agent on account of the Obligations one Business Day after
(i) the Business Day following the Agent’s receipt of such payments via wire
transfer or electronic depository check or (ii) in the case of payments received
by Agent in any other form, the Business Day such payment constitutes good funds
in Agent’s account. Agent is not, however, required to credit Borrowers’ Account
for the amount of any item of payment which is unsatisfactory to Agent and Agent
may charge Borrowers’ Account for the amount of any item of payment which is
returned to Agent unpaid.

(c) All payments of principal, interest and other amounts payable hereunder, or
under any of the Other Documents shall be made to Agent at the Payment Office
not later than 1:00 P.M. (New York time) on the due date therefor in lawful
money of the United States of America in federal funds or other funds
immediately available to Agent. Agent shall have the right to effectuate payment
on any and all Obligations due and owing hereunder by charging Borrowers’
Account or by making Advances as provided in Section 2.2 .

(d) Borrowers shall pay principal, interest, and all other amounts payable
hereunder, or under any related agreement, without any deduction whatsoever,
including, but not limited to, any deduction for any setoff or counterclaim.

2.7. Repayment of Excess Advances. The aggregate balance of Advances outstanding
at any time in excess of the maximum amount of Advances permitted hereunder
shall be immediately due and payable without the necessity of any demand, at the
Payment Office, whether or not a Default or Event of Default has occurred.

2.8. Statement of Account. Agent shall maintain, in accordance with its
customary procedures, a loan account (“Borrowers’ Account”) in the name of
Borrowers in which shall be recorded the date and amount of each Advance made by
Agent and the date and amount of each payment in respect thereof; provided,
however, the failure by Agent to record the date and amount of any Advance shall
not adversely affect Agent or any Lender. Each month, Agent shall send to
Borrowing Agent a statement showing the accounting for the Advances made,
payments made or credited in respect thereof, and other transactions between
Agent and Borrowers during such month. The monthly statements shall be deemed
correct and binding upon Borrowers in the absence of manifest error and shall
constitute an account stated between Lenders and Borrowers unless Agent receives
a written statement of Borrowers’ specific exceptions thereto within thirty
(30) days after such statement is received by Borrowing Agent. The records of
Agent with respect to the loan account shall be conclusive evidence absent
manifest error of the amounts of Advances and other charges thereto and of
payments applicable thereto.

2.9. Letters of Credit. Subject to the terms and conditions hereof, Agent shall
issue or cause the issuance of standby and/or trade letters of credit (“Letters
of Credit”) for the account of any Borrower; provided, however, that Agent will
not be required to issue or cause to be issued any Letters of Credit to the
extent that the issuance thereof would then cause the sum of (i) the outstanding
Revolving Advances plus (ii) the aggregate Maximum Undrawn Amount to exceed the
lesser of (x) the Maximum Revolving Advance Amount or (y) the Formula Amount.
The aggregate Maximum Undrawn Amount shall not exceed in the aggregate at any
time the Letter of Credit Sublimit. All disbursements or payments related to
Letters of Credit shall be deemed to be Domestic Rate Loans consisting of
Revolving Advances and shall bear interest at the Revolving Interest Rate for
Domestic Rate Loans.

2.10. Issuance of Letters of Credit.

(a) Borrowing Agent, on behalf of Borrowers, may request Agent to issue or cause
the issuance of a Letter of Credit by delivering to Agent at the Payment Office,
prior to 1:00 p.m. (New York time), at least five (5) Business Days’ prior to
the proposed date of issuance, Agent’s form of Letter of Credit Application (the
“Letter of Credit Application”) completed to the satisfaction of Agent; and,
such other certificates, documents and other papers and information as Agent may
reasonably request. Borrowing Agent, on behalf of Borrowers, also has the right
to give instructions and make agreements with respect to any application, any
applicable letter of credit and security agreement, any applicable letter of
credit reimbursement agreement and/or any other applicable agreement, any letter
of credit and the disposition of documents, disposition of any unutilized funds,
and to agree with Agent upon any amendment, extension or renewal of any Letter
of Credit.

(b) Each Letter of Credit shall, among other things, (i) provide for the payment
of sight drafts, other written demands for payment, or acceptances of usance
drafts when presented for honor thereunder in accordance with the terms thereof
and when accompanied by the documents described therein and (ii) have an expiry
date not later than twenty-four (24) months after such Letter of Credit’s date
of issuance and in no event later than the last day of the Term. Each standby
Letter of Credit shall be subject either to the Uniform Customs and Practice for
Documentary Credits as most recently published by the International Chamber of
Commerce at the time a Letter of Credit is issued (the “UCP”) or the
International Standby Practices (ISP98-International Chamber of Commerce
Publication Number 590) (the “ISP98 Rules”)), and any subsequent revision
thereof at the time a standby Letter of Credit is issued, as determined by
Agent, and each trade Letter of Credit shall be subject to the UCP.

(c) Agent shall use its reasonable efforts to notify Lenders of the request by
Borrowing Agent for a Letter of Credit hereunder.

2.11. Requirements For Issuance of Letters of Credit.

(a) Borrowing Agent shall authorize and direct any Issuer to name the applicable
Borrower as the “Applicant” or “Account Party” of each Letter of Credit. If
Agent is not the Issuer of any Letter of Credit, Borrowing Agent shall authorize
and direct the Issuer to deliver to Agent all instruments, documents, and other
writings and property received by the Issuer pursuant to the Letter of Credit
and to accept and rely upon Agent’s instructions and agreements with respect to
all matters arising in connection with the Letter of Credit, the application
therefor or any acceptance therefor.

(b) In connection with all Letters of Credit issued or caused to be issued by
Agent under this Agreement, each Borrower hereby appoints Agent, or its
designee, as its attorney, with full power and authority if an Event of Default
shall have occurred, (i) to sign and/or endorse such Borrower’s name upon any
warehouse or other receipts, letter of credit applications and acceptances,
(ii) to sign such Borrower’s name on bills of lading; (iii) to clear Inventory
through the United States of America Customs Department or the equivalent in
Canada (“Customs”) in the name of such Borrower or Agent or Agent’s designee,
and to sign and deliver to Customs officials powers of attorney in the name of
such Borrower for such purpose; and (iv) to complete in such Borrower’s name or
Agent’s, or in the name of Agent’s designee, any order, sale or transaction,
obtain the necessary documents in connection therewith, and collect the proceeds
thereof. Neither Agent nor its attorneys will be liable for any acts or
omissions nor for any error of judgment or mistakes of fact or law, except for
Agent’s or its attorney’s willful misconduct. This power, being coupled with an
interest, is irrevocable as long as any Letters of Credit remain outstanding.

2.12. Disbursements, Reimbursement.

(a) Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
Agent a participation in such Letter of Credit and each drawing thereunder in an
amount equal to such Lender’s Commitment Percentage of the Maximum Face Amount
of such Letter of Credit and the amount of such drawing, respectively.

(b) In the event of any request for a drawing under a Letter of Credit by the
beneficiary or transferee thereof, Agent will promptly notify Borrowing Agent.
Provided that Borrowing Agent shall have received such notice, the Borrowers
shall reimburse (such obligation to reimburse Agent shall sometimes be referred
to as a “Reimbursement Obligation”) Agent prior to 12:00 Noon, New York time on
each date that an amount is paid by Agent under any Letter of Credit (each such
date, a “Drawing Date”) in an amount equal to the amount so paid by Agent. In
the event Borrowers fail to reimburse Agent for the full amount of any drawing
under any Letter of Credit by 12:00 Noon, New York time, on the Drawing Date,
Agent will promptly notify each Lender thereof, and Borrowers shall be deemed to
have requested that a Revolving Advance maintained as a Domestic Rate Loan be
made by the Lenders to be disbursed on the Drawing Date under such Letter of
Credit, subject to the amount of the unutilized portion of the lesser of
(i) Maximum Revolving Advance Amount less the aggregate Maximum Undrawn Amount
or (ii) the Formula Amount less the aggregate Maximum Undrawn Amount, and
subject to Section 8.2. Any notice given by Agent pursuant to this
Section 2.12(b) may be oral if immediately confirmed in writing; provided that
the lack of such an immediate confirmation shall not affect the conclusiveness
or binding effect of such notice.

(c) Each Lender shall upon any notice pursuant to Section 2.12(b) make available
to Agent an amount in immediately available funds equal to its Commitment
Percentage of the amount of the drawing, whereupon the participating Lenders
shall (subject to Section 2.12(d)) each be deemed to have made a Revolving
Advance maintained as a Domestic Rate Loan to Borrowers in that amount. If any
Lender so notified fails to make available to Agent the amount of such Lender’s
Commitment Percentage of such amount by no later than 2:00 p.m., New York time
on the Drawing Date, then interest shall accrue on such Lender’s obligation to
make such payment, from the Drawing Date to the date on which such Lender makes
such payment (i) at a rate per annum equal to the Federal Funds Effective Rate
during the first three days following the Drawing Date and (ii) at a rate per
annum equal to the rate applicable to Revolving Advances maintained as a
Domestic Rate Loan on and after the fourth day following the Drawing Date. Agent
will promptly give notice of the occurrence of the Drawing Date, but failure of
Agent to give any such notice on the Drawing Date or in sufficient time to
enable any Lender to effect such payment on such date shall not relieve such
Lender from its obligation under this Section 2.12(c), provided that such Lender
shall not be obligated to pay interest as provided in Section 2.12(c) (i) and
(ii) until and commencing from the date of receipt of notice from Agent of a
drawing.

(d) With respect to any unreimbursed drawing that is not converted into a
Revolving Advance maintained as a Domestic Rate Loan to Borrowers in whole or in
part as contemplated by Section 2.12(b), because of Borrowers’ failure to
satisfy the conditions set forth in Section 8.2 (other than any notice
requirements) or for any other reason, Borrowers shall be deemed to have
incurred from Agent a borrowing (each a “Letter of Credit Borrowing”) in the
amount of such drawing. Such Letter of Credit Borrowing shall be due and payable
on demand (together with interest) and shall bear interest at the rate per annum
applicable to a Revolving Advance maintained as a Domestic Rate Loan. Each
Lender’s payment to Agent pursuant to Section 2.12(c) shall be deemed to be a
payment in respect of its participation in such Letter of Credit Borrowing and
shall constitute a “Participation Advance” from such Lender in satisfaction of
its Participation Commitment under this Section 2.12.

(e) Each Lender’s Participation Commitment shall continue until the last to
occur of any of the following events: (x) Agent ceases to be obligated to issue
or cause to be issued Letters of Credit hereunder; (y) no Letter of Credit
issued or created hereunder remains outstanding and uncancelled and (z) all
Persons (other than the Borrowers) have been fully reimbursed for all payments
made under or relating to Letters of Credit.

2.13. Repayment of Participation Advances.

(a) Upon (and only upon) receipt by Agent for its account of immediately
available funds from Borrowers (i) in reimbursement of any payment made by the
Agent under the Letter of Credit with respect to which any Lender has made a
Participation Advance to Agent, or (ii) in payment of interest on such a payment
made by Agent under such a Letter of Credit, Agent will pay to each Lender, in
the same funds as those received by Agent, the amount of such Lender’s
Commitment Percentage of such funds, except Agent shall retain the amount of the
Commitment Percentage of such funds of any Lender that did not make a
Participation Advance in respect of such payment by Agent.

(b) If Agent is required at any time to return to any Borrower, or to a trustee,
receiver, liquidator, custodian, or any official in any insolvency proceeding,
any portion of the payments made by Borrowers to Agent pursuant to
Section 2.13(a) in reimbursement of a payment made under the Letter of Credit or
interest or fee thereon, each Lender shall, on demand of Agent, forthwith return
to Agent the amount of its Commitment Percentage of any amounts so returned by
Agent plus interest at the Federal Funds Effective Rate.

2.14. Documentation. Each Borrower agrees to be bound by the terms of the Letter
of Credit Application and by Agent’s interpretations of any Letter of Credit
issued on behalf of such Borrower and by Agent’s written regulations and
customary practices relating to letters of credit, though Agent’s
interpretations may be different from such Borrower’s own. In the event of a
conflict between the Letter of Credit Application and this Agreement, this
Agreement shall govern. It is understood and agreed that, except in the case of
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment), Agent shall not be liable for
any error, negligence and/or mistakes, whether of omission or commission, in
following the Borrowing Agent’s or any Borrower’s instructions or those
contained in the Letters of Credit or any modifications, amendments or
supplements thereto.

2.15. Determination to Honor Drawing Request. In determining whether to honor
any request for drawing under any Letter of Credit by the beneficiary thereof,
Agent shall be responsible only to determine that the documents and certificates
required to be delivered under such Letter of Credit have been delivered and
that they comply on their face with the requirements of such Letter of Credit
and that any other drawing condition appearing on the face of such Letter of
Credit has been satisfied in the manner so set forth.

2.16. Nature of Participation and Reimbursement Obligations. Each Lender’s
obligation in accordance with this Agreement to make the Revolving Advances or
Participation Advances as a result of a drawing under a Letter of Credit, and
the obligations of Borrowers to reimburse Agent upon a draw under a Letter of
Credit, shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Section 2.16 under all
circumstances, including the following circumstances:

(i) any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against Agent, any Borrower or any other Person for any reason
whatsoever;

(ii) the failure of any Borrower or any other Person to comply, in connection
with a Letter of Credit Borrowing, with the conditions set forth in this
Agreement for the making of a Revolving Advance, it being acknowledged that such
conditions are not required for the making of a Letter of Credit Borrowing and
the obligation of the Lenders to make Participation Advances under Section 2.12;

(iii) any lack of validity or enforceability of any Letter of Credit;

(iv) any claim of breach of warranty that might be made by any Borrower or any
Lender against the beneficiary of a Letter of Credit, or the existence of any
claim, set-off, recoupment, counterclaim, cross-claim, defense or other right
which any Borrower or any Lender may have at any time against a beneficiary, any
successor beneficiary or any transferee of any Letter of Credit or the proceeds
thereof (or any Persons for whom any such transferee may be acting), Agent or
any Lender or any other Person, whether in connection with this Agreement, the
transactions contemplated herein or any unrelated transaction (including any
underlying transaction between any Borrower or any Subsidiaries of such Borrower
and the beneficiary for which any Letter of Credit was procured);

(v) the lack of power or authority of any signer of (or any defect in or forgery
of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provisions of services
relating to a Letter of Credit, in each case even if Agent or any of Agent’s
Affiliates has been notified thereof;

(vi) payment by Agent under any Letter of Credit against presentation of a
demand, draft or certificate or other document which does not comply with the
terms of such Letter of Credit;

(vii) the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;

(viii) any failure by the Agent or any of Agent’s Affiliates to issue any Letter
of Credit in the form requested by Borrowing Agent, unless the Agent has
received written notice from Borrowing Agent of such failure within three
(3) Business Days after the Agent shall have furnished Borrowing Agent a copy of
such Letter of Credit and such error is material and no drawing has been made
thereon prior to receipt of such notice;

(ix) any Material Adverse Effect on any Borrower or any Guarantor;

(x) any breach of this Agreement or any Other Document by any party thereto;

(xi) the occurrence or continuance of an insolvency proceeding with respect to
any Borrower or any Guarantor;

(xii) the fact that a Default or Event of Default shall have occurred and be
continuing;

(xiii) the fact that the Term shall have expired or this Agreement or the
Obligations hereunder shall have been terminated; and

(xiv) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

2.17. Indemnity. In addition to amounts payable as provided in Section 16.5,
each Borrower hereby agrees to protect, indemnify, pay and save harmless Agent
and any of Agent’s Affiliates that have issued a Letter of Credit from and
against any and all claims, demands, liabilities, damages, taxes, penalties,
interest, judgments, losses, costs, charges and expenses (including reasonable
fees, expenses and disbursements of counsel and allocated costs of internal
counsel) which the Agent or any of Agent’s Affiliates may incur or be subject to
as a consequence, direct or indirect, of the issuance of any Letter of Credit,
other than as a result of (A) the gross negligence or willful misconduct of the
Agent as determined by a final and non-appealable judgment of a court of
competent jurisdiction or (b) the wrongful dishonor or payment, as applicable by
the Agent or any of Agent’s Affiliates of a proper or improper, as applicable,
demand for payment made under any Letter of Credit.

2.18. Liability for Acts and Omissions. As between Borrowers and Agent and
Lenders, each Borrower assumes all risks of the acts and omissions of, or misuse
of the Letters of Credit by, the respective beneficiaries of such Letters of
Credit. In furtherance and not in limitation of the respective foregoing, Agent
shall not be responsible for: (i) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for an issuance of any such Letter of Credit, even if it
should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged (even if Agent shall have been notified
thereof); (ii) the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any such Letter of Credit, or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason; (iii) the failure of the
beneficiary of any such Letter of Credit, or any other party to which such
Letter of Credit may be transferred, to comply fully with any conditions
required in order to draw upon such Letter of Credit or any other claim of any
Borrower against any beneficiary of such Letter of Credit, or any such
transferee, or any dispute between or among any Borrower and any beneficiary of
any Letter of Credit or any such transferee; (iv) errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, facsimile, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of Agent, including any governmental acts, and
none of the above shall affect or impair, or prevent the vesting of, any of
Agent’s rights or powers hereunder. Nothing in the preceding sentence shall
relieve Agent from liability for Agent’s gross negligence or willful misconduct
(as determined by a court of competent jurisdiction in a final non-appealable
judgment) in connection with actions or omissions described in such clauses
(i) through (viii) of such sentence. In no event shall Agent or Agent’s
Affiliates be liable to any Borrower for any indirect, consequential,
incidental, punitive, exemplary or special damages or expenses (including
without limitation attorneys’ fees), or for any damages resulting from any
change in the value of any property relating to a Letter of Credit.

Without limiting the generality of the foregoing, Agent and each of its
Affiliates (i) may rely on any oral or other communication believed in good
faith by Agent or such Affiliate to have been authorized or given by or on
behalf of the applicant for a Letter of Credit, (ii) may honor any presentation
if the documents presented appear on their face substantially to comply with the
terms and conditions of the relevant Letter of Credit; (iii) may honor a
previously dishonored presentation under a Letter of Credit, whether such
dishonor was pursuant to a court order, to settle or compromise any claim of
wrongful dishonor, or otherwise, and shall be entitled to reimbursement to the
same extent as if such presentation had initially been honored, together with
any interest paid by Agent or its Affiliates; (iv) may honor any drawing that is
payable upon presentation of a statement advising negotiation or payment, upon
receipt of such statement (even if such statement indicates that a draft or
other document is being delivered separately), and shall not be liable for any
failure of any such draft or other document to arrive, or to conform in any way
with the relevant Letter of Credit; (v) may pay any paying or negotiating bank
claiming that it rightfully honored under the laws or practices of the place
where such bank is located; and (vi) may settle or adjust any claim or demand
made on Agent or its Affiliate in any way related to any order issued at the
applicant’s request to an air carrier, a letter of guarantee or of indemnity
issued to a carrier or any similar document (each an “Order”) and honor any
drawing in connection with any Letter of Credit that is the subject of such
Order, notwithstanding that any drafts or other documents presented in
connection with such Letter of Credit fail to conform in any way with such
Letter of Credit.

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by Agent under or in connection
with the Letters of Credit issued by it or any documents and certificates
delivered thereunder, if taken or omitted in good faith and without gross
negligence (as determined by a court of competent jurisdiction in a final
non-appealable judgment), shall not put Agent under any resulting liability to
any Borrower or any Lender.

2.19. Additional Payments. Any sums expended by Agent or any Lender due to any
Borrower’s failure to perform or comply with its obligations under this
Agreement or any Other Document including any Borrower’s obligations under
Sections 4.2, 4.4, 4.12, 4.13, 4.14 and 6.1 hereof, may be charged to Borrowers’
Account as a Revolving Advance and added to the Obligations.

2.20. Manner of Borrowing and Payment.

(a) Each borrowing of Revolving Advances shall be advanced according to the
applicable Commitment Percentages of Lenders.

(b) Each payment (including each prepayment) by any Borrower on account of the
principal of and interest on the Revolving Advances, shall be applied to the
Revolving Advances pro rata according to the applicable Commitment Percentages
of Lenders. Except as expressly provided herein, all payments (including
prepayments) to be made by any Borrower on account of principal, interest and
fees shall be made without set off or counterclaim and shall be made to Agent on
behalf of the Lenders to the Payment Office, in each case on or prior to 1:00
P.M., New York time, in Dollars and in immediately available funds.

(c) (i) Notwithstanding anything to the contrary contained in Sections 2.20(a)
and (b) , commencing with the first Business Day following the Closing Date,
each borrowing of Revolving Advances shall be advanced by Agent and each payment
by any Borrower on account of Revolving Advances shall be applied first to those
Revolving Advances advanced by Agent. On or before 1:00 P.M., New York time, on
each Settlement Date commencing with the first Settlement Date following the
Closing Date, Agent and Lenders shall make certain payments as follows: (I) if
the aggregate amount of new Revolving Advances made by Agent during the
preceding Week (if any) exceeds the aggregate amount of repayments applied to
outstanding Revolving Advances during such preceding Week, then each Lender
shall provide Agent with funds in an amount equal to its applicable Commitment
Percentage of the difference between (w) such Revolving Advances and (x) such
repayments and (II) if the aggregate amount of repayments applied to outstanding
Revolving Advances during such Week exceeds the aggregate amount of new
Revolving Advances made during such Week, then Agent shall provide each Lender
with funds in an amount equal to its applicable Commitment Percentage of the
difference between (y) such repayments and (z) such Revolving Advances.

(ii) Each Lender shall be entitled to earn interest at the applicable Revolving
Interest Rate on outstanding Advances which it has funded.

(iii) Promptly following each Settlement Date, Agent shall submit to each Lender
a certificate with respect to payments received and Advances made during the
Week immediately preceding such Settlement Date. Such certificate of Agent shall
be conclusive in the absence of manifest error.

(d) If any Lender or Participant (a “benefited Lender”) shall at any time
receive any payment of all or part of its Advances, or interest thereon, or
receive any Collateral in respect thereof (whether voluntarily or involuntarily
or by set-off) in a greater proportion than any such payment to and Collateral
received by any other Lender, if any, in respect of such other Lender’s
Advances, or interest thereon, and such greater proportionate payment or receipt
of Collateral is not expressly permitted hereunder, such benefited Lender shall
purchase for cash from the other Lenders a participation in such portion of each
such other Lender’s Advances, or shall provide such other Lender with the
benefits of any such Collateral, or the proceeds thereof, as shall be necessary
to cause such benefited Lender to share the excess payment or benefits of such
Collateral or proceeds ratably with each of the other Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest. Each Lender so purchasing a portion of another
Lender’s Advances may exercise all rights of payment (including rights of
set-off) with respect to such portion as fully as if such Lender were the direct
holder of such portion.

(e) Unless Agent shall have been notified by telephone, confirmed in writing, by
any Lender that such Lender will not make the amount which would constitute its
applicable Commitment Percentage of the Advances available to Agent, Agent may
(but shall not be obligated to) assume that such Lender shall make such amount
available to Agent on the next Settlement Date and, in reliance upon such
assumption, make available to Borrowers a corresponding amount. Agent will
promptly notify Borrowing Agent of its receipt of any such notice from a Lender.
If such amount is made available to Agent on a date after such next Settlement
Date, such Lender shall pay to Agent on demand an amount equal to the product of
(i) the daily average Federal Funds Rate (computed on the basis of a year of
360 days) during such period as quoted by Agent, times (ii) such amount, times
(iii) the number of days from and including such Settlement Date to the date on
which such amount becomes immediately available to Agent. A certificate of Agent
submitted to any Lender with respect to any amounts owing under this paragraph
(e) shall be conclusive, in the absence of manifest error. If such amount is not
in fact made available to Agent by such Lender within three (3) Business Days
after such Settlement Date, Agent shall be entitled to recover such an amount,
with interest thereon at the rate per annum then applicable to such Revolving
Advances hereunder, on demand from Borrowers; provided, however, that Agent’s
right to such recovery shall not prejudice or otherwise adversely affect
Borrowers’ rights (if any) against such Lender.

2.21. Mandatory Prepayments. Subject to Section 4.3, when any Borrower sells or
otherwise disposes of any Collateral other than Inventory in the Ordinary Course
of Business, Borrowers shall repay the Advances in an amount equal to the net
proceeds of such sale (i.e., gross proceeds less the reasonable costs of such
sales or other dispositions), such repayments to be made promptly but in no
event more than one (1) Business Day following receipt of such net proceeds, and
until the date of payment, such proceeds shall be held in trust for Agent. The
foregoing shall not be deemed to be implied consent to any such sale otherwise
prohibited by the terms and conditions hereof. Such repayments shall be applied
to the Revolving Advances in such order as Agent may determine, subject to
Borrowers’ ability to reborrow Revolving Advances in accordance with the terms
hereof.

2.22. Use of Proceeds.

(a) Borrowers shall apply the proceeds of Advances to (i) repay existing
indebtedness owed by Tecumseh Products India, Ltd. to its primary lender,
(ii) pay fees and expenses relating to this transaction, and (iii) provide for
its working capital needs and reimburse drawings under Letters of Credit.

(b) Without limiting the generality of Section 2.22(a) above, neither the
Borrowers, the Guarantors nor any other Person which may in the future become
party to this Agreement or the Other Documents as a Borrower or Guarantor,
intends to use nor shall they use any portion of the proceeds of the Advances,
directly or indirectly, for any purpose in violation of the Trading with the
Enemy Act.

2.23. Defaulting Lender.

(a) Notwithstanding anything to the contrary contained herein, in the event any
Lender (x) has refused (which refusal constitutes a breach by such Lender of its
obligations under this Agreement) to make available its portion of any Advance
or (y) notifies either Agent or Borrowing Agent that it does not intend to make
available its portion of any Advance (if the actual refusal would constitute a
breach by such Lender of its obligations under this Agreement) (each, a “Lender
Default”), all rights and obligations hereunder of such Lender (a “Defaulting
Lender”) as to which a Lender Default is in effect and of the other parties
hereto shall be modified to the extent of the express provisions of this
Section 2.23 while such Lender Default remains in effect.

(b) Advances shall be incurred pro rata from Lenders (the “Non-Defaulting
Lenders”) which are not Defaulting Lenders based on their respective Commitment
Percentages, and no Commitment Percentage of any Lender or any pro rata share of
any Advances required to be advanced by any Lender shall be increased as a
result of such Lender Default. Amounts received in respect of principal of any
type of Advances shall be applied to reduce the applicable Advances of each
Lender (other than any Defaulting Lender) pro rata based on the aggregate of the
outstanding Advances of that type of all Lenders at the time of such
application; provided, that, Agent shall not be obligated to transfer to a
Defaulting Lender any payments received by Agent for the Defaulting Lender’s
benefit, nor shall a Defaulting Lender be entitled to the sharing of any
payments hereunder (including any principal, interest or fees). Amounts payable
to a Defaulting Lender shall instead be paid to or retained by Agent. Agent may
hold and, in its discretion, re-lend to a Borrower the amount of such payments
received or retained by it for the account of such Defaulting Lender.

(c) A Defaulting Lender shall not be entitled to give instructions to Agent or
to approve, disapprove, consent to or vote on any matters relating to this
Agreement and the Other Documents. All amendments, waivers and other
modifications of this Agreement and the Other Documents may be made without
regard to a Defaulting Lender and, for purposes of the definition of “Required
Lenders”, a Defaulting Lender shall be deemed not to be a Lender and not to have
either Advances outstanding or a Commitment Percentage.

(d) Other than as expressly set forth in this Section 2.23, the rights and
obligations of a Defaulting Lender (including the obligation to indemnify Agent)
and the other parties hereto shall remain unchanged. Nothing in this
Section 2.23 shall be deemed to release any Defaulting Lender from its
obligations under this Agreement and the Other Documents, shall alter such
obligations, shall operate as a waiver of any default by such Defaulting Lender
hereunder, or shall prejudice any rights which any Borrower, Agent or any Lender
may have against any Defaulting Lender as a result of any default by such
Defaulting Lender hereunder.

(e) In the event a Defaulting Lender retroactively cures to the satisfaction of
Agent the breach which caused a Lender to become a Defaulting Lender, such
Defaulting Lender shall no longer be a Defaulting Lender and shall be treated as
a Lender under this Agreement.

III. INTEREST AND FEES.

3.1. Interest. Interest on Advances shall be payable in arrears on the first day
of each month with respect to Domestic Rate Loans and, with respect to
Eurodollar Rate Loans, at the end of each Interest Period. Interest charges
shall be computed on the actual principal amount of Advances outstanding during
the month or Interest Period, as applicable, at a rate per annum equal to the
applicable Revolving Interest Rate. Whenever, subsequent to the date of this
Agreement, the Alternate Base Rate is increased or decreased, the Revolving
Interest Rate for Domestic Rate Loans shall be similarly changed without notice
or demand of any kind by an amount equal to the amount of such change in the
Alternate Base Rate during the time such change or changes remain in effect. The
Eurodollar Rate shall be adjusted with respect to Eurodollar Rate Loans without
notice or demand of any kind on the effective date of any change in the Reserve
Percentage as of such effective date. Upon and after the occurrence of an Event
of Default, and during the continuation thereof, at the option of Agent or at
the direction of Required Lenders, the Obligations shall bear interest at the
Revolving Interest Rate for Domestic Rate Loans listed in Tier III of the
definition of Applicable Margin plus two (2%) percent per annum (the “Default
Rate”).

3.2. Letter of Credit Fees.

(a) Borrowers shall pay (x) to Agent, for the ratable benefit of Lenders, fees
for each Letter of Credit for the period from and excluding the date of issuance
of such Letter of Credit to and including the date of expiration or termination,
equal to the per annum rate of the average daily face amount of each outstanding
Letter of Credit multiplied by the Applicable Margin for Revolving Advances for
Eurodollar Rate Loans, such fees to be calculated on the basis of a 360-day year
for the actual number of days elapsed and to be payable quarterly in arrears on
the first day of each quarter and on the last day of the Term, and (y) to the
Issuer, a fronting fee of one quarter of one percent (0.25%) per annum, together
with any and all administrative, issuance, amendment, payment and negotiation
charges with respect to Letters of Credit and all fees and expenses as agreed
upon by the Issuer and the Borrowing Agent in connection with any Letter of
Credit, including in connection with the opening, amendment or renewal of any
such Letter of Credit and any acceptances created thereunder and shall reimburse
Agent for any and all fees and expenses, if any, paid by Agent to the Issuer
(all of the foregoing fees, the “Letter of Credit Fees”). All such charges shall
be deemed earned in full on the date when the same are due and payable hereunder
and shall not be subject to rebate or pro-ration upon the termination of this
Agreement for any reason. Any such charge in effect at the time of a particular
transaction shall be the charge for that transaction, notwithstanding any
subsequent change in the Issuer’s prevailing charges for that type of
transaction. All Letter of Credit Fees payable hereunder shall be deemed earned
in full on the date when the same are due and payable hereunder and shall not be
subject to rebate or pro-ration upon the termination of this Agreement for any
reason. Upon and after the occurrence of an Event of Default, and during the
continuation thereof, at the option of Agent or at the direction of Required
Lenders, the Letter of Credit Fees described in clause (x) of this
Section 3.2(a) shall be increased to an amount equal to the Applicable Margin
for Eurodollar Rate Loans in Tier III of the definition of Applicable Margin
plus two percent (2%) per annum.

On demand after the occurrence and during the continuance of an Event of
Default, Borrowers will cause cash to be deposited and maintained in an account
with Agent, as cash collateral, in an amount equal to one hundred and five
percent (105%) of the Maximum Undrawn Amount of all outstanding Letters of
Credit, and each Borrower hereby irrevocably authorizes Agent, in its
discretion, on such Borrower’s behalf and in such Borrower’s name, to open such
an account and to make and maintain deposits therein, or in an account opened by
such Borrower, in the amounts required to be made by such Borrower, out of the
proceeds of Receivables or other Collateral or out of any other funds of such
Borrower coming into any Lender’s possession at any time. Agent will invest such
cash collateral in such short-term money-market items as to which Agent and such
Borrower mutually agree and the net return on such investments shall be credited
to such account and constitute additional cash collateral. No Borrower may
withdraw amounts credited to any such account except upon the occurrence of all
of the following: (x) payment and performance in full of all Obligations,
(y) expiration of all Letters of Credit and (z) termination of this Agreement.

3.3. Closing Fee and Facility Fee.

(a) Closing Fee. Upon the execution of this Agreement, Borrowers shall pay to
Agent for the ratable benefit of Lenders a closing fee of $100,000 less that
portion of the commitment fee of $50,000 heretofore paid by Borrowers to Agent
remaining after application of such fee to out of pocket expenses. The closing
fee shall be deemed earned in full on the Closing Date and shall not be subject
to rebate (or pro-ration upon termination of this Agreement) for any reason.

(b) Facility Fee. If, for any calendar quarter during the Term, the average
daily unpaid balance of the Revolving Advances and undrawn amount of any
outstanding Letters of Credit for each day of such calendar quarter does not
equal the Maximum Revolving Advance Amount, then Borrowers shall pay to Agent
for the ratable benefit of Lenders a fee at a rate equal to .375% per annum on
the amount by which the Maximum Revolving Advance Amount exceeds such average
daily unpaid balance. Such fee shall be payable to Agent in arrears on the first
day of each calendar quarter with respect to the previous calendar quarter.

3.4. Collateral Evaluation Fee, and Collateral Monitoring Fee.

(a) Collateral Evaluation Fee. Borrowers shall pay Agent a collateral evaluation
fee equal to $2,000 per month commencing on the first day of the month following
the Closing Date and on the first day of each month thereafter during the Term.
The collateral evaluation fee shall be deemed earned in full on each date when
same is due and payable hereunder and shall not be subject to rebate or
proration upon termination of this Agreement for any reason prior to the end of
any month.

(b) Collateral Monitoring Fee. Borrowers shall pay to Agent on the first day of
each month following any month in which Agent performs any collateral monitoring
— namely any field examination, collateral analysis or other business analysis,
the need for which is to be determined by Agent and which monitoring is
undertaken by Agent or for Agent’s benefit — a per-day collateral monitoring fee
in an amount equal to the amount established by Agent from time to time (which
is currently $1,000 per day) for each person employed to perform such
monitoring, plus all costs and disbursements incurred by Agent in the
performance of such examination or analysis. Notwithstanding the foregoing,
absent the occurrence of an Event of Default which is continuing, and absent
Agent’s reasonable belief that a Default or Event of Default has occurred,
Borrowers will only be obligated to reimburse Agent for two field examinations
during any fiscal year.

3.5. Computation of Interest and Fees.

(a) Interest and fees hereunder shall be computed on the basis of a year of
360 days and for the actual number of days elapsed. If any payment to be made
hereunder becomes due and payable on a day other than a Business Day, the due
date thereof shall be extended to the next succeeding Business Day and interest
thereon shall be payable at the Revolving Interest Rate for Domestic Rate Loans
or Eurodollar Rate Loans, as applicable, during such extension.

(b) Notwithstanding anything to the contrary contained in this Agreement or in
any Other Document:

(i) whenever interest payable by Tecumseh Products Canada is calculated on the
basis of a period which is less than the actual number of days in a calendar
year, each rate of interest determined pursuant to such calculation is, for the
purposes of the Interest Act, R.S.C. 1985, c. I-15, equivalent to such rate
multiplied by the actual number of days in the calendar year in which such rate
is to be ascertained and divided by the number of days used as the basis of such
calculation;

(ii) in no event shall the aggregate “interest” (as defined in Section 347 of
the Criminal Code, R.S.C. 1985, c. C-46, as the same shall be amended, replaced
or re-enacted from time to time) payable by Tecumseh Products Canada to the
Agent or any Lender under this Agreement or any Other Document exceed the
effective annual rate of interest on the “credit advanced” (as defined in that
section) under this Agreement or such Other Document lawfully permitted under
that section and, if any payment, collection or demand pursuant to this
Agreement or any Other Document in respect of “interest” (as defined in that
section) is determined to be contrary to the provisions of that section, such
payment, collection or demand shall be deemed to have been made by mutual
mistake of the Agent or the Lender and Tecumseh Products Canada and the amount
of such payment or collection shall be refunded by the Agent or such Lender to
Tecumseh Products Canada. For the purposes of this Agreement and each Other
Document to which Tecumseh Products Canada is a party, the effective annual rate
of interest payable by Tecumseh Products Canada shall be determined in
accordance with generally accepted actuarial practices and principles over the
term of the loans on the basis of annual compounding for the lawfully permitted
rate of interest and, in the event of dispute, a certificate of a Fellow of the
Canadian Institute of Actuaries appointed by the Agent for the account of
Tecumseh Products Canada will be conclusive for the purpose of such
determination in the absence of evidence to the contrary; and

(iii) all calculations of interest payable by Tecumseh Products Canada under
this Agreement or any Other Document are to be made on the basis of the nominal
interest rate described herein and therein and not on the basis of effective
yearly rates or on any other basis which gives effect to the principle of deemed
reinvestment of interest. The parties acknowledge that there is a material
difference between the stated nominal interest rates and the effective yearly
rates of interest and that they are capable of making the calculations required
to determine such effective yearly rates of interest.

3.6. Maximum Charges. In no event whatsoever shall interest and other charges
charged hereunder exceed the highest rate permissible under law. In the event
interest and other charges as computed hereunder would otherwise exceed the
highest rate permitted under law, such excess amount shall be first applied to
any unpaid principal balance owed by Borrowers, and if the then remaining excess
amount is greater than the previously unpaid principal balance, Lenders shall
promptly refund such excess amount to Borrowers and the provisions hereof shall
be deemed amended to provide for such permissible rate.

3.7. Increased Costs. In the event that any Applicable Law, or any change
therein or in the interpretation or application thereof, or compliance by any
Lender (for purposes of this Section 3.7, the term “Lender” shall include Agent
or any Lender and any corporation or bank controlling Agent or any Lender) and
the office or branch where Agent or any Lender (as so defined) makes or
maintains any Eurodollar Rate Loans with any request or directive (whether or
not having the force of law) from any central bank or other financial, monetary
or other authority, shall:

(a) subject Agent or any Lender to any tax of any kind whatsoever with respect
to this Agreement or any Other Document or change the basis of taxation of
payments to Agent or any Lender of principal, fees, interest or any other amount
payable hereunder or under any Other Documents (except for changes in the rate
of tax on the overall net income of Agent or any Lender by the jurisdiction in
which it maintains its principal office);

(b) impose, modify or hold applicable any reserve, special deposit, assessment
or similar requirement against assets held by, or deposits in or for the account
of, advances or loans by, or other credit extended by, any office of Agent or
any Lender, including pursuant to Regulation D of the Board of Governors of the
Federal Reserve System; or

(c) impose on Agent or any Lender or the London interbank Eurodollar market any
other condition with respect to this Agreement or any Other Document;

and the result of any of the foregoing is to increase the cost to Agent or any
Lender of making, renewing or maintaining its Advances hereunder by an amount
that Agent or such Lender reasonably deems to be material or to reduce the
amount of any payment (whether of principal, interest or otherwise) in respect
of any of the Advances by an amount that Agent or such Lender deems to be
material, then, in any case Borrowers shall promptly pay Agent or such Lender,
upon its demand, such additional amount as will compensate Agent or such Lender
for such additional cost or such reduction, as the case may be. Agent or such
Lender shall certify the amount of such additional cost or reduced amount to
Borrowing Agent, and such certification shall be conclusive absent manifest
error.

3.8. Basis For Determining Interest Rate Inadequate or Unfair. In the event that
Agent or any Lender shall have determined that:

(a) reasonable means do not exist for ascertaining the Eurodollar Rate
applicable pursuant to Section 2.2 for any Interest Period; or

(b) Dollar deposits in the relevant amount and for the relevant maturity are not
available in the London interbank Eurodollar market, with respect to an
outstanding Eurodollar Rate Loan, a proposed Eurodollar Rate Loan, or a proposed
conversion of a Domestic Rate Loan into a Eurodollar Rate Loan,

then Agent shall give Borrowing Agent prompt written or telephonic notice of
such determination. If such notice is given, (i) any such requested Eurodollar
Rate Loan shall be made as a Domestic Rate Loan, unless Borrowing Agent shall
notify Agent no later than 10:00 a.m. (New York City time) two (2) Business Days
prior to the date of such proposed borrowing, that its request for such
borrowing shall be cancelled or made as an unaffected type of Eurodollar Rate
Loan, (ii) any Domestic Rate Loan or Eurodollar Rate Loan which was to have been
converted to an affected type of Eurodollar Rate Loan shall be continued as or
converted into a Domestic Rate Loan, or, if Borrowing Agent shall notify Agent,
no later than 10:00 a.m. (New York City time) two (2) Business Days prior to the
proposed conversion, shall be maintained as an unaffected type of Eurodollar
Rate Loan, and (iii) any outstanding affected Eurodollar Rate Loans shall be
converted into a Domestic Rate Loan, or, if Borrowing Agent shall notify Agent,
no later than 10:00 a.m. (New York City time) two (2) Business Days prior to the
last Business Day of the then current Interest Period applicable to such
affected Eurodollar Rate Loan, shall be converted into an unaffected type of
Eurodollar Rate Loan, on the last Business Day of the then current Interest
Period for such affected Eurodollar Rate Loans. Until such notice has been
withdrawn, Lenders shall have no obligation to make an affected type of
Eurodollar Rate Loan or maintain outstanding affected Eurodollar Rate Loans and
no Borrower shall have the right to convert a Domestic Rate Loan or an
unaffected type of Eurodollar Rate Loan into an affected type of Eurodollar Rate
Loan.

3.9. Capital Adequacy.

(a) In the event that Agent or any Lender shall have determined that any
Applicable Law or guideline regarding capital adequacy, or any change therein,
or any change in the interpretation or administration thereof by any
Governmental Body, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by Agent or any Lender
(for purposes of this Section 3.9, the term “Lender” shall include Agent or any
Lender and any corporation or bank controlling Agent or any Lender) and the
office or branch where Agent or any Lender (as so defined) makes or maintains
any Eurodollar Rate Loans with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank or comparable agency, has or would have the effect of reducing the rate of
return on Agent or any Lender’s capital as a consequence of its obligations
hereunder to a level below that which Agent or such Lender could have achieved
but for such adoption, change or compliance (taking into consideration Agent’s
and each Lender’s policies with respect to capital adequacy) by an amount
reasonably deemed by Agent or any Lender to be material, then, from time to
time, Borrowers shall pay upon demand to Agent or such Lender such additional
amount or amounts as will compensate Agent or such Lender for such reduction. In
determining such amount or amounts, Agent or such Lender may use any reasonable
averaging or attribution methods. The protection of this Section 3.9 shall be
available to Agent and each Lender regardless of any possible contention of
invalidity or inapplicability with respect to the Applicable Law or condition.

(b) A certificate of Agent or such Lender setting forth such amount or amounts
as shall be necessary to compensate Agent or such Lender with respect to
Section 3.9(a) when delivered to Borrowing Agent shall be conclusive absent
manifest error.

3.10. Gross Up for Taxes. If any Borrower shall be required by Applicable Law to
withhold or deduct any taxes (other than taxes determined based on net income)
from or in respect of any sum payable under this Agreement or any of the Other
Documents to Agent, or any Lender, assignee of any Lender, or Participant (each,
individually, a “Payee” and collectively, the “Payees”), (a) the sum payable to
such Payee or Payees, as the case may be, shall be increased as may be necessary
so that, after making all required withholding or deductions, the applicable
Payee or Payees receives an amount equal to the sum it would have received had
no such withholding or deductions been made (the “Gross-Up Payment”), (b) such
Borrower shall make such withholding or deductions, and (c) such Borrower shall
pay the full amount withheld or deducted to the relevant taxation authority or
other authority in accordance with Applicable Law. Notwithstanding the
foregoing, no Borrower shall be obligated to make any portion of the Gross-Up
Payment that is attributable to any withholding or deductions that would not
have been paid or claimed had the applicable Payee or Payees properly claimed a
complete exemption with respect thereto pursuant to Section 3.11.

3.11. Withholding Tax Exemption.

(a) Each Payee that is not incorporated under the Laws of the United States of
America or a state thereof (and, upon the written request of Agent, each other
Payee) agrees that it will deliver to Borrowing Agent and Agent two (2) duly
completed appropriate valid Withholding Certificates (as defined under
§1.1441-1(c)(16) of the Income Tax Regulations (“Regulations”)) certifying its
status (i.e., U.S. or foreign person) and, if appropriate, making a claim of
reduced, or exemption from, U.S. withholding tax on the basis of an income tax
treaty or an exemption provided by the Code. The term “Withholding Certificate”
means a Form W-9; a Form W-8BEN; a Form W-8ECI; a Form W-8IMY and the related
statements and certifications as required under §1.1441-1(e)(2) and/or (3) of
the Regulations; a statement described in §1.871-14(c)(2)(v) of the Regulations;
or any other certificates under the Code or Regulations that certify or
establish the status of a payee or beneficial owner as a U.S. or foreign person.

(b) Each Payee required to deliver to Borrowing Agent and Agent a valid
Withholding Certificate pursuant to Section 3.11(a) shall deliver such valid
Withholding Certificate as follows: (A) each Payee which is a party hereto on
the Closing Date shall deliver such valid Withholding Certificate at least five
(5) Business Days prior to the first date on which any interest or fees are
payable by any Borrower hereunder for the account of such Payee; or, in the case
of assignment or participation, (B) each Payee shall deliver such valid
Withholding Certificate at least five (5) Business Days before the effective
date of such assignment or participation (unless Agent in its sole discretion
shall permit such Payee to deliver such Withholding Certificate less than five
(5) Business Days before such date in which case it shall be due on the date
specified by Agent). Each Payee which so delivers a valid Withholding
Certificate further undertakes to deliver to Borrowing Agent and Agent two
(2) additional copies of such Withholding Certificate (or a successor form) on
or before the date that such Withholding Certificate expires or becomes obsolete
or after the occurrence of any event requiring a change in the most recent
Withholding Certificate so delivered by it, and such amendments thereto or
extensions or renewals thereof as may be reasonably requested by Borrowing Agent
or Agent.

(c) Notwithstanding the submission of a Withholding Certificate claiming a
reduced rate of or exemption from U.S. withholding tax required under
Section 3.11(b), Agent shall be entitled to withhold United States federal
income taxes at the full 30% withholding rate if in its reasonable judgment it
is required to do so under the due diligence requirements imposed upon a
withholding agent under §1.1441-7(b) of the Regulations. Further, Agent is
indemnified under §1.1461-1(e) of the Regulations against any claims and demands
of any Payee for the amount of any tax it deducts and withholds in accordance
with regulations under §1441 of the Code.

IV. COLLATERAL: GENERAL TERMS

4.1. Security Interest in the Collateral. To secure the prompt payment and
performance to Agent and each Lender of the Obligations, each Borrower hereby
assigns, pledges and grants to Agent for its benefit and for the ratable benefit
of each Lender (and each other holder of any of the Obligations) a continuing
security interest in and to and Lien on all of its Collateral, whether now owned
or existing or hereafter acquired or arising and wheresoever located. Each
Borrower shall mark its books and records as may be necessary or appropriate to
evidence, protect and perfect Agent’s security interest. Each Borrower shall
promptly provide Agent with written notice of all commercial tort claims, such
notice to contain the case title together with the applicable court and a brief
description of the claim(s). Upon delivery of each such notice, such Borrower
shall be deemed to hereby grant to Agent a security interest and lien in and to
such commercial tort claims and all proceeds thereof.

4.2. Perfection of Security Interest. Each Borrower shall take all action that
may be necessary or desirable, or that Agent may reasonably request, so as at
all times to maintain the validity, perfection, enforceability and priority of
Agent’s security interest in and Lien on the Collateral or to enable Agent to
protect, exercise or enforce its rights hereunder and in the Collateral,
including, but not limited to, (i) immediately discharging all Liens other than
Permitted Encumbrances, (ii) obtaining Lien Waiver Agreements, (iii) delivering
to Agent, endorsed or accompanied by such instruments of assignment as Agent may
specify, and stamping or marking, in such manner as Agent may specify, any and
all chattel paper, instruments, letters of credits and advices thereof and
documents evidencing or forming a part of the Collateral, (iv) entering into
warehousing, lockbox and other custodial arrangements satisfactory to Agent, and
(v) executing and delivering financing statements, control agreements,
instruments of pledge, mortgages, notices and assignments, in each case in form
and substance satisfactory to Agent, relating to the creation, validity,
perfection, maintenance or continuation of Agent’s security interest and Lien
under the Uniform Commercial Code or other Applicable Law. By its signature
hereto, each Borrower hereby authorizes Agent to file against such Borrower, one
or more financing, registration, continuation or amendment statements pursuant
to the Uniform Commercial Code and applicable Canadian law in form and substance
satisfactory to Agent (which statements may have a description of collateral
which is broader than that set forth herein). All charges, expenses and fees
Agent may incur in doing any of the foregoing, and any local taxes relating
thereto, shall be charged to Borrowers’ Account as a Revolving Advance of a
Domestic Rate Loan and added to the Obligations, or, at Agent’s option, shall be
paid to Agent for its benefit and for the ratable benefit of Lenders immediately
upon demand.

4.3. Disposition of Collateral. Each Borrower will safeguard and protect all
Collateral for Agent’s general account and make no disposition thereof whether
by sale, lease or otherwise except (a) the sale of Inventory in the Ordinary
Course of Business and (b) the disposition or transfer of obsolete and worn-out
Equipment in the Ordinary Course of Business during any fiscal year, to the
extent that (i) the proceeds of any such disposition are used to acquire
replacement Equipment which is subject to Agent’s first priority security
interest or (ii) the proceeds of which are remitted to Agent to be applied
pursuant to Section 2.21 (to the extent that Obligations are outstanding at the
time of such sale).

4.4. Preservation of Collateral. Following the occurrence of a Default or Event
of Default, in addition to the rights and remedies set forth in Section 11.1,
Agent: (a) may at any time take such steps as Agent deems necessary to protect
Agent’s interest in and to preserve the Collateral, including the hiring of such
security guards or the placing of other security protection measures as Agent
may deem appropriate; (b) may employ and maintain at any of any Borrower’s
premises a custodian who shall have full authority to do all acts necessary to
protect Agent’s interests in the Collateral; (c) may lease warehouse facilities
to which Agent may move all or part of the Collateral; (d) may use any
Borrower’s owned or leased lifts, hoists, trucks and other facilities or
equipment for handling or removing the Collateral; and (e) shall have, and is
hereby granted, a right of ingress and egress to the places where the Collateral
is located, and may proceed over and through any of Borrower’s owned or leased
property. Each Borrower shall cooperate fully with all of Agent’s efforts to
preserve the Collateral and will take such actions to preserve the Collateral as
Agent may direct. All of Agent’s reasonable expenses of preserving the
Collateral, including any expenses relating to the bonding of a custodian, shall
be charged to Borrowers’ Account as a Revolving Advance maintained as a Domestic
Rate Loan and added to the Obligations.

4.5. Ownership of Collateral.

(a) With respect to the Collateral, at the time the Collateral becomes subject
to Agent’s security interest: (i) each Borrower shall be the sole owner of and
fully authorized and able to sell, transfer, pledge and/or grant a first
priority security interest to Agent in each and every item of its respective
Collateral; and, except for Permitted Encumbrances the Collateral shall be free
and clear of all Liens and encumbrances whatsoever; (ii) each document and
agreement executed by each Borrower or delivered to Agent or any Lender in
connection with this Agreement shall be true and correct in all respects;
(iii) all signatures and endorsements of each Borrower that appear on such
documents and agreements shall be genuine and each Borrower shall have full
capacity to execute same; and (iv) each Borrower’s Equipment and Inventory shall
be located as set forth on Schedule 4.5 and shall not be removed from such
location(s) without the prior written consent of Agent except with respect to
the sale of Inventory in the Ordinary Course of Business and Equipment to the
extent permitted in Section 4.3.

(b) (i) There is no location at which any Borrower has any Inventory (except for
Inventory in transit) other than those locations listed on Schedule 4.5;
(ii) Schedule 4.5 hereto contains a correct and complete list, as of the Closing
Date, of the legal names and addresses of each warehouse at which Inventory of
any Borrower is stored; none of the receipts received by any Borrower from any
warehouse states that the goods covered thereby are to be delivered to bearer or
to the order of a named Person or to a named Person and such named Person’s
assigns; (iii) Schedule 4.5 hereto sets forth a correct and complete list as of
the Closing Date of (A) each place of business of each Borrower and (B) the
chief executive office of each Borrower; and (iv) Schedule 4.5 hereto sets forth
a correct and complete list as of the Closing Date of the location, by state and
street address, of all Real Property owned or leased by each Borrower, together
with the names and addresses of any landlords.

4.6. Defense of Agent’s and Lenders’ Interests. Until (a) payment and
performance in full of all of the Obligations (other than contingent indemnity
obligations to the extent no claim giving rise thereto has been asserted) and
(b) termination of this Agreement, Agent’s interests in the Collateral shall
continue in full force and effect. During such period no Borrower or any
Guarantor shall, without Agent’s prior written consent, pledge, sell (except
Inventory in the Ordinary Course of Business and Equipment to the extent
permitted in Section 4.3), assign, transfer, create or suffer to exist a Lien
upon or encumber or allow or suffer to be encumbered in any way except for
Permitted Encumbrances, any part of the Collateral. Each Borrower shall defend
Agent’s interests in the Collateral against any and all Persons whatsoever. At
any time following demand by Agent for payment of all Obligations, Agent shall
have the right to take possession of the indicia of the Collateral and the
Collateral in whatever physical form contained, including: labels, stationery,
documents, instruments and advertising materials. If Agent exercises this right
to take possession of the Collateral, Borrowers shall, upon demand, assemble it
in the best manner possible and make it available to Agent at a place reasonably
convenient to Agent. In addition, with respect to all Collateral, Agent and
Lenders shall be entitled to all of the rights and remedies set forth herein and
further provided by the Uniform Commercial Code or other Applicable Law.
Following the occurrence of a Cash Dominion Triggering Event that has not been
suspended in accordance with Section 6.11 each Borrower shall, and Agent may, at
its option, instruct all suppliers, carriers, forwarders, warehousers or others
receiving or holding cash, checks, Inventory, documents or instruments in which
Agent holds a security interest to deliver same to Agent and/or subject to
Agent’s order and if they shall come into any Borrower’s possession, they, and
each of them, shall be held by such Borrower in trust as Agent’s trustee, and
such Borrower will immediately deliver them to Agent in their original form
together with any necessary endorsement.

4.7. Books and Records. Each Borrower and each Subsidiary shall (a) keep proper
books of record and account in which full, true and correct entries will be made
of all dealings or transactions of or in relation to its business and affairs;
(b) set up on its books accruals with respect to all taxes, assessments,
charges, levies and claims; and (c) on a reasonably current basis set up on its
books, from its earnings, allowances against doubtful Receivables, advances and
investments and all other proper accruals (including by reason of enumeration,
accruals for premiums, if any, due on required payments and accruals for
depreciation, obsolescence, or amortization of properties), which should be set
aside from such earnings in connection with its business. All determinations
pursuant to this subsection shall be made in accordance with, or as required by,
GAAP consistently applied in the opinion of such independent public accountant
as shall then be regularly engaged by Borrowers.

4.8. Financial Disclosure. Each Borrower hereby irrevocably authorizes and
directs all accountants and auditors employed by such Borrower at any time
during the Term to exhibit and deliver to Agent and each Lender copies of any of
such Borrower’s financial statements, trial balances or other accounting records
of any sort in the accountant’s or auditor’s possession, and to disclose to
Agent and each Lender any information such accountants may have concerning such
Borrower’s financial status and business operations. Each Borrower hereby
authorizes all Governmental Bodies to furnish to Agent and each Lender copies of
reports or examinations relating to such Borrower, whether made by such Borrower
or otherwise; however, Agent and each Lender will attempt to obtain such
information or materials directly from such Borrower prior to obtaining such
information or materials from such accountants or Governmental Bodies.

4.9. Compliance with Laws. Each Borrower and each Guarantor shall comply with
all Applicable Laws with respect to the Collateral or any part thereof or to the
operation of such Borrower’s business the non-compliance with which could
reasonably be expected to have a Material Adverse Effect. The assets of
Borrowers at all times shall be maintained in accordance with the requirements
of all insurance carriers which provide insurance with respect to the assets of
Borrowers so that such insurance shall remain in full force and effect.

4.10. Inspection of Premises. At all reasonable times Agent and each Lender
shall have full access to and the right to audit, check, inspect and make
abstracts and copies from each Borrower’s books, records, audits, correspondence
and all other papers relating to the Collateral and the operation of each
Borrower’s business. Agent, any Lender and their agents may enter upon any
premises of any Borrower at any time during business hours and at any other
reasonable time, and from time to time, for the purpose of inspecting the
Collateral and any and all records pertaining thereto and the operation of such
Borrower’s business. The Agent and Lenders shall have the right to conduct at
Borrowers’ expense such audits, appraisals and field examinations at such times
as the Agent and Lenders deem necessary, but not less than one inventory
appraisal per calendar year.

4.11. Insurance. The assets and properties of each Borrower and each Guarantor
at all times shall be maintained in accordance with the requirements of all
insurance carriers which provide insurance with respect to the assets and
properties of such Borrower so that such insurance shall remain in full force
and effect. Each Borrower shall bear the full risk of any loss of any nature
whatsoever with respect to the Collateral. At each Borrower’s own cost and
expense in amounts and with carriers acceptable to Agent, each Borrower shall
(a) keep all its insurable properties and properties in which such Borrower has
an interest insured against the hazards of fire, flood, sprinkler leakage, those
hazards covered by extended coverage insurance and such other hazards, and for
such amounts, as is customary in the case of companies engaged in businesses
similar to such Borrower’s including business interruption insurance;
(b) maintain a bond in such amounts as is customary in the case of companies
engaged in businesses similar to such Borrower insuring against larceny,
embezzlement or other criminal misappropriation of insured’s officers and
employees who may either singly or jointly with others at any time have access
to the assets or funds of such Borrower either directly or through authority to
draw upon such funds or to direct generally the disposition of such assets;
(c) maintain public and product liability insurance against claims for personal
injury, death or property damage suffered by others; (d) maintain all such
worker’s compensation or similar insurance as may be required under the laws of
any state or jurisdiction in which such Borrower is engaged in business;
(e) furnish Agent with (i) copies of all policies and evidence of the
maintenance of such policies by the renewal thereof at least thirty (30) days
before any expiration date, and (ii) appropriate loss payable endorsements in
form and substance satisfactory to Agent, naming Agent as a co-insured and loss
payee as its interests may appear with respect to all insurance coverage
referred to in clauses (a) and (c) above, and providing (A) that all proceeds
thereunder shall be payable to Agent, (B) no such insurance shall be affected by
any act or neglect of the insured or owner of the property described in such
policy, and (C) that such policy and loss payable clauses may not be cancelled,
amended or terminated unless at least thirty (30) days’ prior written notice is
given to Agent. In the event of any loss thereunder, the carriers named therein
hereby are directed by Agent and the applicable Borrower to make payment for
such loss to Agent and not to such Borrower and Agent jointly. If any insurance
losses are paid by check, draft or other instrument payable to any Borrower and
Agent jointly, Agent may endorse such Borrower’s name thereon and do such other
things as Agent may deem advisable to reduce the same to cash. Agent is hereby
authorized to adjust and compromise claims under insurance coverage referred to
in clauses (a) and (b) above. All loss recoveries received by Agent upon any
such insurance may be applied to the Obligations, in such order as Agent in its
sole discretion shall determine. Any surplus shall be paid by Agent to Borrowers
or applied as may be otherwise required by law. Any deficiency thereon shall be
paid by Borrowers to Agent, on demand. Each Borrower has taken and shall take
all actions required under the Flood Laws and/or requested by the Agent to
assist in ensuring that each Lender is in compliance with the Flood Laws
applicable to the Collateral, including, but not limited to, providing the Agent
with the address and/or GPS coordinates of each structure located upon any real
property that will be subject to a mortgage in favor of the Agent, for the
benefit of the Lenders, and, to the extent required, obtaining flood insurance
for such property, structures and contents prior to such property, structures
and contents becoming Collateral, and thereafter maintaining such flood
insurance in full force and effect for so long as required by the Flood Laws.
Notwithstanding the foregoing, if no Default or Event of Default shall then
exist or arise therefrom, insurance proceeds shall not be required to be so
applied if they do not exceed $2,500,000 in any calendar year, and the Borrower
Agent shall have delivered a certificate of a Authorized Officer of the Borrower
Agent to the Agent on or prior to such date stating that such proceeds are
expected to be used to repair, replace or restore any property in respect of
which such insurance proceeds were paid, no later than three months following
the date of receipt of such proceeds; provided, that the Borrowers shall, on the
first Business Day immediately following receipt of such insurance proceeds,
immediately deposit or cause to be deposited such proceeds into a deposit
account that is subject to a control agreement and such funds shall remain in
such deposit account until the earliest of (x) the date the Borrowers make
written request for such proceeds in connection with such repairs, replacement
or restoration of the property and in accordance with this subsection, at which
time such proceeds shall be used for such purpose; provided, that no Default or
Event of Default shall then exist or arise therefrom, (y) the expiration of the
three-month period, at which time any such remaining insurance proceeds shall be
applied to the Obligations as a mandatory prepayment, and (z) the expiration of
the Term, at which time such proceeds shall be applied to all Obligations then
due; provided, further, that if the property subject to the event of loss giving
rise to the insurance proceeds constituted Collateral, then all property
purchased with the insurance proceeds thereof pursuant to this subsection shall
be made subject to the Lien in favor of Agent on behalf of itself and the
Lenders.

4.12. Failure to Pay Insurance. If any Borrower fails to obtain insurance as
hereinabove provided, or to keep the same in force, Agent, if Agent so elects,
may obtain such insurance and pay the premium therefor on behalf of such
Borrower, and charge Borrowers’ Account therefor as a Revolving Advance of a
Domestic Rate Loan and such expenses so paid shall be part of the Obligations.

4.13. Payment of Taxes. Each Borrower and each Guarantor will pay, when due, all
taxes, assessments and other Charges lawfully levied or assessed upon such
Borrower or any of the Collateral including real and personal property taxes,
assessments and charges and all franchise, income, employment, social security
benefits, withholding, and sales taxes. If any tax by any Governmental Body is
or may be imposed on or as a result of any transaction between any Borrower and
Agent or any Lender which Agent or any Lender may be required to withhold or pay
or if any taxes, assessments, or other Charges remain unpaid after the date
fixed for their payment, or if any claim shall be made which, in Agent’s or any
Lender’s opinion, may possibly create a valid Lien on the Collateral, Agent may
without notice to Borrowers pay the taxes, assessments or other Charges and each
Borrower hereby indemnifies and holds Agent and each Lender harmless in respect
thereof. Notwithstanding the foregoing, if any taxing jurisdiction asserts a
Charge against Agent or any Lender which, if successful, would require the
Borrowers to indemnify Agent or any Lender therefor, Agent or the Lender, as
applicable, agrees to contest the claim reasonably and in good faith on the
request of the Borrowers by either paying the tax claimed (which must be
immediately reimbursed by Borrowers) and suing for a refund or contesting the
claim in the appropriate court and, if necessary, bringing appropriate appeals
so long as (i) no Event of Default has occurred and is continuing and
(ii) Borrowers request Agent or such Lender to contest the Charge within thirty
(30) days of receipt of notice of the Charge from Agent or such Lender.
Borrowers agree to indemnify the Agent or any Lender, as applicable, for all
reasonable costs and expenses it may incur in connection with contesting a
Charge at the request of Borrowers. Furthermore, if requested by Agent,
Borrowers must post cash collateral with Agent in an amount reasonably
determined by Agent to ensure that Agent’s costs and expenses, and potential
liability, will be covered by such cash collateral. The amount of any payment by
Agent under this Section 4.13 shall be charged to Borrowers’ Account as a
Revolving Advance maintained as a Domestic Rate Loan and added to the
Obligations and, until Borrowers shall furnish Agent with an indemnity therefor
(or supply Agent with evidence satisfactory to Agent that due provision for the
payment thereof has been made), Agent may hold without interest any balance
standing to Borrowers’ credit and Agent shall retain its security interest in
and Lien on any and all Collateral held by Agent.

4.14. Payment of Leasehold Obligations. Each Borrower and each Guarantor shall
at all times pay, when and as due, its rental obligations under all leases under
which it is a tenant, and shall otherwise comply, in all material respects, with
all other terms of such leases and keep them in full force and effect and, at
Agent’s request will provide evidence of having done so.

4.15. Receivables.

(a) Nature of Receivables. Each of the Receivables shall be a bona fide and
valid account representing a bona fide indebtedness incurred by the Customer
therein named, for a fixed sum as set forth in the invoice relating thereto
(provided immaterial or unintentional invoice errors shall not be deemed to be a
breach hereof) with respect to an absolute sale or lease and delivery of goods
upon stated terms of a Borrower, or work, labor or services theretofore rendered
by a Borrower as of the date each Receivable is created. Same shall be due and
owing in accordance with the applicable Borrower’s standard terms of sale
without dispute, setoff or counterclaim except as may be stated on the accounts
receivable schedules delivered by Borrowers to Agent.

(b) Solvency of Customers. Each Customer, to the best of each Borrower’s
knowledge, as of the date each Receivable is created, is and will be solvent and
able to pay all Receivables on which the Customer is obligated in full when due
or with respect to such Customers of any Borrower who are not solvent such
Borrower has set up on its books and in its financial records bad debt reserves
adequate to cover such Receivables.

(c) Location of Borrowers. Each Borrower’s chief executive office is located at
1136 Oak Valley Drive, Ann Arbor, Michigan 48108. Until written notice is given
to Agent by Borrowing Agent of any other office at which any Borrower keeps its
records pertaining to Receivables, all such records shall be kept at such
executive office.

(d) Collection of Receivables. Upon the occurrence of a Cash Dominion Triggering
Event that has not been suspended in accordance with Section 6.11, (i) each
Borrower will, at such Borrower’s sole cost and expense, but on Agent’s behalf
and for Agent’s account, collect as Agent’s property and in trust for Agent all
amounts received on Receivables, and shall not commingle such collections with
any Borrower’s funds or use the same except to pay Obligations, and (ii) each
Borrower shall deposit in the Blocked Account or, upon request by Agent, deliver
to Agent, in original form and on the date of receipt thereof, all checks,
drafts, notes, money orders, acceptances, cash and other evidences of
Indebtedness. Each Borrower shall deposit in the Blocked Account or the
Depository Accounts as applicable all checks, drafts, notes, money orders,
acceptances, cash and other evidences of Indebtedness.

(e) Notification of Assignment of Receivables. At any time Agent shall have the
right to send notice of the assignment of, and Agent’s security interest in and
Lien on, the Receivables to any and all Customers or any third party holding or
otherwise concerned with any of the Collateral. After an Event of Default has
occurred and so long as it is continuing, Agent shall have the sole right to
collect the Receivables, take possession of the Collateral, or both. Agent’s
actual collection expenses, including, but not limited to, stationery and
postage, telephone and telegraph, secretarial and clerical expenses and the
salaries of any collection personnel used for collection, may be charged to
Borrowers’ Account and added to the Obligations.

(f) Power of Agent to Act on Borrowers’ Behalf. Agent shall have the right to
receive, endorse, assign and/or deliver in the name of Agent or any Borrower any
and all checks, drafts and other instruments for the payment of money relating
to the Receivables, and each Borrower hereby waives notice of presentment,
protest and non-payment of any instrument so endorsed. Each Borrower hereby
constitutes Agent or Agent’s designee as such Borrower’s attorney with power
(which power will not increase Agent’s rights with respect to dominion over
Borrowers’ cash prior to the occurrence of Cash Dominion Triggering Event that
has not been suspended in accordance with Section 6.11) (i) at any time (A) to
endorse such Borrower’s name upon any notes, acceptances, checks, drafts, money
orders or other evidences of payment or Collateral and to do all other acts and
things necessary to carry out this Agreement; (B) to sign such Borrower’s name
on any invoice or bill of lading relating to any of the Receivables, drafts
against Customers, assignments and verifications of Receivables; (C) to send
verifications of Receivables to any Customer; and (D) to sign such Borrower’s
name on all financing statements or any other documents or instruments deemed
necessary or appropriate by Agent to preserve, protect, or perfect Agent’s
interest in the Collateral and to file same; and (ii) at any time after the
occurrence of an Event of Default, (A) to demand payment of the Receivables;
(B) to enforce payment of the Receivables by legal proceedings or otherwise;
(C) to exercise all of such Borrower’s rights and remedies with respect to the
collection of the Receivables and any other Collateral; (D) to settle, adjust,
compromise, extend or renew the Receivables; (E) to settle, adjust or compromise
any legal proceedings brought to collect Receivables; (F) to prepare, file and
sign such Borrower’s name on a proof of claim in bankruptcy or similar document
against any Customer; and (G) to prepare, file and sign such Borrower’s name on
any notice of Lien, assignment or satisfaction of Lien or similar document in
connection with the Receivables. All acts of said attorney or designee are
hereby ratified and approved, and said attorney or designee shall not be liable
for any acts of omission or commission nor for any error of judgment or mistake
of fact or of law, unless done maliciously or with gross (not mere) negligence
(as determined by a court of competent jurisdiction in a final non-appealable
judgment); this power being coupled with an interest is irrevocable while any of
the Obligations remain unpaid. Agent shall have the right, at any time after the
occurrence of an Event of Default, to change the address for delivery of mail
addressed to any Borrower to such address as Agent may designate and to receive,
open and dispose of all mail addressed to any Borrower.

(g) No Liability. Neither Agent nor any Lender shall, under any circumstances or
in any event whatsoever, have any liability for any error or omission or delay
of any kind occurring in the settlement, collection or payment of any of the
Receivables or any instrument received in payment thereof, or for any damage
resulting therefrom, except to the extent resulting from Agent’s gross
negligence or willful misconduct. Agent may, without notice or consent from any
Borrower, sue upon or otherwise collect, extend the time of payment of,
compromise or settle for cash, credit or upon any terms any of the Receivables
or any other securities, instruments or insurance applicable thereto and/or
release any obligor thereof. Agent is authorized and empowered to accept the
return of the goods represented by any of the Receivables, without notice to or
consent by any Borrower, all without discharging or in any way affecting any
Borrower’s liability hereunder.

(h) Establishment of a Lockbox Account, Dominion Account. All proceeds of
Collateral shall be deposited by Borrowers into either a lockbox account,
dominion account or such other “blocked account” (“Blocked Accounts"), pursuant
to an arrangement with such bank as may be selected by Borrowers and be
acceptable to the Agent in its reasonable discretion. Borrowers shall issue to
any such bank on or before the Closing Date, an irrevocable letter of
instruction directing said bank to transfer such funds so deposited to the Agent
upon the occurrence of a Cash Dominion Triggering Event that has not been
suspended in accordance with Section 6.11, either to any account maintained by
the Agent at said bank or by wire transfer to appropriate account(s) of the
Agent. Upon the occurrence of a Cash Dominion Triggering Event that has not been
suspended in accordance with Section 6.11, all funds deposited in the Blocked
Accounts shall immediately become the property of the Agent, and Borrowers shall
obtain the agreement by such bank to waive any offset rights against the funds
so deposited. Neither the Agent nor any Lender assumes any responsibility for
such blocked account arrangement, including, without limitation, any claim of
accord and satisfaction or release with respect to deposits accepted by any bank
thereunder. Alternatively, the Agent may establish depository accounts
(“Depository Accounts") in the name of the Agent at a bank or banks for the
deposit of such funds and Borrowers shall deposit all proceeds of Collateral or
cause same to be deposited, in kind, in such Depository Accounts of the Agent in
lieu of depositing same to the Blocked Accounts. All deposit accounts of each
Borrower and its Subsidiaries (except Excluded Foreign Subsidiaries) are set
forth on Schedule 4.15(h). Agent agrees not to deliver a notice exercising
exclusive control with respect to any Blocked Accounts, Depository Accounts,
securities accounts or lockboxes unless a Cash Dominion Triggering Event has
occurred that has not been suspended in accordance with Section 6.11; provided
that Agent agrees not to deliver a notice exercising exclusive control with
respect to Black Rock account #32941 and JPMorgan Chase account #5016101 unless
an Event of Default has occurred and is continuing; provided further that Agent
shall promptly inform Black Rock and JPMorgan Chase (with respect to account
#5016101) that an Event of Default no longer exists once an Event of Default
ceases to exist, at which time, Borrowers shall be entitled to give, and Black
Rock and JPMorgan Chase (with respect to account #5016101), shall comply with,
the Grantor’s instructions with respect to the specified accounts. Agent shall
promptly inform any depository, securities intermediary or issuer party to any
control agreement to whom it has given a notice exercising exclusive control if
the Cash Dominion Triggering Event has been suspended in accordance with
Section 6.11, at which time Borrowers shall be entitled to give, and the
depository, securities intermediary or issuer, as applicable, shall comply with,
the Borrowing Agent’s instructions with respect to the Account.

(i) Adjustments. No Borrower will, without Agent’s consent, compromise or adjust
any Receivables (or extend the time for payment thereof) or accept any returns
of merchandise or grant any additional discounts, allowances or credits thereon
except for those compromises, adjustments, returns, discounts, credits and
allowances as have been heretofore customary in the business of such Borrower.

4.16. Inventory. To the extent Inventory held for sale or lease has been
produced by any Borrower in the United States, it has been and will be produced
by such Borrower in accordance with the Federal Fair Labor Standards Act of
1938, as amended, and all rules, regulations and orders thereunder.

4.17. Maintenance of Equipment. The Equipment shall be maintained in good
operating condition and repair (reasonable wear and tear excepted) and all
necessary replacements of and repairs thereto shall be made so that the value
and operating efficiency of the Equipment shall be maintained and preserved. No
Borrower shall use or operate the Equipment in material violation of any law,
statute, ordinance, code, rule or regulation. Each Borrower shall have the right
to sell Equipment to the extent set forth in Section 4.3.

4.18. Exculpation of Liability. Nothing herein contained shall be construed to
constitute Agent or any Lender as any Borrower’s agent for any purpose
whatsoever, nor shall Agent or any Lender be responsible or liable for any
shortage, discrepancy, damage, loss or destruction of any part of the Collateral
wherever the same may be located and regardless of the cause thereof, except to
the extent caused by the gross negligence or willful misconduct of the Agent or
any Lender. Neither Agent nor any Lender, whether by anything herein or in any
assignment or otherwise, assume any of any Borrower’s obligations under any
contract or agreement assigned to Agent or such Lender, and neither Agent nor
any Lender shall be responsible in any way for the performance by any Borrower
of any of the terms and conditions thereof.

4.19. Environmental Matters.

(a) Borrowers shall ensure that the Real Property and all operations and
businesses conducted thereon remains in compliance with all Environmental Laws
and they shall not place or permit to be placed any Hazardous Substances on any
Real Property except as permitted by Applicable Law or appropriate governmental
authorities.

(b) Borrowers shall establish and maintain a system to assure and monitor
continued compliance with all applicable Environmental Laws which system shall
include periodic reviews of such compliance.

(c) Borrowers shall (i) employ in connection with the use of the Real Property
appropriate technology necessary to maintain compliance with any applicable
Environmental Laws and (ii) dispose of any and all Hazardous Waste generated at
the Real Property only at facilities and with carriers that maintain valid
permits under RCRA and any other applicable Environmental Laws. Borrowers shall
use their best efforts to obtain certificates of disposal, such as hazardous
waste manifest receipts, from all treatment, transport, storage or disposal
facilities or operators employed by Borrowers in connection with the transport
or disposal of any Hazardous Waste generated at the Real Property.

(d) In the event any Borrower obtains, gives or receives notice of any Release
or threat of Release of a reportable quantity of any Hazardous Substances at the
Real Property in violation of Environmental Laws (any such event being
hereinafter referred to as a “Hazardous Discharge”) or receives any notice of
violation, request for information or notification that it is potentially
responsible for investigation or cleanup of environmental conditions at the Real
Property, demand letter or complaint, order, citation, or other written notice
with regard to any Hazardous Discharge or violation of Environmental Laws
affecting the Real Property or any Borrower’s interest therein (any of the
foregoing is referred to herein as an “Environmental Complaint”) from any Person
with respect to a liability that could reasonably be expected to exceed
$1,000,000, including any state agency responsible in whole or in part for
environmental matters in the state in which the Real Property is located or the
United States Environmental Protection Agency (any such person or entity
hereinafter the “Authority”), then Borrowing Agent shall, within five (5)
Business Days, give written notice of same to Agent detailing facts and
circumstances of which any Borrower is aware giving rise to the Hazardous
Discharge or Environmental Complaint. Such information is to be provided to
allow Agent to protect its security interest in and Lien on the Real Property
and the Collateral and is not intended to create nor shall it create any
obligation upon Agent or any Lender with respect thereto.

(e) Borrowing Agent shall promptly forward to Agent copies of any request for
information, notification of potential liability or demand letter relating to
potential responsibility with respect to the investigation or cleanup of
Hazardous Substances at any other site owned, operated or used by any Borrower
to dispose of Hazardous Substances and shall continue to forward copies of
correspondence between any Borrower and the Authority regarding such claims to
Agent until the claim is settled; provided, however, such obligation to notify
Agent shall only apply to the extent that the aggregate share of potential
liability for all Borrowers in connection with such notification, request or
demand is estimated by the Borrowers to be equal to or greater than $250,000.
Borrowing Agent shall promptly forward to Agent copies of all documents and
reports concerning a Hazardous Discharge at the Real Property that any Borrower
is required to file under any Environmental Laws. Such information is to be
provided solely to allow Agent to protect Agent’s security interest in and Lien
on the Real Property and the Collateral.

(f) Borrowers shall respond promptly to any Hazardous Discharge or Environmental
Complaint and take all necessary action in order to safeguard the health of any
Person and to avoid subjecting the Collateral or Real Property to any Lien. If
any Borrower shall fail to respond promptly to any Hazardous Discharge or
Environmental Complaint or any Borrower shall fail to comply with any of the
material requirements of any Environmental Laws, Agent on behalf of Lenders may,
but without the obligation to do so, for the sole purpose of protecting Agent’s
interest in the Collateral: (A) give such notices or (B) enter onto the Real
Property (or authorize third parties to enter onto the Real Property) and take
such actions as Agent (or such third parties as directed by Agent) deem
reasonably necessary or advisable, to clean up, remove, mitigate or otherwise
deal with any such Hazardous Discharge or Environmental Complaint. All
reasonable costs and expenses incurred by Agent and Lenders (or such third
parties) in the exercise of any such rights, including any sums paid in
connection with any judicial or administrative investigation or proceedings,
fines and penalties, together with interest thereon from the date expended at
the Default Rate for Domestic Rate Loans constituting Revolving Advances shall
be paid upon demand by Borrowers, and until paid shall be added to and become a
part of the Obligations secured by the Liens created by the terms of this
Agreement or any other agreement between Agent, any Lender and any Borrower.

(g) Promptly upon the written request of Agent from time to time, but no more
frequently than once per fiscal year absent the occurrence and continuance of an
Event of Default or a suspected Hazardous Discharge, Borrowers shall provide
Agent, at Borrowers’ expense, with an environmental site assessment or
environmental audit report prepared by an environmental engineering firm
acceptable in the reasonable opinion of Agent, to assess with a reasonable
degree of certainty the existence of a Hazardous Discharge and the potential
costs in connection with abatement, cleanup and removal of any Hazardous
Substances found on, under, at or within the Real Property. Any report or
investigation of such Hazardous Discharge proposed and acceptable to an
appropriate Authority that is charged to oversee the clean-up of such Hazardous
Discharge shall be acceptable to Agent. If such estimates, individually or in
the aggregate, exceed $250,000, Agent shall have the right to require Borrowers
to post a bond, letter of credit or other security reasonably satisfactory to
Agent to secure payment of these costs and expenses.

(h) Borrowers shall defend and indemnify Agent and Lenders and hold Agent,
Lenders and their respective employees, agents, directors and officers harmless
from and against all loss, liability, damage and expense, claims, costs, fines
and penalties, including attorney’s fees, suffered or incurred by Agent or
Lenders under or on account of any Environmental Laws, including the assertion
of any Lien thereunder, with respect to any Hazardous Discharge, the presence of
any Hazardous Substances affecting the Real Property in violation of
Environmental Laws, whether or not the same originates or emerges from the Real
Property or any contiguous real estate, including any loss of value of the Real
Property as a result of the foregoing except to the extent such loss, liability,
damage and expense is attributable to any Hazardous Discharge act or omission on
the part of Agent or any Lender. Borrowers’ obligations under this Section 4.19
shall arise upon the discovery of the presence of any Hazardous Substances at
the Real Property in violation of Environmental Laws, whether or not any
federal, state, or local environmental agency has taken or threatened any action
in connection with the presence of any Hazardous Substances. Borrowers’
obligation and the indemnifications hereunder shall survive the termination of
this Agreement.

4.20. Financing Statements. Except as respects the financing statements filed by
Agent and the financing statements described on Schedule 1.2, no financing
statement covering any of the Collateral or any proceeds thereof is on file in
any public office.

V. REPRESENTATIONS AND WARRANTIES.

Each Borrower represents and warrants as follows:

5.1. Authority. Each Borrower has full power, authority and legal right to enter
into this Agreement and the Other Documents and to perform all its respective
Obligations hereunder and thereunder. This Agreement and the Other Documents
have been duly executed and delivered by each Borrower, and this Agreement and
the Other Documents constitute the legal, valid and binding obligation of such
Borrower enforceable in accordance with their terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
moratorium or similar laws affecting creditors’ rights generally. The execution,
delivery and performance of this Agreement and of the Other Documents (a) are
within such Borrower’s organizational powers, have been duly authorized by all
necessary organizational action, are not in contravention of law or the terms of
such Borrower’s organizational documents or other applicable documents relating
to such Borrower’s formation or to the conduct of such Borrower’s business or of
any material agreement or undertaking to which such Borrower is a party or by
which such Borrower is bound, (b) will not conflict with or violate any law or
regulation, or any judgment, order or decree of any Governmental Body, (c) will
not require the Consent of any Governmental Body or any other Person, except
those Consents set forth on Schedule 5.1 hereto, all of which will have been
duly obtained, made or compiled prior to the Closing Date and which are in full
force and effect and (d) will not conflict with, nor result in any breach in any
of the provisions of or constitute a default under or result in the creation of
any Lien except Permitted Encumbrances upon any asset of such Borrower under the
provisions of any agreement, charter document, instrument, by-law, operating
agreement or other instrument to which such Borrower is a party or by which it
or its property is a party or by which it may be bound.

5.2. Formation and Qualification.

(a) Each Borrower is duly incorporated and in good standing under the laws of
the state or country listed on Schedule 5.2(a) and is qualified to do business
and is in good standing in the states and countries listed on Schedule 5.2(a)
which constitute all states and countries in which qualification and good
standing are necessary for such Borrower to conduct its business and own its
property and where the failure to so qualify could reasonably be expected to
have a Material Adverse Effect on such Borrower. Each Borrower has delivered to
Agent true and complete copies of its certificate of incorporation and by-laws
and will promptly notify Agent of any amendment or changes thereto.

(b) The only Subsidiaries of each Borrower are listed on Schedule 5.2(b).

5.3. Survival of Representations and Warranties. All representations and
warranties of such Borrower contained in this Agreement and the Other Documents
shall be true in all material respects at the time of such Borrower’s execution
of this Agreement and the Other Documents, and shall survive the execution,
delivery and acceptance thereof by the parties thereto and the closing of the
transactions described therein or related thereto.

5.4. Tax Returns. Each Borrower’s federal tax identification number or federal
business number, as applicable, is set forth on Schedule 5.4. Each Borrower has
filed all federal (including the federal government of Canada), state,
provincial, and local tax returns and other material reports each is required by
law to file and has paid all taxes, assessments, fees and other governmental
charges that are due and payable that exceed $250,000 in the aggregate. Federal,
state, provincial and local income tax returns of each Borrower have been
examined and reported upon by the appropriate taxing authority or closed by
applicable statute and satisfied for all fiscal years prior to and including the
fiscal year ending December 31, 2009. The provision for taxes on the books of
each Borrower is adequate for all years not closed by applicable statutes, and
for its current fiscal year, and no Borrower has any knowledge of any deficiency
or additional assessment in connection therewith not provided for on its books.

5.5. Financial Statements.

(a) [Reserved.]

(b) The twelve-month cash flow projections of Borrowers on a Consolidated Basis
and their projected balance sheets as of the Closing Date, copies of which are
annexed hereto as Exhibit 5.5(b) (the “Projections”) were prepared by the Chief
Financial Officer of Borrowing Agent, are based on underlying assumptions which
provide a reasonable basis for the projections contained therein and reflect
Borrowers’ judgment based on present circumstances of the most likely set of
conditions and course of action for the projected period. The cash flow
Projections together with the projected balance sheets, are referred to as the
“Pro Forma Financial Statements”.

(c) The consolidated and consolidating balance sheets of Borrowers, their
Subsidiaries and such other Persons described therein (including the accounts of
all Subsidiaries for the respective periods during which a subsidiary
relationship existed) as of December 31, 2010, and the related statements of
income, changes in stockholder’s equity, and changes in cash flow for the period
ended on such date, all accompanied by reports thereon containing opinions
without qualification by independent certified public accountants, copies of
which have been delivered to Agent, have been prepared in accordance with GAAP,
consistently applied (except for changes in application in which such
accountants concur) and present fairly the financial position of Borrowers and
their Subsidiaries at such date and the results of their operations for such
period. Since December 31, 2010 there has been no change in the condition,
financial or otherwise, of Borrowers or their Subsidiaries as shown on the
consolidated balance sheet as of such date and no material change in the
aggregate value of machinery, equipment and Real Property owned by Borrowers and
their respective Subsidiaries, except changes in the Ordinary Course of
Business, none of which individually or in the aggregate has been materially
adverse.

5.6. Entity Names. No Borrower has been known by any other corporate name in the
past five years and does not sell Inventory under any other name except as set
forth on Schedule 5.6, nor has any Borrower been the surviving entity of a
merger or consolidation or acquired all or substantially all of the assets of
any Person during the preceding five (5) years, except as set forth on
Schedule 5.6.

5.7. O.S.H.A. and Environmental Compliance.

(a) Each Borrower has duly complied with, and its facilities, business, assets,
property, leaseholds, Real Property and Equipment are in compliance in all
material respects with, the provisions of the Federal Occupational Safety and
Health Act, the Environmental Protection Act, RCRA and all other Environmental
Laws; there have been no outstanding citations, notices or orders of
non-compliance issued to any Borrower or relating to its business, assets,
property, leaseholds or Equipment under any such laws, rules or regulations.

(b) Each Borrower has been issued all required federal, state and local
licenses, certificates or permits relating to all applicable Environmental Laws.

(c) (i) There are no visible signs of releases, spills, discharges, leaks or
disposal (collectively referred to as “Releases”) of Hazardous Substances at,
upon, under or within any Real Property or any premises leased by any Borrower;
(ii) there are no underground storage tanks or polychlorinated biphenyls on the
Real Property or any premises leased by any Borrower; (iii) neither the Real
Property nor any premises leased by any Borrower has ever been used as a
treatment, storage or disposal facility of Hazardous Waste; and (iv) no
Hazardous Substances are present on the Real Property or any premises leased by
any Borrower, excepting such quantities as are handled in accordance with all
applicable manufacturer’s instructions and governmental regulations and in
proper storage containers and as are necessary for the operation of the
commercial business of any Borrower or of its tenants.

5.8. Solvency; No Litigation, Violation, Indebtedness or Default.

(a) After giving effect to Revolving Advances on the Closing Date, each Borrower
is solvent, able to pay its debts as they mature, has capital sufficient to
carry on its business and all businesses in which it is about to engage, and
(i) as of the Closing Date, the fair present saleable value of its assets,
calculated on a going concern basis, is in excess of the amount of its
liabilities and (ii) subsequent to the Closing Date, the fair saleable value of
its assets (calculated on a going concern basis) will be in excess of the amount
of its liabilities.

(b) Except as disclosed in Schedule 5.8(b), no Borrower has (i) any pending or
threatened litigation, arbitration, actions or proceedings which could be
expected to have a Material Adverse Effect, and (ii) any liabilities or
indebtedness for borrowed money other than the Obligations.

(c) No Borrower is in violation of any applicable statute, law, rule, regulation
or ordinance in any respect which could reasonably be expected to have a
Material Adverse Effect, nor is any Borrower in violation of any order of any
court, Governmental Body or arbitration board or tribunal.

(d) No Borrower nor any member of the Controlled Group maintains or contributes
to any Plan other than (i) as of the Closing Date, those listed on
Schedule 5.8(d) hereto and (ii) thereafter, as permitted under this Agreement.
(i) No Plan has incurred any “accumulated funding deficiency,” as defined in
Section 302(a)(2) of ERISA and Section 412(a) of the Code, whether or not
waived, and each Borrower and each member of the Controlled Group has met all
applicable minimum funding requirements under Section 302 of ERISA in respect of
each Plan; (ii) each Plan which is intended to be a qualified plan under Section
401(a) of the Code as currently in effect has been determined by the Internal
Revenue Service to be qualified under Section 401(a) of the Code and the trust
related thereto is exempt from federal income tax under Section 501(a) of the
Code; (iii) neither any Borrower nor any member of the Controlled Group has
incurred any liability to the PBGC other than for the payment of premiums, and
there are no premium payments which have become due which are unpaid; (iv) no
Plan has been terminated by the plan administrator thereof nor by the PBGC, and
there is no occurrence which would cause the PBGC to institute proceedings under
Title IV of ERISA to terminate any Plan; (v) [intentionally omitted];
(vi) neither any Borrower nor any member of the Controlled Group has breached
any of the responsibilities, obligations or duties imposed on it by ERISA with
respect to any Plan; (vii) neither any Borrower nor any member of a Controlled
Group has incurred any liability for any excise tax arising under Section 4972
or 4980B of the Code, and no fact exists which could give rise to any such
liability; (viii) neither any Borrower nor any member of the Controlled Group
nor any fiduciary of, nor any trustee to, any Plan, has engaged in a “prohibited
transaction” described in Section 406 of the ERISA or Section 4975 of the Code
nor taken any action which would constitute or result in a Termination Event
with respect to any such Plan which is subject to ERISA; (ix) each Borrower and
each member of the Controlled Group has made all contributions due and payable
with respect to each Plan; (x) there exists no event described in Section
4043(b) of ERISA, for which the thirty (30) day notice period has not been
waived; (xi) neither any Borrower nor any member of the Controlled Group has any
fiduciary responsibility for investments with respect to any plan existing for
the benefit of persons other than employees or former employees of any Borrower
and any member of the Controlled Group; (xii) except as set forth on
Schedule 5.8(d)(xii), neither any Borrower nor any member of the Controlled
Group maintains or contributes to any Plan which provides health, accident or
life insurance benefits to former employees, their spouses or dependents, other
than in accordance with Section 4980B of the Code; (xiii) neither any Borrower
nor any member of the Controlled Group has withdrawn, completely or partially,
from any Multiemployer Plan so as to incur liability under the Multiemployer
Pension Plan Amendments Act of 1980 and there exists no fact which would
reasonably be expected to result in any such liability; and (xiv) to Borrowers’
knowledge, no Plan fiduciary (as defined in Section 3(21) of ERISA) has any
liability for breach of fiduciary duty or for any failure in connection with the
administration or investment of the assets of a Plan.

5.9. Patents, Trademarks, Copyrights and Licenses. All registered or applied for
patents, trademarks, service marks, copyrights,, or design rights, owned or
utilized by any Borrower in the U.S. or Canada are set forth on Schedule 5.9,
have been duly registered or filed with all appropriate Governmental Bodies in
the U.S. and Canada and constitute all of the intellectual property rights which
are materially necessary for the operation of its business as currently
conducted in the U.S. and Canada; there is no known objection to or pending
challenge to the validity of any such registered or applied for patent,
trademark, copyright, or design rights in the U.S. or Canada, and no Borrower is
aware of any grounds for any challenge, except as set forth in Schedule 5.9
hereto. To the knowledge of Borrowers, each registered or applied for patent,
trademark, service mark, copyright or design right, owned or held by any
Borrower in the U.S. and Canada developed by such Borrower or was lawfully
acquired by such Borrower from the proper and lawful owner or licensor thereof.
Each of such items has been maintained in the ordinary course of business so as
to preserve the validity or value thereof from the date of creation, adoption or
acquisition thereof. With respect to all software used by any Borrower that is
material (and in particular, excluding any mass market, off the shelf software)
to conducting the business of any Borrower as it is currently conducted in the
U.S., such Borrower is either in possession of any necessary source or object
code related to such software or is the beneficiary of an applicable source code
or object code escrow agreement.

5.10. Licenses and Permits. Except as set forth in Schedule 5.10, each Borrower
(a) is in compliance with and (b) has procured and is now in possession of, all
material licenses or permits required by any applicable federal, state,
provincial, or local law, rule or regulation for the operation of its business
in each jurisdiction wherein it is now conducting or proposes to conduct
business and where the failure to procure such licenses or permits could have a
Material Adverse Effect.

5.11. Default of Indebtedness. No Borrower is in default in the payment of the
principal of or interest on any Indebtedness in excess of $500,000 or under any
instrument or agreement under or subject to which such Indebtedness has been
issued and no event has occurred under the provisions of any such instrument or
agreement which with or without the lapse of time or the giving of notice, or
both, constitutes or would constitute an event of default thereunder.

5.12. No Default. No Borrower is in default in the payment or performance of any
of its contractual obligations that could result in aggregate liability of
$500,000 or more to Borrowers or cause a Material Adverse Effect, and no Default
has occurred.

5.13. No Burdensome Restrictions. No Borrower is party to any contract or
agreement the performance of which could have a Material Adverse Effect. Each
Borrower has heretofore delivered to Agent true and complete copies of all
material contracts to which it is a party or to which it or any of its
properties is subject. No Borrower has agreed or consented to cause or permit in
the future (upon the happening of a contingency or otherwise) any of its
property, whether now owned or hereafter acquired, to be subject to a Lien which
is not a Permitted Encumbrance.

5.14. No Labor Disputes. No Borrower is involved in any labor dispute; there are
no strikes or walkouts or union organization of any Borrower’s employees to any
Borrower’s knowledge threatened or in existence and no labor contract is
scheduled to expire during the Term other than as set forth on Schedule 5.14
hereto.

5.15. Margin Regulations. No Borrower is engaged, nor will it engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” within
the respective meanings of each of the quoted terms under Regulation U of the
Board of Governors of the Federal Reserve System as now and from time to time
hereafter in effect. No part of the proceeds of any Advance will be used for
“purchasing” or “carrying” “margin stock” as defined in Regulation U of such
Board of Governors.

5.16. Investment Company Act. No Borrower is an “investment company” registered
or required to be registered under the Investment Company Act of 1940, as
amended, nor is it controlled by such a company.

5.17. Disclosure. No representation or warranty made by any Borrower in this
Agreement or in any financial statement, report, certificate or any other
document furnished in connection herewith or therewith contains any untrue
statement of a material fact or omits to state any material fact necessary to
make the statements herein or therein not misleading. There is no fact known to
any Borrower or which reasonably should be known to such Borrower which such
Borrower has not disclosed to Agent in writing with respect to the transactions
contemplated by this Agreement which could reasonably be expected to have a
Material Adverse Effect.

5.18. Swaps. No Borrower is a party to, nor will it be a party to, any swap
agreement whereby such Borrower has agreed or will agree to swap interest rates
or currencies unless same provides that damages upon termination following an
event of default thereunder are payable on an unlimited “two-way basis” without
regard to fault on the part of either party.

5.19. Conflicting Agreements. No provision of any mortgage, indenture, contract,
agreement, judgment, decree or order binding on any Borrower, any Subsidiary or
affecting the Collateral conflicts with, or requires any Consent which has not
already been obtained to, or would in any way prevent the execution, delivery or
performance of, the terms of this Agreement or the Other Documents.

5.20. Application of Certain Laws and Regulations. Neither any Borrower nor any
Affiliate of any Borrower is subject to any law, statute, rule or regulation
which regulates the incurrence of any Indebtedness, including laws, statutes,
rules or regulations relative to common or interstate carriers or to the sale of
electricity, gas, steam, water, telephone, telegraph or other public utility
services.

5.21. Business and Property of Borrowers. Upon and after the Closing Date,
Borrowers do not propose to engage in any business other than the manufacture
and sale of residential and commercial refrigeration and air conditioning
products and activities necessary to conduct the foregoing. On the Closing Date,
each Borrower will own all the property and possess all of the rights and
Consents necessary for the conduct of the business of such Borrower.

5.22. Section 20 Subsidiaries. Borrowers do not intend to use and shall not use
any portion of the proceeds of the Advances, directly or indirectly, to purchase
during the underwriting period, or for 30 days thereafter, Ineligible Securities
being underwritten by a Section 20 Subsidiary.

5.23. Anti-Terrorism Laws.

(a) General. Neither any Borrower nor any Affiliate of any Borrower is in
violation of any Anti-Terrorism Law or engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.

(b) Executive Order No. 13224. Neither any Borrower nor any Affiliate of any
Borrower or their respective agents acting or benefiting in any capacity in
connection with the Advances or other transactions hereunder, is any of the
following (each a “Blocked Person”):

(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No. 13224;

(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order No. 13224;

(iii) a Person or entity with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;

(iv) a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order No. 13224;

(v) a Person or entity that is named as a “specially designated national” on the
most current list published by the U.S. Treasury Department Office of Foreign
Asset Control at its official website or any replacement website or other
replacement official publication of such list, or

(vi) a Person or entity who is affiliated or associated with a Person or entity
listed above.

Neither any Borrower nor to the knowledge of any Borrower, any of its agents
acting in any capacity in connection with the Advances or other transactions
hereunder (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Blocked
Person, or (ii) deals in, or otherwise engages in any transaction relating to,
any property or interests in property blocked pursuant to the Executive Order
No. 13224.

5.24. Trading with the Enemy. No Borrower or any Subsidiary has engaged, nor
does it intend to engage, in any business or activity prohibited by the Trading
with the Enemy Act.

5.25. Federal Securities Laws. Neither any Borrower nor any of its Subsidiaries
has filed a registration statement that has not yet become effective under the
Securities Act.

VI. AFFIRMATIVE COVENANTS.

Each Borrower shall, until payment in full of the Obligations and termination of
this Agreement:

6.1. Payment of Fees. Pay to Agent on demand all usual and customary fees and
expenses which Agent incurs in connection with (a) the forwarding of Advance
proceeds and (b) the establishment and maintenance of any Blocked Accounts or
Depository Accounts as provided for in Section 4.15(h). Agent may, without
making demand, charge Borrowers’ Account for all such fees and expenses.

6.2. Conduct of Business and Maintenance of Existence and Assets. (a) Conduct
continuously and operate actively its business according to good business
practices and maintain all of its properties useful or necessary in its business
in good working order and condition (reasonable wear and tear excepted and
except as may be disposed of in accordance with the terms of this Agreement),
including all licenses, patents, copyrights, design rights, tradenames, trade
secrets and trademarks and take all actions necessary to enforce and protect the
validity of any intellectual property right or other right included in the
Collateral; (b) keep in full force and effect its existence and comply in all
material respects with the laws and regulations governing the conduct of its
business where the failure to do so could reasonably be expected to have a
Material Adverse Effect; and (c) make all such reports and pay all such
franchise and other taxes and license fees and do all such other acts and things
as may be lawfully required to maintain its rights, licenses, leases, powers and
franchises under the laws of the United States, or Canada, or any political
subdivision thereof.

6.3. Violations. Promptly notify Agent in writing of any material violation of
any law, statute, regulation or ordinance of any Governmental Body, or of any
agency thereof, applicable to any Borrower.

6.4. Government Receivables. Take all steps reasonably necessary to protect
Agent’s interest in the Collateral under the Federal Assignment of Claims Act,
the Uniform Commercial Code and all other applicable state or local statutes or
ordinances and deliver to Agent, appropriately endorsed, any instrument or
chattel paper connected with any Receivable arising out of contracts between any
Borrower and the United States, any state or any department, agency or
instrumentality of any of them.

6.5. Fixed Charge Coverage Ratio. Upon the occurrence of a Financial Covenant
Triggering Event that has not been suspended in accordance with Section 6.10,
for Borrowers on a Consolidated Basis, maintain as of (i) the First Test Date,
for the period equal to the twelve (12) consecutive months ended on the First
Test Date, a Fixed Charge Coverage Ratio of at least 1 to 1 and (ii) the last
day of each month occurring after such Financial Covenant Triggering Event and
continuing until such Financial Covenant Triggering Event is suspended in
accordance with Section 6.10, for the period equal to the twelve
(12) consecutive months then ended, a Fixed Charge Coverage Ratio of at least 1
to 1. “First Test Date” means last day of the month for which Agent has received
the financial statements required under Section 9.9. For example, if a Financial
Covenant Triggering Event occurred on June 30, 2012 and the last month for which
Agent has received the financial statements required under Section 9.9 is May,
2012, then the First Test Date is May 31, 2012 for the twelve (12) consecutive
months ended on the First Test Date.

6.6. Execution of Supplemental Instruments. Execute and deliver to Agent from
time to time, upon demand, such supplemental agreements, statements, assignments
and transfers, or instructions or documents relating to the Collateral, and such
other instruments as Agent may reasonably request, in order that the full intent
of this Agreement may be carried into effect.

6.7. Payment of Indebtedness. Pay, discharge or otherwise satisfy at or before
maturity (subject, where applicable, to specified grace periods and, in the case
of the trade payables, to normal payment practices) all its obligations and
liabilities of whatever nature, except when the failure to do so could not
reasonably be expected to have a Material Adverse Effect or when the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and each Borrower shall have provided for such reserves as Agent may
reasonably deem proper and necessary, subject at all times to any applicable
subordination arrangement in favor of Lenders.

6.8. Standards of Financial Statements. Cause all financial statements referred
to in Sections 9.7, 9.8, 9.9, 9.10, 9.11, 9.12 and 9.13 as to which GAAP is
applicable to be complete and correct in all material respects (subject, in the
case of interim financial statements, to the absence of footnotes and normal
year-end audit adjustments) and to be prepared in reasonable detail and in
accordance with GAAP applied consistently throughout the periods reflected
therein (except as concurred in by such reporting accountants or officer, as the
case may be, and disclosed therein).

6.9. Federal Securities Laws. Promptly notify Agent in writing if Tecumseh
Products, or any of its Subsidiaries (i) is required to file any reports under
the Exchange Act other than in the ordinary course of business, (ii) registers
any securities under the Exchange Act or (iii) files a registration statement
under the Securities Act.

6.10. Suspension of Financial Covenant Triggering Event. After the occurrence of
a Financial Covenant Triggering Event, so long as Undrawn Availability for the
most recent 45 consecutive days has been greater than or equal to $12,500,000,
upon a written request received by the Agent from an Authorized Officer of the
Borrowing Agent certifying that Undrawn Availability for the most recent 45
consecutive days has been greater than or equal to $12,500,000 and requesting
that the required compliance with and calculation of the Fixed Charge Coverage
Ratio set forth in Section 6.5 be suspended until the next Financial Covenant
Triggering Event occurs, the compliance with and calculation of the Fixed Charge
Coverage Ratio contained in Section 6.5 shall be suspended until the occurrence
of the next Financial Covenant Triggering Event. Nothing contained in this
Section 6.10 shall suspend compliance with or calculation of the Fixed Charge
Coverage Ratio to the extent required under any Section of this Agreement other
than Section 6.5 or required under any other Loan Document.

6.11. Suspension of Cash Dominion Triggering Event. After the occurrence of a
Cash Dominion Triggering Event, so long as (a) no Default or Event of Default
has occurred and is continuing, and (b) Undrawn Availability for the most recent
45 consecutive days has been greater than or equal to $10,000,000, upon a
written request received by the Agent from an Authorized Officer of the
Borrowing Agent certifying that the above items (a) and (b) are true and correct
and requesting that the required compliance with the cash dominion requirements
set forth in Section 4.15 (d) and (h) on account of a Cash Dominion Triggering
Event occurring be suspended until the next Cash Dominion Triggering Event
occurs, the compliance with the cash dominion requirements set forth in
Section 4.15 (d) and (h) on account of a Cash Dominion Triggering Event
occurring shall be suspended until the occurrence of the next Cash Dominion
Triggering Event. Nothing contained in this Section 6.11 shall suspend
compliance with the cash dominion requirements set forth in Section 4.15 (d) and
(h) to the extent required under any Section of this Agreement other than
Section 4.15 (d) and (h) or required under any other Loan Document.

6.12. Bank Accounts. Within 120 days of the Closing Date, Borrowers must have
closed all of their banking and other accounts at JPMorgan Chase Bank, N.A.
Except as provided in the immediately preceding sentence, and on
Schedule 4.15(h) each Borrower shall maintain all of its depository,
disbursement, and other bank accounts at Agent.

VII. NEGATIVE COVENANTS.

No Borrower shall, until satisfaction in full of the Obligations and termination
of this Agreement:

7.1. Merger, Consolidation, Acquisition and Sale of Assets.

(a) Enter into any merger, consolidation or other reorganization with or into
any other Person or acquire all or a substantial portion of the assets or Equity
Interests of any Person or permit any other Person to consolidate with or merge
with it.

(b) Sell, lease, transfer or otherwise dispose of any of its properties or
assets, except (i) dispositions of Inventory and Equipment to the extent
expressly permitted by Section 4.3 and (ii) any other sales or dispositions
expressly permitted by this Agreement.

7.2. Creation of Liens. Create or suffer to exist any Lien or transfer upon or
against any of its property or assets now owned or hereafter acquired, including
the Excluded Collateral, except Permitted Encumbrances.

7.3. Guarantees. Become liable upon the obligations or liabilities of any Person
by assumption, endorsement or guaranty thereof or otherwise (other than to
Lenders) except (a) as disclosed on Schedule 7.3, and (b) the endorsement of
checks in the Ordinary Course of Business.

7.4. Investments. Purchase or acquire obligations or Equity Interests of, or any
other interest in, any Person, except (a) obligations issued or guaranteed by
the United States of America or any agency thereof, (b) commercial paper with
maturities of not more than 180 days and a published rating of not less than A-1
or P-1 (or the equivalent rating), (c) certificates of time deposit and bankers’
acceptances having maturities of not more than 180 days and repurchase
agreements backed by United States government securities of a commercial bank if
(i) such bank has a combined capital and surplus of at least $500,000,000, or
(ii) its debt obligations, or those of a holding company of which it is a
Subsidiary, are rated not less than A (or the equivalent rating) by a nationally
recognized investment rating agency, (d) U.S. money market funds that invest
solely in obligations issued or guaranteed by the United States of America or an
agency thereof, (e) investments in Borrowers; (f) investments in Excluded
Foreign Subsidiaries and other non-Borrower Subsidiaries as long as (A) no
Default or Event of Default is in existence prior to the making thereof or would
otherwise arise as a result thereof and (B) Borrowers demonstrate to the Agent’s
reasonable satisfaction that after giving effect to each such Investment,
Average Undrawn Availability was greater than $7,500,000 for the immediately
preceding 60 days and that on a pro forma basis Average Undrawn Availability for
the immediately succeeding 60 day period will not be less than $7,500,000, and
(g) those Investments listed on Schedule 7.4.

7.5. Loans and Payments on Affiliate Loans. Make advances, loans or extensions
of credit to any Person, including any Parent, Subsidiary or Affiliate except
with respect to (a) the extension of commercial trade credit in connection with
the sale of Inventory in the Ordinary Course of Business, (b) loans to its
employees in the Ordinary Course of Business not to exceed the aggregate amount
of $25,000 at any time outstanding, (c) existing intercompany loans listed on
Schedule 7.5, and (d) loans to Excluded Foreign Subsidiaries and other
non-Borrower Subsidiaries as long as (A) no Default or Event of Default is in
existence prior to the making thereof or would otherwise arise as a result
thereof and (B) Borrowers demonstrate to Agent’s reasonable satisfaction that
after giving effect to each such loans, Average Undrawn Availability was greater
than $7,500,000 for the immediately preceding 60 days and that on a pro forma
basis Average Undrawn Availability for the immediately succeeding 60 day period
will not be less than $7,500,000. In determining whether the Average Undrawn
Availability test set forth in this Section 7.5(d) and in Section 7.4(f) has
been met, the test will be applied giving consideration to both loans made
pursuant to this Section 7.5(d) and investments made pursuant to Section 7.4(f).
Furthermore, no Borrower may make any payment to any Affiliate on any loan or
other extension of credit from any Affiliate, except to another Borrower, unless
Borrowers would be permitted at that time under this Section to make a loan to
an Excluded Foreign Subsidiary or other non-Borrower Subsidiary.

7.6. [Intentionally Omitted].

7.7. Dividends. Declare, pay or make any dividend or distribution on any shares
of the common stock or preferred stock of any Borrower (other than dividends or
distributions payable in its stock, or split-ups or reclassifications of its
stock) or apply any of its funds, property or assets to the purchase, redemption
or other retirement of any common or preferred stock, or of any options to
purchase or acquire any such shares of common or preferred stock of any
Borrower, except that unless a Financial Covenant Trigger Event has occurred,
Borrowers will be permitted to make dividends and distributions in accordance
with applicable law.

7.8. Indebtedness. Create, incur, assume or suffer to exist any Indebtedness
(exclusive of trade debt) except in respect of (i) Indebtedness to Lenders;
(ii) Indebtedness incurred for Capital Expenditures in an aggregate amount not
to exceed $10,000,000 at any time outstanding; (iii) the Indebtedness identified
on Schedule 7.8, and (iv) other unsecured Indebtedness in an aggregate amount
not to exceed $5,000,000 at any time outstanding.

7.9. Nature of Business. Substantially change the nature of the business in
which it is presently engaged, nor except as specifically permitted hereby
purchase or invest, directly or indirectly, in any assets or property other than
in the Ordinary Course of Business for assets or property which are useful in,
necessary for and are to be used in its business as presently conducted.

7.10. Transactions with Affiliates. Directly or indirectly, purchase, acquire or
lease any property from, or sell, transfer or lease any property to, or
otherwise enter into any transaction or deal with, any Affiliate, except
transactions disclosed to the Agent, which are in the Ordinary Course of
Business, on an arm’s-length basis on terms and conditions no less favorable
than terms and conditions which would have been obtainable from a Person other
than an Affiliate. Notwithstanding anything to the contrary contained in this
Section 7.10, if under Section 7.5 Borrowers are allowed to make loans to
Excluded Foreign Subsidiaries and other non-Borrower Subsidiaries, then
Borrowers may make, or allow to remain outstanding, trade terms and loan terms
between any Borrower and its Affiliate that are not on an arms-length basis.

7.11. Leases. Enter as lessee into any lease arrangement for real or personal
property (unless capitalized and permitted under Section 7.8) if after giving
effect thereto, aggregate annual rental payments for all leased property would
exceed $4,500,000 in any one fiscal year in the aggregate for all Borrowers.

7.12. Subsidiaries.

(a) Form any Domestic Subsidiary or Canadian Subsidiary unless (i) such Domestic
Subsidiary or Canadian Subsidiary immediately expressly joins in this Agreement
as a Borrower or a Guarantor and becomes jointly and severally liable for the
obligations of Borrowers hereunder and under any other agreement between any
Borrower and Lenders and grants to Agent for the benefit of the Lender a
first-priority Lien in all of its present and future assets to secure the
Obligations, and (ii) Agent shall have received all documents, including legal
opinions, it may reasonably require to establish compliance with each of the
foregoing conditions.

(b) Enter into any partnership, joint venture or similar arrangement.

7.13. Fiscal Year and Accounting Changes. Change its fiscal year from
December 31 or make any change (i) in accounting treatment and reporting
practices except as required by GAAP or (ii) in tax reporting treatment except
as required by law.

7.14. Pledge of Credit. Now or hereafter pledge Agent’s or any Lender’s credit
on any purchases or for any purpose whatsoever or use any portion of any Advance
in or for any business other than such Borrower’s business as conducted on the
date of this Agreement.

7.15. Amendment of Organizational Documents. Amend, modify or waive any term or
material provision of its organizational documents unless required by law.

7.16. Compliance with ERISA. (i) (x) Maintain, or permit any member of the
Controlled Group to maintain, or (y) become obligated to contribute, or permit
any member of the Controlled Group to become obligated to contribute, to any
Plan, other than those Plans disclosed on Schedule 5.8(d) or any other Plan for
which Agent has provided its prior written consent, (ii) engage, or permit any
member of the Controlled Group to engage, in any non-exempt “prohibited
transaction”, as that term is defined in section 406 of ERISA and Section 4975
of the Code, (iii) incur, or permit any member of the Controlled Group to incur,
any “accumulated funding deficiency”, as that term is defined in Section 302 of
ERISA or Section 412 of the Code, (iv) terminate, or permit any member of the
Controlled Group to terminate, any Plan where such event could result in any
liability of any Borrower or any member of the Controlled Group or the
imposition of a lien on the property of any Borrower or any member of the
Controlled Group pursuant to Section 4068 of ERISA, (v) assume, or permit any
member of the Controlled Group to assume, any obligation to contribute to any
Multiemployer Plan not disclosed on Schedule 5.8(d), (vi) incur, or permit any
member of the Controlled Group to incur, any withdrawal liability to any
Multiemployer Plan; (vii) fail promptly to notify Agent of the occurrence of any
Termination Event, (viii) fail to comply, or permit a member of the Controlled
Group to fail to comply, with the requirements of ERISA or the Code or other
Applicable Laws in respect of any Plan, (ix) fail to meet, or permit any member
of the Controlled Group to fail to meet, all minimum funding requirements under
ERISA or the Code or postpone or delay or allow any member of the Controlled
Group to postpone or delay any funding requirement with respect of any Plan.

7.17. Prepayment of Indebtedness. At any time, directly or indirectly, prepay
any Indebtedness (other than to Lenders), or repurchase, redeem, retire or
otherwise acquire any Indebtedness of any Borrower.

7.18. Anti-Terrorism Laws. No Borrower shall, until satisfaction in full of the
Obligations and termination of this Agreement, nor shall it permit any Affiliate
or agent to:

(a) Conduct any business or engage in any transaction or dealing with any
Blocked Person, including the making or receiving any contribution of funds,
goods or services to or for the benefit of any Blocked Person.

(b) Deal in, or otherwise engage in any transaction relating to, any property or
interests in property blocked pursuant to the Executive Order No. 13224.

(c) Engage in or conspire to engage in any transaction that evades or avoids, or
has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in the Executive Order No. 13224, the USA PATRIOT Act or
any other Anti-Terrorism Law. Borrower shall deliver to Lenders any
certification or other evidence requested from time to time by any Lender in its
sole discretion, confirming Borrower’s compliance with this Section.

7.19. Membership/Partnership Interests. Elect to treat or permit any of its
Subsidiaries to (x) treat its limited liability company membership interests or
partnership interests, as the case may be, as securities as contemplated by the
definition of “security” in Section 8-102(15) and by Section 8-103 of Article 8
of Uniform Commercial Code or by the Securities Transfer Act of any Canadian
jurisdiction, (y) certificate its limited liability company membership interests
or partnership interests, as the case may be.

7.20. Trading with the Enemy Act. Engage in any business or activity in
violation of the Trading with the Enemy Act.

7.21. Hedging Contracts. Become a party to any Hedging Contract other than
Permitted Hedging Contracts.

VIII. CONDITIONS PRECEDENT.

8.1. Conditions to Initial Advances. The agreement of Lenders to make the
initial Advances requested to be made on the Closing Date is subject to the
satisfaction, or waiver by Agent, immediately prior to or concurrently with the
making of such Advances, of the following conditions precedent:

(a) Revolving Credit Note. Agent shall have received the Revolving Credit Note,
this Agreement, and the Other Documents duly executed and delivered by an
authorized officer of each Borrower;

(b) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by this Agreement, any related
agreement or under law or reasonably requested by the Agent to be filed,
registered or recorded in order to create, in favor of Agent, a perfected
security interest in or lien upon the Collateral shall have been properly filed,
registered or recorded in each jurisdiction in which the filing, registration or
recordation thereof is so required or requested, and Agent shall have received
an acknowledgment copy, or other evidence satisfactory to it, of each such
filing, registration or recordation and satisfactory evidence of the payment of
any necessary fee, tax or expense relating thereto;

(c) Authorization Proceedings of Borrowers and Guarantors. The Agent shall have
received a copy of the resolutions in form and substance reasonably satisfactory
to the Agent, of the members or Board of Directors of each Borrower and each
Guarantor, as applicable, authorizing (i) the execution, delivery and
performance of this Agreement, the Revolving Credit Note, the Other Documents,
and any related agreements (collectively, the “Documents") and (ii) the granting
by each Borrower and each Guarantor of the security interests in and liens upon
the Collateral in each case certified by the Secretary or an Assistant Secretary
or Manager, as the case may be, of each Borrower and each Guarantor, as of the
Closing Date; and, such certificate shall state that the resolutions thereby
certified have not been amended, modified, revoked or rescinded as of the date
of such certificate;

(d) Incumbency Certificates of Borrowers and each Guarantor. Agent shall have
received a certificate of the Secretary or an Assistant Secretary of each
Borrower and each Guarantor, dated the Closing Date, as to the incumbency and
signature of the officers of each Borrower and each Guarantor executing this
Agreement, the Other Documents, any certificate or other documents to be
delivered by it pursuant hereto, together with evidence of the incumbency of
such Secretary or Assistant Secretary;

(e) Certificates. Agent shall have received a copy of the Articles or
Certificate of Incorporation or Formation for each Borrower and each Guarantor,
and all amendments thereto, certified by the Secretary of State or other
appropriate official of its jurisdiction of incorporation or formation together
with copies of the By-Laws or Operating Agreement of each Borrower and each
Guarantor and all agreements of each Borrower’s and each Guarantor’s
shareholders or members certified as accurate and complete by the Secretary of
each Borrower and such Guarantor;

(f) Good Standing Certificates. Agent shall have received good standing
certificates for each Borrower and each Guarantor dated not more than 75 days
prior to the Closing Date, issued by the Secretary of State or other appropriate
official of each Borrower’s and each Guarantor’s jurisdiction of incorporation
or formation and each jurisdiction where the conduct of each Borrower’s and each
Guarantor’s business activities or the ownership of its properties necessitates
qualification;

(g) Legal Opinion. Agent shall have received the executed legal opinion of
Borrowers’ counsel in form and substance satisfactory to Agent which shall cover
such matters incident to the transactions contemplated by this Agreement, the
Revolving Credit Note the Other Documents, the Guaranty, and related agreements
as Agent may reasonably require and each Borrower hereby authorizes and directs
such counsel to deliver such opinions to Agent and Lenders;

(h) No Litigation. (i) No litigation, investigation or proceeding before or by
any arbitrator or Governmental Body shall be continuing or threatened against
any Borrower or against the officers or directors of any Borrower (A) in
connection with this Agreement, the Other Documents or any of the transactions
contemplated thereby and which, in the reasonable opinion of Agent, is deemed
material or (B) which could, in the reasonable opinion of Agent, have a Material
Adverse Effect; and (ii) no injunction, writ, restraining order or other order
of any nature materially adverse to any Borrower or the conduct of its business
shall have been issued by any Governmental Body;

(i) Financial Condition Certificates. Agent shall have received an executed
Financial Condition Certificate in the form of Exhibit 8.1(k).

(j) Collateral Examination. Agent shall have completed Collateral examinations
and received appraisals, the results of which shall be satisfactory in form and
substance to Lenders, of the Receivables, Inventory, General Intangibles, and
Equipment of each Borrower and all books and records in connection therewith;

(k) Fees. Agent shall have received all fees payable to Agent and Lenders on or
prior to the Closing Date hereunder, including pursuant to Article III;

(l) Pro Forma Financial Statements. Agent shall have received a copy of the Pro
Forma Financial Statements which shall be satisfactory in all respects to
Lenders;

(m) Insurance. Agent shall have received in form and substance satisfactory to
Agent, evidence that adequate insurance, including flood insurance, if
applicable, required to be maintained under this Agreement is in full force and
effect, with additional insured, mortgagee and lender loss payable endorsements
attached thereto in form and substance satisfactory to the Agent and its counsel
naming the Agent as additional insured, mortgagee and lender loss payee, and
evidence that the Borrowers have taken all actions required under the Flood Laws
and/or requested by the Agent to assist in ensuring that each Lender is in
compliance with the Flood Laws applicable to the Collateral, including, but not
limited to, providing the Agent with the address and/or GPS coordinates of each
structure on any real property that will be subject to a mortgage in favor of
the Agent, for the benefit of the Lenders, and, to the extent required,
obtaining flood insurance for such property, structures and contents prior to
such property, structures and contents becoming Collateral;

(n) Title Commitments. Agent shall have received fully paid mortgagee title
insurance commitments to issue title insurance policies that are reasonably
satisfactory to Agent;

(o) Environmental Reports. Agent shall have received all environmental studies
and reports in the possession of each Borrower with respect to all Real Property
owned or leased by any Borrower;

(p) Payment Instructions. Agent shall have received written instructions from
Borrowing Agent directing the application of proceeds of the initial Advances
made pursuant to this Agreement;

(q) Blocked Accounts. Agent shall have received duly executed agreements
establishing the Blocked Accounts or Depository Accounts with financial
institutions acceptable to Agent for the collection or servicing of the
Receivables and proceeds of the Collateral;

(r) Consents. Agent shall have received any and all Consents necessary to permit
the effectuation of the transactions contemplated by this Agreement and the
Other Documents; and, Agent shall have received such Consents and waivers of
such third parties as might assert claims with respect to the Collateral, as
Agent and its counsel shall deem necessary, together with all other landlord
waiver agreements and bailee agreements as the Agent shall determine to be
necessary or advisable;

(s) No Adverse Material Change. (i) since December 31, 2010, there shall not
have occurred any event, condition or state of facts which could reasonably be
expected to have a Material Adverse Effect and (ii) no representations made or
information supplied to Agent or Lenders shall have been proven to be inaccurate
or misleading in any material respect;

(t) Leasehold Agreements. Agent shall have received landlord, mortgagee or
warehouseman agreements satisfactory to Agent with respect to all premises
leased by Borrowers at which Inventory and books and records are located;

(u) Mortgage. Agent shall have received in form and substance satisfactory to
Lenders (i) executed Mortgages and (ii) a title commitment for each parcel of
Mortgaged Real Property;

(v) Guarantees and Other Documents. Agent shall have received (i) the executed
Guarantees, (ii) the executed Guarantor Security Agreement, and (iii) the
executed Other Documents, all in form and substance satisfactory to Agent;

(w) Contract Review. Agent shall have reviewed all material contracts of
Borrowers including leases, union contracts, labor contracts, vendor supply
contracts, license agreements and distributorship agreements and such contracts
and agreements shall be reasonably satisfactory in all material respects to
Agent;

(x) Closing Certificate. Agent shall have received a closing certificate signed
by the Chief Financial Officer of each Borrower dated as of the date hereof,
stating that (i) all representations and warranties set forth in this Agreement
and the Other Documents are true and correct on and as of such date,
(ii) Borrowers are on such date in compliance with all the terms and provisions
set forth in this Agreement and the Other Documents and (iii) on such date no
Default or Event of Default has occurred or is continuing;

(y) Borrowing Base. Agent shall have received evidence from Borrowers that the
aggregate amount of Eligible Receivables, Eligible Inventory, and Eligible
Equipment is sufficient in value and amount to support Advances in the amount
requested by Borrowers on the Closing Date;

(z) Undrawn Availability. After giving effect to the initial Advances hereunder,
Borrowers shall have Undrawn Availability of at least $15,000,000;

(aa) Compliance with Laws. Agent shall be reasonably satisfied that each
Borrower is in compliance with all pertinent federal, state, local or
territorial regulations, including those with respect to the Federal
Occupational Safety and Health Act, the Environmental Protection Act, ERISA and
the Trading with the Enemy Act;

(bb) Unrestricted Cash. Borrowers shall have at least $20,000,000 in
unrestricted cash in the United States and Canada without regard to cash at
Subsidiaries; and

(cc) Other. All corporate and other proceedings, and all documents, instruments
and other legal matters shall be satisfactory in form and substance to Agent and
its counsel.

8.2. Conditions to Each Advance. The agreement of Lenders to make any Advance
requested to be made on any date (including the initial Advance), is subject to
the satisfaction of the following conditions precedent as of the date such
Advance is made:

(a) Representations and Warranties. Each of the representations and warranties
made by any Borrower (including with respect to any Subsidiary) in or pursuant
to this Agreement, the Other Documents and any related agreements to which it is
a party, and each of the representations and warranties contained in any
certificate, document or financial or other statement furnished at any time
under or in connection with this Agreement, the Other Documents or any related
agreement shall be true and correct in all material respects on and as of such
date as if made on and as of such date;

(b) No Default. No Event of Default or Default shall have occurred and be
continuing on such date, or would exist after giving effect to the Advances
requested to be made, on such date; provided, however that Agent, in its sole
discretion, may continue to make Advances notwithstanding the existence of an
Event of Default or Default and that any Advances so made shall not be deemed a
waiver of any such Event of Default or Default; and shall not obligate the Agent
or Lenders to make any future advances; and

(c) Maximum Advances. In the case of any type of Advance requested to be made,
after giving effect thereto, the aggregate amount of such type of Advance shall
not exceed the maximum amount of such type of Advance permitted under this
Agreement.

(d) Background Check. Within 45 days of being hired, Agent must have conducted a
background check on the new chief executive officer that Borrowers hire and the
background check must be satisfactory to Agent in its reasonable discretion.

Each request for an Advance by any Borrower hereunder shall constitute a
representation and warranty by each Borrower as of the date of such Advance that
the conditions contained in this subsection shall have been satisfied.

IX. INFORMATION AS TO BORROWERS.

Each Borrower shall, or (except with respect to Section 9.11) shall cause
Borrowing Agent on its behalf to, until satisfaction in full of the Obligations
and the termination of this Agreement:

9.1. Disclosure of Material Matters. Immediately upon learning thereof, report
to Agent all matters materially affecting the value, enforceability or
collectibility of any portion of the Collateral, including any Borrower’s
reclamation or repossession of, or the return to any Borrower of, a material
amount of goods or claims or disputes asserted by any Customer or other obligor.

9.2. Schedules. Deliver to Agent on or before the fifteenth (15th) day of each
month as and for the prior month (a) accounts receivable ageings inclusive of
reconciliations to the general ledger, (b) accounts payable schedules inclusive
of reconciliations to the general ledger, (c) Inventory reports listing
separately Eligible In-Transit Inventory, raw materials, finished goods, and
work-in-process, (d) a hedging activities report and data and other information
regarding unhedged positions as the Agent shall deem advisable or appropriate
under the then existing circumstances; (e) an Average Undrawn Availability
Report setting forth as and for each day of such prior month (i) Undrawn
Availability and (ii) Average Undrawn Availability for the month then ended, and
(f) a consolidated monthly Borrowing Base Certificate, including ineligible
calculations (which shall be calculated as of the last day of such prior month
and which, in any event, remains subject to review and approval by the Agent),
in each of the foregoing cases in form acceptable to the Agent. Borrowers shall
also deliver, or cause the Borrowing Agent to deliver, to Agent on Thursday of
each week an interim Borrowing Base Certificate (which shall not be binding upon
Agent or restrictive of the Agent’s rights under this Agreement) as of the
closing of business on the preceding Sunday and reflecting all activity (sales,
collections, credits, etc.) impacting the Receivables of the Borrowers for all
Business Days since the preparation of the immediately prior interim Borrowing
Base Certificate. In addition, each Borrower will deliver to Agent at such
intervals as Agent may require: (i) confirmatory assignment schedules,
(ii) copies of Customer’s invoices, (iii) evidence of shipment or delivery, and
(iv) such further schedules, documents and/or information regarding the
Collateral as Agent may require including trial balances and test verifications,
Average Undrawn Availability Reports, and amounts of Priority Payables. Agent
shall have the right to confirm and verify all Receivables by any manner and
through any medium it considers advisable and do whatever it may deem reasonably
necessary to protect its interests hereunder. The items to be provided under
this Section are to be in form satisfactory to Agent and executed by each
Borrower and delivered to Agent from time to time solely for Agent’s convenience
in maintaining records of the Collateral, and any Borrower’s failure to deliver
any of such items to Agent shall not affect, terminate, modify or otherwise
limit Agent’s Lien with respect to the Collateral.

9.3. Environmental Reports. Furnish Agent, concurrently with the delivery of the
financial statements referred to in Sections 9.7 and 9.8, with a Compliance
Certificate signed by an Authorized Officer stating, to the best of his
knowledge, that each Borrower is in compliance in all material respects with all
federal, state and local Environmental Laws. To the extent any Borrower is not
in compliance with the foregoing laws, the certificate shall set forth with
specificity all areas of non-compliance and the proposed action such Borrower
will implement in order to achieve full compliance.

9.4. Litigation. Promptly notify Agent in writing of any claim, litigation, suit
or administrative proceeding affecting any Borrower, any Subsidiary, or any
Guarantor, whether or not the claim is covered by insurance, and of any
litigation, suit or administrative proceeding, which in any such case affects
the Collateral or which could reasonably be expected to have a Material Adverse
Effect.

9.5. Material Occurrences. Promptly notify Agent in writing upon the occurrence
of (a) any Event of Default or Default; (b) any event, development or
circumstance whereby any financial statements or other reports furnished to
Agent fail in any material respect to present fairly, in accordance with GAAP
consistently applied, the financial condition or operating results of any
Borrower as of the date of such statements; (c) any accumulated retirement plan
funding deficiency which, if such deficiency continued for two plan years and
was not corrected as provided in Section 4971 of the Code, could subject any
Borrower to a tax imposed by Section 4971 of the Code; (f) each and every
default by any Borrower which could result in the acceleration of the maturity
of any Indebtedness, including the names and addresses of the holders of such
Indebtedness with respect to which there is a default existing or with respect
to which the maturity has been or could be accelerated, and the amount of such
Indebtedness; (d) any other development in the business or affairs of any
Borrower, any Subsidiary, or any Guarantor, which could reasonably be expected
to have a Material Adverse Effect; in each case describing the nature thereof
and the action Borrowers propose to take with respect thereto; and (e) any and
all default notices received under or with respect to any leased location or
public warehouse where Collateral is located (which shall be delivered within
two Business Days after receipt thereof).

9.6. Government Receivables. Notify Agent immediately if any of its Receivables
arise out of contracts between any Borrower and the United States, any state, or
any department, agency or instrumentality of any of them.

9.7. Annual Financial Statements. Furnish Agent and Lenders within ninety
(90) days after the end of each fiscal year of Borrowers, financial statements
of Borrowers and their Subsidiaries on a consolidating and consolidated basis
including, but not limited to, statements of income and stockholders’ equity and
cash flow from the beginning of the current fiscal year to the end of such
fiscal year and the balance sheet as at the end of such fiscal year, all
prepared in accordance with GAAP applied on a basis consistent with prior
practices, and in reasonable detail and reported upon without qualification by
an independent certified public accounting firm selected by Borrowers and
satisfactory to Agent (the “Accountants”). The report of the Accountants shall
be accompanied by a statement of the Accountants certifying that (i) they have
caused this Agreement to be reviewed, (ii) in making the examination upon which
such report was based either no information came to their attention which to
their knowledge constituted an Event of Default or a Default under this
Agreement or any related agreement or, if such information came to their
attention, specifying any such Default or Event of Default, its nature, when it
occurred and whether it is continuing, and such report shall contain or have
appended thereto calculations which set forth Borrowers’ compliance with the
requirements or restrictions imposed by Sections 6.5, 7.4, 7.5, 7.6, 7.7, 7.8
and 7.11. In addition, the reports shall be accompanied by a Compliance
Certificate and by any management letters or other reports of such accountants
addressed to any Borrower or any officer or employee of any Borrower by its
accountants in connection with any financial statements.

9.8. Quarterly Financial Statements. Furnish Agent and Lenders within 45 days
after the end of each fiscal quarter, an unaudited balance sheet of Borrowers
and their Subsidiaries on a consolidated and consolidating basis and unaudited
statements of income and stockholders’ equity and cash flow of Borrowers on a
consolidated and consolidating basis reflecting results of operations from the
beginning of the fiscal year to the end of such quarter and for such quarter,
prepared on a basis consistent with prior practices and complete and correct in
all material respects, subject to normal and recurring year-end adjustments that
individually and in the aggregate are not material to Borrowers’ business. These
financial statements shall be accompanied by a Compliance Certificate.

9.9. Monthly Financial Statements. Furnish Agent and Lenders within thirty
(30) days after the end of each month, an unaudited balance sheet of Borrowers
and their Subsidiaries on a consolidated and consolidating basis and unaudited
statements of income and stockholders’ equity and cash flow of Borrowers on a
consolidated and consolidating basis reflecting results of operations from the
beginning of the fiscal year to the end of such month and for such month,
prepared on a basis consistent with prior practices and complete and correct in
all material respects, subject to normal and recurring year-end adjustments that
individually and in the aggregate are not material to Borrowers’ business. These
financial statements shall be accompanied by a Compliance Certificate.

9.10. Other Reports. Furnish Agent as soon as available, but in any event within
3-days after the issuance thereof, with copies of such financial statements,
reports and returns as each Borrower shall send to its stockholders.

9.11. Additional Information. Furnish Agent with such additional information as
Agent shall reasonably request in order to enable Agent to determine whether the
terms, covenants, provisions and conditions of this Agreement and the Revolving
Credit Note have been complied with by Borrowers including, without the
necessity of any request by Agent, (a) copies of all environmental audits and
reviews, (b) at least thirty (30) days prior thereto, notice of any Borrower’s
opening of any new office or place of business or any Borrower’s closing of any
existing office or place of business, and (c) promptly upon any Borrower’s
learning thereof, notice of any labor dispute to which any Borrower may become a
party, any strikes or walkouts relating to any of its plants or other
facilities, and the expiration of any labor contract to which any Borrower is a
party or by which any Borrower is bound.

9.12. Projected Operating Budget. Furnish Agent and Lenders, no later than
thirty (30) days prior to the beginning of each Borrower’s fiscal years
commencing with fiscal year 2012, a month by month projected operating budget
and cash flow of Borrowers on a consolidated and consolidating basis for such
fiscal year (including an income statement for each month and a balance sheet as
at the end of the last month in each fiscal quarter), such projections to be
accompanied by a certificate signed by the President or Chief Financial Officer
of each Borrower to the effect that such projections have been prepared on the
basis of sound financial planning practice consistent with past budgets and
financial statements and that such officer has no reason to question the
reasonableness of any material assumptions on which such projections were
prepared.

9.13. Variances From Operating Budget. Furnish Agent, concurrently with the
delivery of the financial statements referred to in Section 9.7 and each monthly
report, a written report summarizing all material variances from budgets
submitted by Borrowers pursuant to Section 9.12 and a discussion and analysis by
management with respect to such variances.

9.14. Notice of Suits, Adverse Events. Furnish Agent with prompt written notice
of (i) any lapse or other termination of any Consent issued to any Borrower or
any Guarantor by any Governmental Body or any other Person that is material to
the operation of any Borrower’s or any Subsidiary’s business, (ii) any refusal
by any Governmental Body or any other Person to renew or extend any such
Consent; and (iii) copies of any periodic or special reports filed by any
Borrower or any Guarantor with any Governmental Body or Person, if such reports
indicate any material change in the business, operations, affairs or condition
of any Borrower or any Guarantor, or if copies thereof are requested by Lender,
and (iv) copies of any material notices and other communications from any
Governmental Body or Person which specifically relate to any Borrower or any
Guarantor.

9.15. ERISA Notices and Requests. Furnish Agent with immediate written notice in
the event that (i) any Borrower or any member of the Controlled Group knows or
has reason to know that a Termination Event has occurred, together with a
written statement describing such Termination Event and the action, if any,
which such Borrower or any member of the Controlled Group has taken, is taking,
or proposes to take with respect thereto and, when known, any action taken or
threatened by the Internal Revenue Service, Department of Labor or PBGC with
respect thereto, (ii) any Borrower or any member of the Controlled Group knows
or has reason to know that a prohibited transaction (as defined in Sections 406
of ERISA and 4975 of the Code) has occurred together with a written statement
describing such transaction and the action which such Borrower or any member of
the Controlled Group has taken, is taking or proposes to take with respect
thereto, (iii) a funding waiver request has been filed with respect to any Plan
together with all communications received by any Borrower or any member of the
Controlled Group with respect to such request, (iv) any increase in the benefits
of any existing Plan or the establishment of any new Plan or the commencement of
contributions to any Plan to which any Borrower or any member of the Controlled
Group was not previously contributing shall occur, (v) any Borrower or any
member of the Controlled Group shall receive from the PBGC a notice of intention
to terminate a Plan or to have a trustee appointed to administer a Plan,
together with copies of each such notice, (vi) any Borrower or any member of the
Controlled Group shall receive any favorable or unfavorable determination letter
from the Internal Revenue Service regarding the qualification of a Plan under
Section 401(a) of the Code, together with copies of each such letter; (vii) any
Borrower or any member of the Controlled Group shall receive a notice regarding
the imposition of withdrawal liability, together with copies of each such
notice; (viii) any Borrower or any member of the Controlled Group shall fail to
make a required installment or any other required payment under Section 412 of
the Code on or before the due date for such installment or payment; or (ix) any
Borrower or any member of the Controlled Group knows that (a) a Multiemployer
Plan has been terminated, (b) the administrator or plan sponsor of a
Multiemployer Plan intends to terminate a Multiemployer Plan, or (c) the PBGC
has instituted or will institute proceedings under Section 4042 of ERISA to
terminate a Multiemployer Plan.

9.16. Additional Documents. Execute and deliver to Agent, upon request, such
documents and agreements as Agent may, from time to time, reasonably request to
carry out the purposes, terms or conditions of this Agreement.

X. EVENTS OF DEFAULT.

The occurrence of any one or more of the following events shall constitute an
“Event of Default”:

10.1. Nonpayment. Failure by any Borrower to pay any principal, interest, or
reimbursement obligation with respect to the Obligations when due, whether at
maturity or by reason of acceleration pursuant to the terms of this Agreement or
by notice of intention to prepay, or by required prepayment or failure to pay
any other liabilities or make any other payment, fee or charge provided for
herein when due or in any Other Document;

10.2. Breach of Representation. Any representation or warranty made or deemed
made by any Borrower, any Subsidiary, or any Guarantor in this Agreement, any
Other Document or any related agreement or in any certificate, document or
financial or other statement furnished at any time in connection herewith or
therewith shall prove to have been misleading in any material respect on the
date when made or deemed to have been made;

10.3. Financial Information. Failure by any Borrower to (i)(x) furnish financial
information when due, or (y) when requested in accordance with the terms of this
Agreement or the Other Documents, or (ii) permit the inspection of its books or
records in accordance with this Agreement;

10.4. Judicial Actions. Issuance of a notice of Lien, levy, assessment,
injunction or attachment against any Borrower’s or any Guarantor’s Inventory or
Receivables or against any Borrower’s or any Subsidiary’s other property;

10.5. Noncompliance. Except as otherwise provided for in Sections 10.1, 10.3 and
10.5(ii), (i) failure or neglect of any Borrower or any Guarantor to perform,
keep or observe any term, provision, condition, covenant herein contained, or
contained in any Other Document or any other agreement or arrangement, now or
hereafter entered into between any Borrower or any Guarantor, and Agent or any
Lender, or (ii) failure or neglect of any Borrower or any Guarantor to perform,
keep or observe any term, provision, condition or covenant, contained in
Sections 4.6, 4.7, 4.9, 6.1, 6.3, 6.4, 9.4, 9.6 or 9.7 which is not cured within
20 days from the occurrence of such failure or neglect;

10.6. Judgments. Any judgment or judgments are rendered against any Borrower or
any Guarantor for an aggregate amount in excess of $1,000,000 against all
Borrowers or Guarantors and (i) enforcement proceedings shall have been
commenced by a creditor upon such judgment, (ii) there shall be any period of
thirty (30) consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, shall not be in effect, or
(iii) any such judgment results in the creation of a Lien upon any of the
Collateral (other than a Permitted Encumbrance);

10.7. Bankruptcy. Any Borrower or any Guarantor shall (i) apply for, consent to
or suffer the appointment of, or the taking of possession by, a receiver,
custodian, trustee, liquidator or similar fiduciary of itself or of all or a
substantial part of its property, (ii) make a general assignment for the benefit
of creditors, (iii) commence a voluntary case under any state or federal
bankruptcy laws (as now or hereafter in effect), (iv) be adjudicated a bankrupt
or insolvent, (v) file a petition seeking to take advantage of any other law
providing for the relief of debtors, (vi) acquiesce to, or fail to have
dismissed, within 60 days, any petition filed against it in any involuntary case
under such bankruptcy laws, or (vii) take any action for the purpose of
effecting any of the foregoing;

10.8. Inability to Pay. Any Borrower or any Guarantor shall admit in writing its
inability, or be generally unable, to pay its debts as they become due or cease
operations of its present business;

10.9. [Intentionally Omitted];

10.10. Material Adverse Effect. Any change in any Borrower’s or any Guarantor’s
results of operations or condition (financial or otherwise) which in Agent’s
reasonable judgment has a Material Adverse Effect;

10.11. Lien Priority. Any Lien created hereunder or provided for hereby or under
any related agreement for any reason ceases to be or is not a valid and
perfected Lien having a first priority interest other than with respect to
Permitted Liens allowed under (h) of the definition of Permitted Encumbrances
and Permitted Liens allowed under subsection (b) of the definition of Permitted
Encumbrances with respect to taxes for real and personal property which by
operation of the law are senior to Agent’s Liens but which otherwise meet the
definition of subsection (b) and Permitted Liens that Agent has acknowledged in
writing may be senior to Agent’s Liens;

10.12. Cross Default. A default of the obligations of any Borrower or any
Guarantor under any other agreement to which it is a party shall occur which
adversely affects its condition, affairs or prospects (financial or otherwise)
which default is not cured within any applicable grace period;

10.13. Breach of Guaranty. Termination or breach of any Guaranty or Guarantor
Security Agreement or similar agreement executed and delivered to Agent in
connection with the Obligations of any Borrower, or if any Guarantor attempts to
terminate, challenges the validity of, or its liability under, any such Guaranty
or Guarantor Security Agreement or similar agreement;

10.14. Change of Control. Any Change of Control shall occur;

10.15. Invalidity. Any material provision of this Agreement or any Other
Document shall, for any reason, cease to be valid and binding on Borrower or any
Guarantor, or any Borrower or any Guarantor shall so claim in writing to Agent
or any Lender;

10.16. Licenses. (i) Any Governmental Body shall (A) revoke, terminate, suspend
or adversely modify any material license, permit, patent trademark or tradename
of any Borrower or any Guarantor, or (B) commence proceedings to suspend,
revoke, terminate or adversely modify any such license, permit, trademark,
tradename or patent and such proceedings shall not be dismissed or discharged
within sixty (60) days, or (C) schedule or conduct a hearing on the renewal of
any license, permit, trademark, tradename or patent necessary for the
continuation of any Borrower’s or any Guarantor’s business and the staff of such
Governmental Body issues a report recommending the termination, revocation,
suspension or material, adverse modification of such license, permit, trademark,
tradename or patent; (ii) any agreement which is necessary or material to the
operation of any Borrower’s or any Guarantor’s business shall be revoked or
terminated and not replaced by a substitute reasonably acceptable to Agent
within thirty (30) days after the date of such revocation or termination, and
such revocation or termination and non-replacement would reasonably be expected
to have a Material Adverse Effect;

10.17. Seizures. Any portion of the Collateral shall be seized or taken by a
Governmental Body, or any Borrower or any Guarantor or the title and rights of
any Borrower, any Guarantor, that is the owner of any material portion of the
Collateral shall have become the subject matter of claim, litigation, suit or
other proceeding which might, in the opinion of Agent, upon final determination,
result in impairment or loss of the security provided by this Agreement or the
Other Documents;

10.18. Operations. The operations of any Borrower’s or any Guarantor’s
manufacturing facility are interrupted at any time for more than five
consecutive days, unless such Borrower or Guarantor shall (i) be entitled to
receive for such period of interruption, proceeds of business interruption
insurance sufficient to assure that its per diem cash needs during such period
is at least equal to its average per diem cash needs for the consecutive three
month period immediately preceding the initial date of interruption and
(ii) receive such proceeds in the amount described in clause (i) preceding not
later than thirty (30) days following the initial date of any such interruption;
provided, however, that notwithstanding the provisions of clauses (i) and
(ii) of this section, an Event of Default shall be deemed to have occurred if
such Borrower or Guarantor shall be receiving the proceeds of business
interruption insurance for a period of thirty (30) consecutive days; or

10.19. Pension Plans. An event or condition specified in Sections 7.16 or 9.15
shall occur or exist with respect to any Plan and, as a result of such event or
condition, together with all other such events or conditions, any Borrower or
any member of the Controlled Group shall incur, or in the opinion of Agent be
reasonably likely to incur, a liability to a Plan or the PBGC (or both) which,
in the reasonable judgment of Agent, would have a Material Adverse Effect.

10.20. Default Under Hedging Contract. The occurrence or existence of any
default, event of default, termination event or other similar condition or event
(however described) with respect to any Hedging Contract of any Borrower or any
Guarantor.

XI. LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT.

11.1. Rights and Remedies.

(a) Upon the occurrence of (i) an Event of Default pursuant to Section 10.7 all
Obligations shall be immediately due and payable and this Agreement and the
obligation of Lenders to make Advances shall be deemed terminated; (ii) any of
the other Events of Default and at any time thereafter (such default not having
previously been cured), at the option of Required Lenders all Obligations shall
be immediately due and payable and Lenders shall have the right to terminate
this Agreement and to terminate the obligation of Lenders to make Advances and
(iii) a filing of a petition against any Borrower or any Guarantor in any
involuntary case under any state or federal bankruptcy laws, all Obligations
shall be immediately due and payable and the obligation of Lenders to make
Advances hereunder shall be terminated. Upon the occurrence of any Event of
Default, Agent shall have the right to exercise any and all rights and remedies
provided for herein, under the Other Documents, under the Uniform Commercial
Code and at law or equity generally, including the right to foreclose the
security interests granted herein and to realize upon any Collateral by any
available judicial procedure and/or to take possession of and sell any or all of
the Collateral with or without judicial process. Agent may enter any of any
Borrower’s premises or other premises without legal process and without
incurring liability to any Borrower therefor, and Agent may thereupon, or at any
time thereafter, in its discretion without notice or demand, take the Collateral
and remove the same to such place as Agent may deem advisable and Agent may
require Borrowers to make the Collateral available to Agent at a convenient
place. With or without having the Collateral at the time or place of sale, Agent
may sell the Collateral, or any part thereof, at public or private sale, at any
time or place, in one or more sales, at such price or prices, and upon such
terms, either for cash, credit or future delivery, as Agent may elect. Except as
to that part of the Collateral which is perishable or threatens to decline
speedily in value or is of a type customarily sold on a recognized market, Agent
shall give Borrowers reasonable notification of such sale or sales, it being
agreed that in all events written notice mailed to Borrowing Agent at least ten
(10) days prior to such sale or sales is reasonable notification. At any public
sale Agent or any Lender may bid for and become the purchaser, and Agent, any
Lender or any other purchaser at any such sale thereafter shall hold the
Collateral sold absolutely free from any claim or right of whatsoever kind,
including any equity of redemption and all such claims, rights and equities are
hereby expressly waived and released by each Borrower. In connection with the
exercise of the foregoing remedies, including the sale of Inventory, Agent is
granted a royalty free, nonexclusive license and Agent is granted permission to
use all of each Borrower’s Intellectual Property and other intellectual property
which are used or useful in connection with Inventory and Equipment for the
purpose of marketing, advertising for sale and selling or otherwise disposing of
such Inventory and Equipment and (b) Equipment for the purpose of completing the
manufacture of unfinished goods. This license shall remain in effect and be
irrevocable until the subject unfinished goods and Inventory are finished, and
the subject Inventory, goods, and Equipment are sold off or otherwise disposed
of to Agent’s satisfaction. The cash proceeds realized from the sale of any
Collateral shall be applied to the Obligations in the order set forth in
Section 11.5. Noncash proceeds will only be applied to the Obligations as they
are converted into cash. If any deficiency shall arise, Borrowers shall remain
liable to Agent and Lenders therefor.

(b) To the extent that Applicable Law imposes duties on the Agent to exercise
remedies in a commercially reasonable manner, each Borrower acknowledges and
agrees that it is not commercially unreasonable for the Agent (i) to fail to
incur expenses reasonably deemed significant by the Agent to prepare Collateral
for disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition, (ii) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain governmental or third
party consents for the collection or disposition of Collateral to be collected
or disposed of, (iii) to fail to exercise collection remedies against Customers
or other Persons obligated on Collateral or to remove Liens on or any adverse
claims against Collateral, (iv) to exercise collection remedies against
Customers and other Persons obligated on Collateral directly or through the use
of collection agencies and other collection specialists, (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (vi) to contact other
Persons, whether or not in the same business as any Borrower, for expressions of
interest in acquiring all or any portion of such Collateral, (vii) to hire one
or more professional auctioneers to assist in the disposition of Collateral,
whether or not the Collateral is of a specialized nature, (viii) to dispose of
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets, (ix) to dispose of assets
in wholesale rather than retail markets, (x) to disclaim disposition warranties,
such as title, possession or quiet enjoyment, (xi) to purchase insurance or
credit enhancements to insure the Agent against risks of loss, collection or
disposition of Collateral or to provide to the Agent a guaranteed return from
the collection or disposition of Collateral, or (xii) to the extent deemed
appropriate by the Agent, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist the Agent in the
collection or disposition of any of the Collateral. Each Borrower acknowledges
that the purpose of this Section 11.1(b) is to provide non-exhaustive
indications of what actions or omissions by the Agent would not be commercially
unreasonable in the Agent’s exercise of remedies against the Collateral and that
other actions or omissions by the Agent shall not be deemed commercially
unreasonable solely on account of not being indicated in this Section 11.1(b).
Without limitation upon the foregoing, nothing contained in this Section 11.1(b)
shall be construed to grant any rights to any Borrower or to impose any duties
on Agent that would not have been granted or imposed by this Agreement or by
Applicable Law in the absence of this Section 11.1(b).

11.2. Agent’s Discretion. Agent shall have the right in its sole discretion to
determine which rights, Liens, security interests or remedies Agent may at any
time pursue, relinquish, subordinate, or modify or to take any other action with
respect thereto and such determination will not in any way modify or affect any
of Agent’s or Lenders’ rights hereunder.

11.3. Setoff. Subject to Section 14.12, in addition to any other rights which
Agent or any Lender may have under Applicable Law, upon the occurrence of an
Event of Default hereunder, Agent and such Lender shall have a right,
immediately and without notice of any kind, to apply any Borrower’s or any
Guarantor’s property held by Agent and such Lender to reduce the Obligations.

11.4. Rights and Remedies not Exclusive. The enumeration of the foregoing rights
and remedies is not intended to be exhaustive and the exercise of any rights or
remedy shall not preclude the exercise of any other right or remedies provided
for herein or otherwise provided by law, all of which shall be cumulative and
not alternative.

11.5. Allocation of Payments After Event of Default. Notwithstanding any other
provisions of this Agreement to the contrary, after the occurrence and during
the continuance of an Event of Default, all amounts collected or received by the
Agent on account of the Obligations or any other amounts outstanding under any
of the Other Documents or in respect of the Collateral may, at Agent’s
discretion, be paid over or delivered as follows:

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of the Agent in connection with enforcing
its rights and the rights of the Lenders under this Agreement and the Other
Documents and any protective advances made by the Agent with respect to the
Collateral under or pursuant to the terms of this Agreement;

SECOND, to payment of any fees owed to the Agent;

THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of each of the Lenders to the extent
owing to such Lender pursuant to the terms of this Agreement;

FOURTH, to the payment of all of the Obligations consisting of accrued fees and
interest;

FIFTH, to the payment of the outstanding principal amount of the Obligations
(including the payment or cash collateralization of any outstanding Letters of
Credit);

SIXTH, to all other Obligations and other obligations which shall have become
due and payable under the Other Documents or otherwise and not repaid pursuant
to clauses “FIRST” through “FIFTH” above; and

SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders shall receive (so long as it is
not a Defaulting Lender) an amount equal to its pro rata share (based on the
proportion that the then outstanding Advances held by such Lender bears to the
aggregate then outstanding Advances) of amounts available to be applied pursuant
to clauses “FOURTH”, “FIFTH” and “SIXTH” above and Agent may convert any amounts
to Dollars or Canadian Dollars as necessary to make such application; and
(iii) to the extent that any amounts available for distribution pursuant to
clause “FIFTH” above are attributable to the issued but undrawn amount of
outstanding Letters of Credit, such amounts shall be held by the Agent in a cash
collateral account and applied (A) first, to reimburse the Issuer from time to
time for any drawings under such Letters of Credit and (B) then, following the
expiration of all Letters of Credit, to all other obligations of the types
described in clauses “FIFTH” and “SIXTH” above in the manner provided in this
Section 11.5.

XII. WAIVERS AND JUDICIAL PROCEEDINGS.

12.1. Waiver of Notice. Each Borrower hereby waives notice of non-payment of any
of the Receivables, demand, presentment, protest and notice thereof with respect
to any and all instruments, notice of acceptance hereof, notice of loans or
advances made, credit extended, Collateral received or delivered, or any other
action taken in reliance hereon, and all other demands and notices of any
description, except such as are expressly provided for herein.

12.2. Delay. No delay or omission on Agent’s or any Lender’s part in exercising
any right, remedy or option shall operate as a waiver of such or any other
right, remedy or option or of any Default or Event of Default.

12.3. Jury Waiver. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
(A) ARISING UNDER THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR (B) IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO
OR THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE AND EACH PARTY HEREBY CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENTS OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

XIII. EFFECTIVE DATE AND TERMINATION.

13.1. Term. This Agreement, which shall inure to the benefit of and shall be
binding upon the respective successors and permitted assigns of each Borrower,
Agent and each Lender, shall become effective on the date hereof and shall
continue in full force and effect until April 21, 2015 (the “Term”) unless
sooner terminated as herein provided. Borrowers may terminate this Agreement at
any time upon ninety (90) days’ prior written notice upon payment in full of the
Obligations. In the event the Obligations are prepaid in full prior to the last
day of the Term (the date of such prepayment hereinafter referred to as the
“Early Termination Date”), Borrowers shall pay to Agent for the benefit of
Lenders an early termination fee in an amount equal to (x) $900,000 if the Early
Termination Date occurs on or after the Closing Date to and including the date
immediately preceding the first anniversary of the Closing Date, (y) $450,000 if
the Early Termination Date occurs on or after the first anniversary of the
Closing Date to and including the date immediately preceding the second
anniversary of the Closing Date, and (z) $0 if the Early Termination Date occurs
on or after the second anniversary of the Closing Date. No early termination
fee, however, will be due and payable if the Borrowers refinance the Obligations
with PNC or any of its Affiliates.

13.2. Termination. The termination of the Agreement shall not affect any
Borrower’s, Agent’s or any Lender’s rights, or any of the Obligations having
their inception prior to the effective date of such termination, and the
provisions hereof shall continue to be fully operative until all transactions
entered into, rights or interests created or Obligations have been fully and
indefeasibly paid, disposed of, concluded or liquidated. The security interests,
Liens and rights granted to Agent and Lenders hereunder and the financing
statements filed hereunder shall continue in full force and effect,
notwithstanding the termination of this Agreement or the fact that Borrowers’
Account may from time to time be temporarily in a zero or credit position, until
all of the Obligations of each Borrower (other than contingent indemnification
obligations to the extent no claim giving rise thereto has been asserted) have
been indefeasibly paid and performed in full after the termination of this
Agreement or each Borrower has furnished Agent and Lenders with an
indemnification satisfactory to Agent and Lenders with respect thereto.
Accordingly, each Borrower waives any rights which it may have under the Uniform
Commercial Code to demand the filing of termination statements with respect to
the Collateral, and Agent shall not be required to send such termination
statements to each Borrower, or to file them with any filing office, unless and
until this Agreement shall have been terminated in accordance with its terms and
all Obligations (other than contingent indemnification obligations to the extent
no claim giving rise thereto has been asserted) have been indefeasibly paid in
full in immediately available funds. All representations, warranties, covenants,
waivers and agreements contained herein shall survive termination hereof until
all Obligations are indefeasibly paid and performed in full.

XIV. REGARDING AGENT.

14.1. Appointment. Each Lender hereby designates PNC to act as Agent for such
Lender under this Agreement and the Other Documents. Each Lender hereby
irrevocably authorizes Agent to take such action on its behalf under the
provisions of this Agreement and the Other Documents and to exercise such powers
and to perform such duties hereunder and thereunder as are specifically
delegated to or required of Agent by the terms hereof and thereof and such other
powers as are reasonably incidental thereto and Agent shall hold all Collateral,
payments of principal and interest, fees (except the fees set forth in
Sections 3.3(a) and 3.4), charges and collections (without giving effect to any
collection days) received pursuant to this Agreement, for the ratable benefit of
Lenders. Agent may perform any of its duties hereunder by or through its agents
or employees. As to any matters not expressly provided for by this Agreement
(including collection of the Revolving Credit Note) Agent shall not be required
to exercise any discretion or take any action, but shall be required to act or
to refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding; provided, however, that Agent shall not be
required to take any action which exposes Agent to liability or which is
contrary to this Agreement or the Other Documents or Applicable Law unless Agent
is furnished with an indemnification reasonably satisfactory to Agent with
respect thereto.

14.2. Nature of Duties. Agent shall have no duties or responsibilities except
those expressly set forth in this Agreement and the Other Documents. Neither
Agent nor any of its officers, directors, employees or agents shall be
(i) liable for any action taken or omitted by them as such hereunder or in
connection herewith, unless caused by their gross (not mere) negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final non-appealable judgment), or (ii) responsible in any manner for any
recitals, statements, representations or warranties made by any Borrower or any
officer thereof contained in this Agreement, or in any of the Other Documents or
in any certificate, report, statement or other document referred to or provided
for in, or received by Agent under or in connection with, this Agreement or any
of the Other Documents or for the value, validity, effectiveness, genuineness,
due execution, enforceability or sufficiency of this Agreement, or any of the
Other Documents or for any failure of any Borrower to perform its obligations
hereunder. Agent shall not be under any obligation to any Lender to ascertain or
to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any of the Other Documents, or
to inspect the properties, books or records of any Borrower. The duties of Agent
as respects the Advances to Borrowers shall be mechanical and administrative in
nature; Agent shall not have by reason of this Agreement a fiduciary
relationship in respect of any Lender; and nothing in this Agreement, expressed
or implied, is intended to or shall be so construed as to impose upon Agent any
obligations in respect of this Agreement except as expressly set forth herein.

14.3. Lack of Reliance on Agent and Resignation. Independently and without
reliance upon Agent or any other Lender, each Lender has made and shall continue
to make (i) its own independent investigation of the financial condition and
affairs of each Borrower and each Guarantor in connection with the making and
the continuance of the Advances hereunder and the taking or not taking of any
action in connection herewith, and (ii) its own appraisal of the
creditworthiness of each Borrower and each Guarantor. Agent shall have no duty
or responsibility, either initially or on a continuing basis, to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before making of the Advances or at any time or times
thereafter except as shall be provided by any Borrower pursuant to the terms
hereof. Agent shall not be responsible to any Lender for any recitals,
statements, information, representations or warranties herein or in any
agreement, document, certificate or a statement delivered in connection with or
for the execution, effectiveness, genuineness, validity, enforceability,
collectibility or sufficiency of this Agreement or any Other Document, or of the
financial condition of any Borrower or any Guarantor, or be required to make any
inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of this Agreement, the Revolving Credit Note, the Other
Documents or the financial condition of any Borrower, or the existence of any
Event of Default or any Default.

Agent may resign on sixty (60) days’ written notice to each of Lenders and
Borrowing Agent and upon such resignation, the Required Lenders will promptly
designate a successor Agent reasonably satisfactory to Borrowers.

Any such successor Agent shall succeed to the rights, powers and duties of
Agent, and the term “Agent” shall mean such successor agent effective upon its
appointment, and the former Agent’s rights, powers and duties as Agent shall be
terminated, without any other or further act or deed on the part of such former
Agent. After any Agent’s resignation as Agent, the provisions of this
Article XIV shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent under this Agreement.

14.4. Certain Rights of Agent. If Agent shall request instructions from Lenders
with respect to any act or action (including failure to act) in connection with
this Agreement or any Other Document, Agent shall be entitled to refrain from
such act or taking such action unless and until Agent shall have received
instructions from the Required Lenders; and Agent shall not incur liability to
any Person by reason of so refraining. Without limiting the foregoing, Lenders
shall not have any right of action whatsoever against Agent as a result of its
acting or refraining from acting hereunder in accordance with the instructions
of the Required Lenders.

14.5. Reliance. Agent shall be entitled to rely, and shall be fully protected in
relying, upon any note, writing, resolution, notice, statement, certificate,
telex, teletype or telecopier message, cablegram, order or other document or
telephone message believed by it to be genuine and correct and to have been
signed, sent or made by the proper person or entity, and, with respect to all
legal matters pertaining to this Agreement and the Other Documents and its
duties hereunder, upon advice of counsel selected by it. Agent may employ agents
and attorneys-in-fact and shall not be liable for the default or misconduct of
any such agents or attorneys-in-fact selected by Agent with reasonable care.

14.6. Notice of Default. Agent shall not be deemed to have knowledge or notice
of the occurrence of any Default or Event of Default hereunder or under the
Other Documents, unless Agent has received notice from a Lender or Borrowing
Agent referring to this Agreement or the Other Documents, describing such
Default or Event of Default and stating that such notice is a “notice of
default”. In the event that Agent receives such a notice, Agent shall give
notice thereof to Lenders. Agent shall take such action with respect to such
Default or Event of Default as shall be reasonably directed by the Required
Lenders; provided, that, unless and until Agent shall have received such
directions, Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of Lenders.

14.7. Indemnification. To the extent Agent is not reimbursed and indemnified by
Borrowers, each Lender will reimburse and indemnify Agent in proportion to its
respective portion of the Advances (or, if no Advances are outstanding,
according to its Commitment Percentage), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against Agent in performing its duties
hereunder, or in any way relating to or arising out of this Agreement or any
Other Document; provided that, Lenders shall not be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from Agent’s gross (not mere)
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment).

14.8. Agent in its Individual Capacity. With respect to the obligation of Agent
to lend under this Agreement, the Advances made by it shall have the same rights
and powers hereunder as any other Lender and as if it were not performing the
duties as Agent specified herein; and the term “Lender” or any similar term
shall, unless the context clearly otherwise indicates, include Agent in its
individual capacity as a Lender. Agent may engage in business with any Borrower
as if it were not performing the duties specified herein, and may accept fees
and other consideration from any Borrower for services in connection with this
Agreement or otherwise without having to account for the same to Lenders.

14.9. Delivery of Documents. To the extent Agent receives financial statements
required under this Agreement or Borrowing Base Certificates from any Borrower
pursuant to the terms of this Agreement which any Borrower is not obligated to
deliver to each Lender, Agent will promptly furnish such documents and
information to Lenders.

14.10. Borrowers’ Undertaking to Agent. Without prejudice to their respective
obligations to Lenders under the other provisions of this Agreement, each
Borrower hereby undertakes with Agent to pay to Agent from time to time on
demand all amounts from time to time due and payable by it for the account of
Agent or Lenders or any of them pursuant to this Agreement to the extent not
already paid. Any payment made pursuant to any such demand shall pro tanto
satisfy the relevant Borrower’s obligations to make payments for the account of
Lenders or the relevant one or more of them pursuant to this Agreement.

14.11. No Reliance on Agent’s Customer Identification Program. Each Lender
acknowledges and agrees that neither such Lender, nor any of its Affiliates,
participants or assignees, may rely on the Agent to carry out such Lender’s,
Affiliate’s, participant’s or assignee’s customer identification program, or
other obligations required or imposed under or pursuant to the USA PATRIOT Act
or the regulations thereunder, including the regulations contained in 31 CFR
103.121 (as hereafter amended or replaced, the “CIP Regulations”), or any other
Anti-Terrorism Law, including any programs involving any of the following items
relating to or in connection with any Borrower, its Affiliates or its agents,
this Agreement, the Other Documents or the transactions hereunder or
contemplated hereby: (1) any identity verification procedures, (2) any
record-keeping, (3) comparisons with government lists, (4) customer notices or
(5) other procedures required under the CIP Regulations or such other laws.

14.12. Other Agreements. Each of the Lenders agrees that it shall not, without
the express consent of Agent, and that it shall, to the extent it is lawfully
entitled to do so, upon the request of Agent, set off against the Obligations,
any amounts owing by such Lender to any Borrower or any deposit accounts of any
Borrower now or hereafter maintained with such Lender. Anything in this
Agreement to the contrary notwithstanding, each of the Lenders further agrees
that it shall not, unless specifically requested to do so by Agent, take any
action to protect or enforce its rights arising out of this Agreement or the
Other Documents, it being the intent of Lenders that any such action to protect
or enforce rights under this Agreement and the Other Documents shall be taken in
concert and at the direction or with the consent of Agent or Required Lenders.

XV. BORROWING AGENCY.

15.1. Borrowing Agency Provisions.

(a) Each Borrower hereby irrevocably designates the Borrowing Agent to be its
attorney and agent and in such capacity to (i) collect and remit, on behalf of
such Borrower or Borrowers, all funds from the collection of Receivables in
accordance with the provisions of Sections 4.15(d) and (h), (ii) borrow, sign
and endorse notes, and execute and deliver all instruments, documents, writings
and further assurances now or hereafter required hereunder, on behalf of such
Borrower or Borrowers, and hereby authorizes the Agent to credit all funds from
the collection of Receivables and pay over or credit all loan proceeds hereunder
in accordance with the request of the Borrowing Agent, and (iii) to receive all
loan proceeds hereunder, at which time the Borrowing Agent shall promptly
disburse such proceeds to such Borrower(s) as Borrowing Agent and Borrowers may
agree in their reasonable discretion. The Borrowing Agent hereby agrees to act
as such attorney and agent upon the express conditions set forth in this
Article.

(b) The handling of this credit facility as a co-borrowing facility with a
borrowing agent in the manner set forth in this Agreement is solely as an
accommodation to Borrowers and at their request. Neither Agent nor any Lender
shall incur liability to Borrowers as a result thereof. To induce Agent and
Lenders to do so and in consideration thereof, each Borrower hereby indemnifies
Agent and each Lender and holds Agent and each Lender harmless from and against
any and all liabilities, expenses, losses, damages and claims of damage or
injury asserted against Agent or any Lender by any Person arising from or
incurred by reason of the handling of the financing arrangements of Borrowers as
provided herein, reliance by Agent or any Lender on any request or instruction
from Borrowing Agent or any other action taken by Agent or any Lender with
respect to this Section 15.1 except due to willful misconduct or gross (not
mere) negligence by the indemnified party (as determined by a court of competent
jurisdiction in a final and non-appealable judgment).

(c) All Advances, upon funding, shall be deemed to be jointly funded to and
received by the Borrowers. Except as may otherwise be expressly limited by the
terms of such Borrower’s Guaranty: (a) each Borrower jointly and severally
agrees to pay, and shall be jointly and severally liable under this Agreement
for, all Obligations, regardless of the manner or amount in which proceeds of
Advances are used, allocated, shared, or disbursed by or among the Borrowers
themselves, or the manner in which the Agent accounts for such Advances or other
extensions of credit on its books and records; (b) each Borrower shall be liable
for all amounts due to the Agent under this Agreement, regardless of which
Borrower actually receives Advances or other extensions of credit hereunder or
the amount of such Advances and extensions of credit received or the manner in
which the Agent accounts for such Advances or other extensions of credit on its
books and records; and (c) each Borrower’s Obligations with respect to Advances
and other extensions of credit made to it, and such Borrower’s Obligations
arising as a result of the joint and several liability of such Borrower
hereunder, with respect to Advances made to the other Borrowers hereunder, shall
be separate and distinct obligations, but all such Obligations shall be primary
obligations of such Borrower. The Borrowers acknowledge and expressly agree with
the Agent that the joint and several liability of each Borrower is required
solely as a condition to, and is given solely as inducement for and in
consideration of, credit or accommodations extended or to be extended under the
Other Documents to any or all of the other Borrowers and is not required or
given as a condition of extensions of credit to such Borrower. Each Borrower’s
obligations under this Agreement and as an obligor under a Guaranty shall be
separate and distinct obligations. Each Borrower’s obligations under this
Agreement shall, to the fullest extent permitted by law, be unconditional
irrespective of: (i) the validity or enforceability, avoidance, or subordination
of the Obligations of any other Borrower or of any promissory note or other
document evidencing all or any part of the Obligations of any other Borrower;
(ii) the absence of any attempt to collect the Obligations from any other
Borrower, any Guarantor, or any other security therefor, or the absence of any
other action to enforce the same; (iii) the waiver, consent, extension,
forbearance, or granting of any indulgence by the Agent with respect to any
provision of any instrument evidencing the Obligations of any other Borrower or
Guarantor, or any part thereof, or any other agreement now or hereafter executed
by any other Borrower or Guarantor and delivered to the Agent; (iv) the failure
by the Agent to take any steps to perfect and maintain its security interest in,
or to preserve its rights to, any security or collateral for the Obligations of
any other Borrower or Guarantor; (v) the Agent’s election, in any proceeding
instituted under the Bankruptcy Code, or the application of Section 1111(b)(2)
of the Bankruptcy Code; (vi) any borrowing or grant of a security interest by
any other Borrower, as debtor-in-possession under Section 364 of the Bankruptcy
Code; (vii) the disallowance of all or any portion of the Agent’s claim(s) for
the repayment of the Obligations of any other Borrower under Section 502 of the
Bankruptcy Code; or (viii) any other circumstances that might constitute a legal
or equitable discharge or defense of a Guarantor or of any other Borrower. With
respect to any Borrower’s Obligations arising as a result of the joint and
several liability of the Borrowers hereunder with respect to Advances or other
extensions of credit made to any of the other Borrowers hereunder, such Borrower
waives, until the Obligations shall have been paid in full and this Agreement
shall have been terminated, any right to enforce any right of subrogation or any
remedy which the Agent now has or may hereafter have against any other Borrower,
any endorser or any Guarantor of all or any part of the Obligations, and any
benefit of, and any right to participate in, any security or collateral given to
the Agent to secure payment of the Obligations or any other liability of any
Borrower to the Agent. Upon any Event of Default, the Agent may proceed directly
and at once, without notice, against any Borrower to collect and recover the
full amount, or any portion of the Obligations, without first proceeding against
any other Borrower or any other Person, or against any security or collateral
for the Obligations. Each Borrower consents and agrees that the Agent shall be
under no obligation to marshal any assets in favor of any Borrower or against or
in payment of any or all of the Obligations.

15.2. Contribution and Indemnification among the Borrowers. Each Borrower is
obligated to repay the Obligations as joint and several obligors under this
Agreement as provided in Section 15.1(c) above. To the extent that any Borrower
shall, under this Agreement as a joint and several obligor, repay any of the
Obligations constituting Advances made to another Borrower hereunder or other
Obligations incurred directly and primarily by any other Borrower and to the
extent any other Borrower makes any transfer (including any payment, grant,
guaranty, or granting of a Lien) pursuant to this Agreement (any such payment or
transfer being referred to herein as an "Accommodation Payment”), then the
Borrower making such Accommodation Payment shall be entitled to contribution and
indemnification from, and be reimbursed by, each of the other Borrowers in an
amount, for each of such other Borrowers, equal to a fraction of such
Accommodation Payment, the numerator of which fraction is such other Borrower’s
Allocable Amount and the denominator of which is the sum of the Allocable
Amounts of all of the Borrowers. As of any date of determination, the "Allocable
Amount” of each Borrower shall be equal to the maximum amount of liability for
Accommodation Payments which could be asserted against such Borrower hereunder
without (a) rendering such Borrower “insolvent” within the meaning of
Section 101 (32) of the Bankruptcy Code, Section 2 of the Uniform Fraudulent
Transfer Act (“UFTA”) or Section 2 of the Uniform Fraudulent Conveyance Act
(“UFCA”), (b) leaving such Borrower with unreasonably small capital or assets,
within the meaning of Section 548 of the Bankruptcy Code, Section 4 of the UFTA,
or Section 5 of the UFCA, or (c) leaving such Borrower unable to pay its debts
as they become due within the meaning of Section 548 of the Bankruptcy Code or
Section 4 of the UFTA, or Section 5 of the UFCA. All rights and claims of
contribution, indemnification, and reimbursement under this Section shall be
subordinate in right of payment to the prior indefeasible payment in full of the
Obligations (other than contingent indemnification obligations to the extent no
claim giving rise thereto has been asserted) in immediately available funds. The
provisions of this Section shall, to the extent expressly inconsistent with any
provision in any Other Document, supersede such inconsistent provision.

XVI. MISCELLANEOUS.

16.1. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Michigan applied to contracts to be
performed wholly within the State of Michigan. Any judicial proceeding brought
by any Borrower or any Guarantor with respect to or relating directly or
indirectly to any of the Obligations, Agent, any Lender, this Agreement, the
Other Documents or any related agreement may only be brought in any state court
of competent jurisdiction in the State of Michigan, County of Oakland or in a
federal court located in Detroit, Michigan and applicable courts of appeal. Any
judicial proceeding brought by Agent or any Lender against any Borrower or any
Guarantor with respect to any of the Obligations, this Agreement, the Other
Documents or any related agreement may be brought in any court of competent
jurisdiction. By execution and delivery of this Agreement, each Borrower accepts
for itself and in connection with its properties, generally and unconditionally,
the non-exclusive jurisdiction of the aforesaid courts, and irrevocably agrees
to be bound by any judgment rendered thereby in connection with this Agreement.
Each Borrower hereby waives personal service of any and all process upon it and
consents that all such service of process may be made by registered mail (return
receipt requested) directed to Borrowing Agent at its address set forth in
Section 16.6 and service so made shall be deemed completed five (5) days after
the same shall have been so deposited in the mails of the United States of
America, or, at the Agent’s option, by service upon Borrowing Agent which each
Borrower irrevocably appoints as such Borrower’s Agent for the purpose of
accepting service within the State of Michigan. Nothing herein shall affect the
right to serve process in any manner permitted by law or shall limit the right
of Agent or any Lender to bring proceedings against any Borrower in the courts
of any other jurisdiction. Each Borrower waives any objection to jurisdiction
and venue of any action instituted hereunder and shall not assert any defense
based on lack of jurisdiction or venue or based upon forum non conveniens. Each
Borrower waives the right to remove any judicial proceeding brought against such
Borrower in any state court to any federal court.

16.2. Entire Understanding.

(a) This Agreement and the documents executed concurrently herewith contain the
entire understanding between each Borrower, Agent and each Lender and supersedes
all prior agreements and understandings, if any, relating to the subject matter
hereof. Any promises, representations, warranties or guarantees not herein
contained and hereinafter made shall have no force and effect unless in writing,
signed by each Borrower’s, Agent’s and each Lender’s respective officers.
Neither this Agreement nor any portion or provisions hereof may be changed,
modified, amended, waived, supplemented, discharged, cancelled or terminated
orally or by any course of dealing, or in any manner other than by an agreement
in writing, signed by the party to be charged. Each Borrower acknowledges that
it has been advised by counsel in connection with the execution of this
Agreement and Other Documents and is not relying upon oral representations or
statements inconsistent with the terms and provisions of this Agreement.

(b) The Required Lenders, Agent with the consent in writing of the Required
Lenders, and Borrowers may, subject to the provisions of this Section 16.2 (b),
from time to time enter into written amendments or supplemental agreements to
this Agreement or the Other Documents executed by Borrowers, for the purpose of
adding or deleting any provisions or otherwise changing, varying or waiving in
any manner the rights of Lenders, Agent or Borrowers thereunder or the
conditions, provisions or terms thereof or waiving any Event of Default
thereunder, but only to the extent specified in such written agreements;
provided, however, that no such supplemental agreement shall, without the
consent of all Lenders:

(i) increase the Commitment Percentage, the maximum dollar commitment of any
Lender or the Maximum Revolving Advance Amount.

(ii) extend the maturity of any Revolving Credit Note or the due date for any
amount payable hereunder, or decrease the rate of interest or reduce any fee
payable by Borrowers to Lenders pursuant to this Agreement.

(iii) alter the definition of the term Required Lenders or alter, amend or
modify this Section 16.2(b).

(iv) release any Collateral during any calendar year (other than in accordance
with the provisions of this Agreement) having an aggregate value in excess of
$2,500,000.

(v) change the rights and duties of Agent.

(vi) permit any Revolving Advance to be made if after giving effect thereto the
total of Revolving Advances plus the aggregate Maximum Undrawn Amount
outstanding hereunder would exceed the Formula Amount for more than sixty
(60) consecutive Business Days or exceed one hundred and ten percent (110%) of
the Formula Amount.

(vii) increase the Advance Rates above the Advance Rates in effect on the
Closing Date.

(viii) release any Guarantor.

Any such supplemental agreement shall apply equally to each Lender and shall be
binding upon Borrowers, Lenders and Agent and all future holders of the
Obligations. In the case of any waiver, Borrowers, Agent and Lenders shall be
restored to their former positions and rights, and any Event of Default waived
shall be deemed to be cured and not continuing, but no waiver of a specific
Event of Default shall extend to any subsequent Event of Default (whether or not
the subsequent Event of Default is the same as the Event of Default which was
waived), or impair any right consequent thereon.

In the event that Agent requests the consent of a Lender pursuant to this
Section 16.2 and such consent is denied, then PNC may, at its option, require
such Lender to assign its interest in the Advances to PNC or to another Lender
or to any other Person designated by the Agent (the “Designated Lender”), for a
price equal to (i) the then outstanding principal amount thereof plus
(ii) accrued and unpaid interest and fees due such Lender, which interest and
fees shall be paid when collected from Borrowers. In the event PNC elects to
require any Lender to assign its interest to PNC or to the Designated Lender,
PNC will so notify such Lender in writing within forty five (45) days following
such Lender’s denial, and such Lender will assign its interest to PNC or the
Designated Lender no later than five (5) days following receipt of such notice
pursuant to a Commitment Transfer Supplement executed by such Lender, PNC or the
Designated Lender, as appropriate, and Agent.

In the event that the Agent requests the consent of a Lender pursuant to this
Section 16.2 and such consent is denied by that Lender but has been approved by
the Required Lenders, or in the event that a Lender (other than PNC) requests
additional compensation under Sections 3.7, 3.8, 3.9 or 3.10, then the Borrowing
Agent may, at its option and at its sole cost and expense, require such Lender
(other than PNC) to assign, without recourse, its interest in the Advances to
one or more banks or financial institutions selected by Borrowing Agent and
reasonably acceptable to Agent who wish to become a Lender under this Agreement
(each, a “Borrowing Agent Designated Lender"), for a price equal to (i) the then
outstanding principal amount of the Advances plus (ii) accrued and unpaid
interest and fees due such Lender. In the event the Borrowing Agent elects to
require any Lender to assign its interest to a Borrowing Agent Designated
Lender, the Borrowing Agent will so notify such Lender and Agent in writing
within forty-five (45) days following such Lender’s denial or request for
additional compensation, and such Lender will assign its interest to a Borrowing
Agent Designated Lender no later than five (5) days following receipt of such
notice pursuant to a Commitment Transfer Supplement executed by such Lender, the
Borrowing Agent Designated Lender, and the Agent provided that the Borrowers
have reimbursed such Lender for its increased costs for which it is entitled to
reimbursement under this Agreement through the date of such sale and assignment.
Notwithstanding the foregoing, a Lender will not be required to make any such
assignment if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrowing Agent to require such
assignment cease to apply.

Notwithstanding (a) the existence of a Default or an Event of Default, (b) that
any of the other applicable conditions precedent set forth in Section 8.2 have
not been satisfied or (c) any other provision of this Agreement, Agent may at
its discretion and without the consent of the Required Lenders, voluntarily
permit the sum of the outstanding Revolving Advances and the Maximum Undrawn
Amount at any time to exceed an amount equal to the sum of (i) the Formula
Amount at such time by up to 10% of the Formula Amount for up to sixty
(60) consecutive Business Days (the “Out-of-Formula Loans”); provided, that,
such outstanding Advances do not exceed the Maximum Revolving Advance Amount. If
Agent is willing in its sole and absolute discretion to make such Out-of-Formula
Loans, such Out-of-Formula Loans shall be payable on demand and shall bear
interest at the Default Rate for Revolving Advances consisting of Domestic Rate
Loans; provided that, if Lenders do make Out-of-Formula Loans, neither Agent nor
Lenders shall be deemed thereby to have changed the limits of Section 2.1(a).
For purposes of this paragraph, the discretion granted to Agent hereunder shall
not preclude involuntary overadvances that may result from time to time due to
the fact that the Formula Amount was unintentionally exceeded for any reason,
including, but not limited to, Collateral previously deemed to be either
“Eligible Receivables” or “Eligible Inventory”, as applicable, becomes
ineligible, collections of Receivables applied to reduce outstanding Revolving
Advances are thereafter returned for insufficient funds or overadvances are made
to protect or preserve the Collateral. In the event Agent involuntarily permits
the outstanding Revolving Advances plus the aggregate Maximum Undrawn Amount to
exceed the Formula Amount by more than 10%, Agent shall use its efforts to have
Borrowers decrease such excess in as expeditious a manner as is practicable
under the circumstances and not inconsistent with the reason for such excess.
Revolving Advances made after Agent has determined the existence of involuntary
overadvances shall be deemed to be involuntary overadvances and shall be
decreased in accordance with the preceding sentence.

In addition to (and not in substitution of) the discretionary Revolving Advances
permitted above in this Section 16.2, the Agent is hereby authorized by
Borrowers and the Lenders, from time to time in the Agent’s sole discretion,
(A) after the occurrence and during the continuation of a Default or an Event of
Default, or (B) at any time that any of the other applicable conditions
precedent set forth in Section 8.2 have not been satisfied, to make Revolving
Advances to Borrowers on behalf of the Lenders which the Agent, in its
reasonable business judgment, deems necessary or desirable (a) to preserve or
protect the Collateral, or any portion thereof, (b) to enhance the likelihood
of, or maximize the amount of, repayment of the Advances and other Obligations,
or (c) to pay any other amount chargeable to Borrowers pursuant to the terms of
this Agreement; provided, that at any time after giving effect to any such
Revolving Advances the outstanding Revolving Advances plus the aggregate Maximum
Undrawn Amount do not exceed 110% of the Formula Amount.

16.3. Successors and Assigns; Participations; New Lenders.

(a) This Agreement shall be binding upon and inure to the benefit of Borrowers,
the Agent, each Lender, all future holders of the Obligations and their
respective successors and assigns, except that (i) no Borrower may assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of the Agent and (ii) no Lender may assign or transfer any of
its rights or obligations under this Agreement to a Borrower or a Guarantor or
any of their respective Affiliates without the prior written consent of the
Agent and the Required Lenders.

(b) Each Borrower acknowledges that in the regular course of commercial banking
business one or more Lenders may at any time and from time to time sell
participating interests in the Advances to other financial institutions (each
such transferee or purchaser of a participating interest, a “Participant”). Each
Participant may exercise all rights of payment (including rights of set-off)
with respect to the portion of such Advances held by it or other Obligations
payable hereunder as fully as if such Participant were the direct holder thereof
provided that Borrowers shall not be required to pay to any Participant more
than the amount which it would have been required to pay to Lender which granted
an interest in its Advances or other Obligations payable hereunder to such
Participant had such Lender retained such interest in the Advances hereunder or
other Obligations payable hereunder and in no event shall Borrowers be required
to pay any such amount arising from the same circumstances and with respect to
the same Advances or other Obligations payable hereunder to both such Lender and
such Participant. Each Borrower hereby grants to any Participant a continuing
security interest in any deposits, moneys or other property actually or
constructively held by such Participant as security for the Participant’s
interest in the Advances.

(c) Any Lender, with the consent of Agent (which may not be unreasonably
withheld or delayed) and, prior to the occurrence and absent the continuance of
an Event of Default, the consent of Borrowing Agent (which consent by Borrowing
Agent may not be unreasonably withheld or delayed; provided that Borrowing
Agent’s consent is not need if the assignment or transfer is to an Affiliate of
any Lender or Agent), may sell, assign or transfer all or any part of its rights
and obligations under or relating to Revolving Advances under this Agreement and
the Other Documents to one or more additional banks or financial institutions
and one or more additional banks or financial institutions may commit to make
Advances hereunder (each a “Purchasing Lender”), in minimum amounts of not less
than $3,000,000, pursuant to a Commitment Transfer Supplement, executed by a
Purchasing Lender, the transferor Lender, and Agent and delivered to Agent for
recording. Upon such execution, delivery, acceptance and recording, from and
after the transfer effective date determined pursuant to such Commitment
Transfer Supplement, (i) Purchasing Lender thereunder shall be a party hereto
and, to the extent provided in such Commitment Transfer Supplement, have the
rights and obligations of a Lender thereunder with a Commitment Percentage as
set forth therein, and (ii) the transferor Lender thereunder shall, to the
extent provided in such Commitment Transfer Supplement, be released from its
obligations under this Agreement, the Commitment Transfer Supplement creating a
novation for that purpose. Such Commitment Transfer Supplement shall be deemed
to amend this Agreement to the extent, and only to the extent, necessary to
reflect the addition of such Purchasing Lender and the resulting adjustment of
the Commitment Percentages arising from the purchase by such Purchasing Lender
of all or a portion of the rights and obligations of such transferor Lender
under this Agreement and the Other Documents. Subject to Borrowing Agent’s
right, under certain circumstances, to consent above, each Borrower hereby
consents to the addition of such Purchasing Lender and the resulting adjustment
of the Commitment Percentages arising from the purchase by such Purchasing
Lender of all or a portion of the rights and obligations of such transferor
Lender under this Agreement and the Other Documents. Borrowers shall execute and
deliver such further documents and do such further acts and things in order to
effectuate the foregoing.

(d) Any Lender, with the consent of Agent and, if applicable, Borrowing Agent as
provided above, which shall not be unreasonably withheld or delayed, may
directly or indirectly sell, assign or transfer all or any portion of its rights
and obligations under or relating to Revolving Advances under this Agreement and
the Other Documents to an entity, whether a corporation, partnership, trust,
limited liability company or other entity that (i) is engaged in making,
purchasing, holding or otherwise investing in bank loans and similar extensions
of credit in the ordinary course of its business and (ii) is administered,
serviced or managed by the assigning Lender or an Affiliate of such Lender (a
“Purchasing CLO” and together with each Participant and Purchasing Lender, each
a “Transferee” and collectively the “Transferees”), pursuant to a Commitment
Transfer Supplement modified as appropriate to reflect the interest being
assigned (“Modified Commitment Transfer Supplement”), executed by any
intermediate purchaser, the Purchasing CLO, the transferor Lender, and Agent as
appropriate and delivered to Agent for recording. Upon such execution and
delivery, from and after the transfer effective date determined pursuant to such
Modified Commitment Transfer Supplement, (i) Purchasing CLO thereunder shall be
a party hereto and, to the extent provided in such Modified Commitment Transfer
Supplement, have the rights and obligations of a Lender thereunder and (ii) the
transferor Lender thereunder shall, to the extent provided in such Modified
Commitment Transfer Supplement, be released from its obligations under this
Agreement, the Modified Commitment Transfer Supplement creating a novation for
that purpose. Such Modified Commitment Transfer Supplement shall be deemed to
amend this Agreement to the extent, and only to the extent, necessary to reflect
the addition of such Purchasing CLO. Each Borrower hereby consents to the
addition of such Purchasing CLO. Borrowers shall execute and deliver such
further documents and do such further acts and things in order to effectuate the
foregoing.

(e) Agent shall maintain at its address a copy of each Commitment Transfer
Supplement and Modified Commitment Transfer Supplement delivered to it and a
register (the “Register”) for the recordation of the names and addresses of each
Lender and the outstanding principal, accrued and unpaid interest and other fees
due hereunder. The entries in the Register shall be conclusive, in the absence
of manifest error, and each Borrower, Agent and Lenders may treat each Person
whose name is recorded in the Register as the owner of the Advance recorded
therein for the purposes of this Agreement. The Register shall be available for
inspection by Borrowing Agent or any Lender at any reasonable time and from time
to time upon reasonable prior notice. Agent shall receive a fee in the amount of
$3,500 payable by the applicable Purchasing Lender and/or Purchasing CLO upon
the effective date of each transfer or assignment (other than to an intermediate
purchaser) to such Purchasing Lender and/or Purchasing CLO.

(f) Each Borrower authorizes each Lender to disclose to any Transferee and any
prospective Transferee any and all financial information in such Lender’s
possession concerning such Borrower which has been delivered to such Lender by
or on behalf of such Borrower pursuant to this Agreement or in connection with
such Lender’s credit evaluation of such Borrower.

(g) Notwithstanding the sale of any participation to a Participant, (i) the
selling Lender’s obligations under this Agreement shall remain unchanged,
(ii) the selling Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, and (iii) the Borrowers will
continue to deal solely and directly with such selling Lender with respect to
such selling Lender’s rights and obligations under this Agreement.

16.4. Application of Payments. Agent shall have the continuing and exclusive
right to apply or reverse and re-apply any payment and any and all proceeds of
Collateral to any portion of the Obligations. To the extent that any Borrower
makes a payment or Agent or any Lender receives any payment or proceeds of the
Collateral for any Borrower’s benefit, which are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, debtor in possession, receiver, custodian or any other party under
any bankruptcy law, common law or equitable cause, then, to such extent, the
Obligations or part thereof intended to be satisfied shall be revived and
continue as if such payment or proceeds had not been received by Agent or such
Lender.

16.5. Indemnity. Each Borrower shall indemnify Agent, each Lender and each of
their respective officers, directors, Affiliates, attorneys, employees and
agents from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, reasonable expenses and
disbursements of any kind or nature whatsoever (including reasonable fees and
disbursements of counsel) which may be imposed on, incurred by, or asserted
against Agent or any Lender in any claim, litigation, proceeding or
investigation instituted or conducted by any Governmental Body or
instrumentality or any other Person with respect to any aspect of, or any
transaction contemplated by, or referred to in, or any matter related to, this
Agreement or the Other Documents, whether or not Agent or any Lender is a party
thereto, except to the extent that any of the foregoing arises out of the
willful misconduct or gross negligence (as opposed to mere) negligence of the
party being indemnified (as determined by a court of competent jurisdiction in a
final and non-appealable judgment). Without limiting the generality of the
foregoing, this indemnity shall extend to any liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, reasonable expenses and
disbursements of any kind or nature whatsoever (including reasonable fees and
disbursements of counsel) asserted against or incurred by any of the indemnitees
described above in this Section 16.5 by any Person under any Environmental Laws
or similar laws by reason of any Borrower’s or any other Person’s failure to
comply with laws applicable to solid or hazardous waste materials, including
Hazardous Substances and Hazardous Waste, or other Toxic Substances.
Additionally, if any taxes (excluding taxes imposed upon or measured solely by
the net income of Agent and Lenders, but including any intangibles taxes, stamp
tax, recording tax or franchise tax) shall be payable by Agent, Lenders or
Borrowers on account of the execution or delivery of this Agreement, or the
execution, delivery, issuance or recording of any of the Other Documents, or the
creation or repayment of any of the Obligations hereunder, by reason of any
Applicable Law now or hereafter in effect, Borrowers will pay (or will promptly
reimburse Agent and Lenders for payment of) all such taxes, including interest
and penalties thereon, and will indemnify and hold the indemnitees described
above in this Section 16.5 harmless from and against all liability in connection
therewith.

16.6. Notice. Any notice or request hereunder may be given to Borrowing Agent or
any Borrower or to Agent or any Lender at their respective addresses set forth
below or at such other address as may hereafter be specified in a notice
designated as a notice of change of address under this Section. Any notice,
request, demand, direction or other communication (for purposes of this
Section 16.6 only, a “Notice”) to be given to or made upon any party hereto
under any provision of this Agreement shall be given or made by telephone or in
writing (which includes by means of electronic transmission (i.e., “e-mail”) or
facsimile transmission or by setting forth such Notice on a site on the World
Wide Web (a “Website Posting”) if Notice of such Website Posting (including the
information necessary to access such site) has previously been delivered to the
applicable parties hereto by another means set forth in this Section 16.6) in
accordance with this Section 16.6. Any such Notice must be delivered to the
applicable parties hereto at the addresses and numbers set forth under their
respective names on Section 16.6 or in accordance with any subsequent unrevoked
Notice from any such party that is given in accordance with this Section 16.6.
Any Notice shall be effective:

(a) In the case of hand-delivery, when delivered;

(b) If given by mail, four days after such Notice is deposited with the United
States Postal Service, with first-class postage prepaid, return receipt
requested;

(c) In the case of a telephonic Notice, when a party is contacted by telephone,
if delivery of such telephonic Notice is confirmed no later than the next
Business Day by hand delivery, a facsimile or electronic transmission, a Website
Posting or an overnight courier delivery of a confirmatory Notice (received at
or before noon on such next Business Day);

(d) In the case of a facsimile transmission, when sent to the applicable party’s
facsimile machine’s telephone number, if the party sending such Notice receives
confirmation of the delivery thereof from its own facsimile machine;

(e) In the case of electronic transmission, when actually received;

(f) In the case of a Website Posting, upon delivery of a Notice of such posting
(including the information necessary to access such site) by another means set
forth in this Section 16.6; and

(g) If given by any other means (including by overnight courier), when actually
received.

Any Lender giving a Notice to Borrowing Agent or any Borrower shall concurrently
send a copy thereof to the Agent, and the Agent shall promptly notify the other
Lenders of its receipt of such Notice.



  (A)   If to Agent or PNC at:

 
PNC Business Credit
1900 East 9th Street, 9th Floor
Mail Code: B7-YB13-09-5
Cleveland, Ohio 44114
Attention:Todd Milenius
Telephone:(216) 222-9761
Facsimile:(216) 222-8155
with a copy to:

      PNC Bank, National Association
PNC Agency Services
PNC Firstside Center
500 First Avenue, 4th Floor
Pittsburgh, Pennsylvania 15219

Attention:
Telephone:
Facsimile:
  Lisa Pierce
(412) 762-6442
(412) 762-8672

with a copy to:

 
PNC Business Credit
1900 East 9th Street, 9th Floor
Cleveland, Ohio 44114
Attention:Todd Milenius
Telephone:(216) 222-9761
with an additional copy to:

      Dickinson Wright PLLC
500 Woodward Avenue

Suite 4000
 
Detroit, Michigan 48226

Attention:
Telephone:
Facsimile:
  Theodore B. Sylwestrzak
(313) 223-3036
(313) 223-3598



  (B)   If to a Lender other than Agent, as specified on the signature pages
hereof.



  (C)   If to Borrowing Agent or any Borrower:

      Tecumseh Products Company
1136 Oak Valley Drive
Ann Arbor, Michigan 48108

Attention:
Telephone:
Facsimile:
  James J. Connor
(734) 585-9487
(734) 352-3787

with a copy to:

      Tecumseh Products Company
1136 Oak Valley Drive
Ann Arbor, Michigan 48108

Attention:
Telephone:
Facsimile:
  Marcus D. Hudson
(734) 585-9544
(734) 352-3809

with a copy to:

      Honigman Miller Schwartz and Cohn LLP

660 Woodward Avenue
 
Detroit, Michigan 48226

Attention:
Telephone:
Facsimile:
  Patrick Duerr
(313) 465-7362
(313) 465-7363

16.7. Survival. The obligations of Borrowers under Sections 2.2(f), 3.7, 3.8,
3.9, 4.19(h), and 16.5 and the obligations of Lenders under Section 14.7, shall
survive termination of this Agreement and the Other Documents and payment in
full of the Obligations.

16.8. Severability. If any part of this Agreement is contrary to, prohibited by,
or deemed invalid under Applicable Laws, such provision shall be inapplicable
and deemed omitted to the extent so contrary, prohibited or invalid, but the
remainder hereof shall not be invalidated thereby and shall be given effect so
far as possible.

16.9. Expenses. All reasonable costs and expenses including reasonable
attorneys’ fees (including the allocated costs of in house counsel) and
disbursements incurred by Agent on its behalf or on behalf of Lenders (a) in all
efforts made to enforce payment of any Obligation or effect collection of any
Collateral, or (b) in connection with the entering into, modification,
amendment, administration and enforcement of this Agreement or any Other
Document, or any consents or waivers hereunder or thereunder and all related
agreements, documents and instruments, or (c) in instituting, maintaining,
preserving, enforcing and foreclosing on Agent’s security interest in or Lien on
any of the Collateral, or maintaining, preserving or enforcing any of Agent’s or
any Lender’s rights hereunder and under all related agreements, documents and
instruments, whether through judicial proceedings or otherwise, or (d) in
defending or prosecuting any actions or proceedings arising out of or relating
to Agent’s or any Lender’s transactions with any Borrower or any Guarantor or
(e) in connection with any advice given to Agent or any Lender with respect to
its rights and obligations under this Agreement and all related agreements,
documents and instruments, may be charged to Borrowers’ Account and shall be
part of the Obligations.

16.10. Injunctive Relief. Each Borrower recognizes that, in the event any
Borrower fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, or threatens to fail to perform, observe or
discharge such obligations or liabilities, any remedy at law may prove to be
inadequate relief to Lenders; therefore, Agent, if Agent so requests, shall be
entitled to temporary and permanent injunctive relief in any such case without
the necessity of proving that actual damages are not an adequate remedy.

16.11. Consequential Damages. Neither Agent nor any Lender, nor any agent or
attorney for any of them, shall be liable to any Borrower or any Guarantor (or
any Affiliate of any such Person) for indirect, punitive, exemplary or
consequential damages arising from any breach of contract, tort or other wrong
relating to the establishment, administration or collection of the Obligations
or as a result of any transaction contemplated under this Agreement or any Other
Document.

16.12. Captions. The captions at various places in this Agreement are intended
for convenience only and do not constitute and shall not be interpreted as part
of this Agreement.

16.13. Counterparts; Facsimile Signatures. This Agreement may be executed in any
number of and by different parties hereto on separate counterparts, all of
which, when so executed, shall be deemed an original, but all such counterparts
shall constitute one and the same agreement. Any signature delivered by a party
by facsimile transmission or electronic mail transmission in PDF format shall be
deemed to be an original signature hereto.

16.14. Construction. The parties acknowledge that each party and its counsel
have reviewed this Agreement and that the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of this Agreement or any amendments,
schedules or exhibits thereto.

16.15. Confidentiality; Sharing Information. Agent, each Lender and each
Transferee shall hold all non-public information obtained by Agent, such Lender
or such Transferee pursuant to the requirements of this Agreement in accordance
with Agent’s, such Lender’s and such Transferee’s customary procedures for
handling confidential information of this nature; provided, however, Agent, each
Lender and each Transferee may disclose such confidential information (a) to its
examiners, Affiliates, outside auditors, counsel and other professional
advisors, (b) to Agent, any Lender or to any prospective Transferees (provided
such prospective Transferee agrees to these confidentiality provisions), and
(c) as required or requested by any Governmental Body or representative thereof
or pursuant to legal process; provided, further that (i) unless specifically
prohibited by Applicable Law, Agent, each Lender and each Transferee shall use
its reasonable best efforts prior to disclosure thereof, to notify the
applicable Borrower of the applicable request for disclosure of such non-public
information (A) by a Governmental Body or representative thereof (other than any
such request in connection with an examination of the financial condition of a
Lender or a Transferee by such Governmental Body) or (B) pursuant to legal
process and (ii) in no event shall Agent, any Lender or any Transferee be
obligated to return any materials furnished by any Borrower other than those
documents and instruments in possession of Agent or any Lender in order to
perfect its Lien on the Collateral once the Obligations have been paid in full
and this Agreement has been terminated. Each Borrower acknowledges that from
time to time financial advisory, investment banking and other services may be
offered or provided to such Borrower or one or more of its Affiliates (in
connection with this Agreement or otherwise) by any Lender or by one or more
Subsidiaries or Affiliates of such Lender and each Borrower hereby authorizes
each Lender to share any information delivered to such Lender by such Borrower
and its Subsidiaries pursuant to this Agreement, or in connection with the
decision of such Lender to enter into this Agreement, to any such Subsidiary or
Affiliate of such Lender, it being understood that any such Subsidiary or
Affiliate of any Lender receiving such information shall be bound by the
provisions of this Section 16.15 as if it were a Lender hereunder. Such
authorization shall survive the repayment of the other Obligations and the
termination of this Agreement.

16.16. Publicity. Each Borrower and each Lender hereby authorizes Agent to make
appropriate announcements of the financial arrangement entered into among
Borrowers, Agent and Lenders, including announcements which are commonly known
as tombstones, in such publications and to such selected parties as Agent shall
in its sole and absolute discretion deem appropriate.

16.17. Certifications From Banks and Participants; US PATRIOT Act. Each Lender
or assignee or participant of a Lender that is not incorporated under the Laws
of the United States of America or a state thereof (and is not excepted from the
certification requirement contained in Section 313 of the USA PATRIOT Act and
the applicable regulations because it is both (i) an affiliate of a depository
institution or foreign bank that maintains a physical presence in the United
States or foreign country, and (ii) subject to supervision by a banking
authority regulating such affiliated depository institution or foreign bank)
shall deliver to the Agent the certification, or, if applicable,
recertification, certifying that such Lender is not a “shell” and certifying to
other matters as required by Section 313 of the USA PATRIOT Act and the
applicable regulations: (1) within 10 days after the Closing Date, and (2) as
such other times as are required under the USA PATRIOT Act.

16.18. Language. The parties have requested that this Agreement and the Other
Documents be drawn up in the English language. Les parties ont requis que cette
convention ainsi que tous les documents qui y sont envisagés ou qui s’y
rapportent soient rédigés en langue anglaise.

16.19. Judgment Currency. If for the purpose of obtaining judgment in any court
it is necessary to convert an amount due hereunder in the currency in which it
is due (the “Original Currency”) into another currency (the “Second Currency”),
the rate of exchange applied shall be that at which, in accordance with normal
banking procedures, Agent could purchase in the foreign exchange market, the
Original Currency with the Second Currency on the date two (2) Business Days
preceding that on which judgment is given. Each Borrower agrees that its
obligation in respect of any Original Currency due from it hereunder shall,
notwithstanding any judgment or payment in such other currency, be discharged
only to the extent that, on the Business Day following the date Agent receives
payment of any sum so adjudged to be due hereunder in the Second Currency, Agent
may, in accordance with normal banking procedures, purchase, in the foreign
exchange market, the Original Currency with the amount of the Second Currency so
paid; and if the amount of the Original Currency so purchased or could have been
so purchased is less than the amount originally due in the Original Currency,
each Borrower agrees as a separate obligation and notwithstanding any such
payment or judgment to indemnify Agent and the Lenders against such loss.

XVII. GUARANTY.

17.1. Guaranty. Each Guarantor is jointly and severally liable as a primary
obligor and not merely as surety, and absolutely and unconditionally guarantees
to Agent and Lenders, the prompt payment when due, whether at stated maturity,
upon acceleration or otherwise, and at all times thereafter, the Obligations and
all costs and expenses including all court costs and attorneys’ and paralegals’
fees (including allocated costs of in-house counsel and paralegals) and expenses
paid or incurred by the Agent or Lenders in collecting all or any part of the
Obligations from, or in prosecuting any action against, any Borrower or any
Guarantor (these costs and expenses, together with the Obligations, are
collectively called the “Guaranteed Obligations”). The Guaranteed Obligations
may be extended or renewed in whole or in part without notice to or further
assent from any Guarantor, and each Guarantor remains bound upon its guarantee
notwithstanding any extension or renewal.

17.2. Guaranty of Payment. This Guaranty is a guaranty of payment and not of
collection. Each Guarantor waives any right to require Agent or any Lender to
sue any Borrower, any Guarantor or any other Person obligated for all or any
part of the Guaranteed Obligations, or otherwise to enforce its payment against
any collateral (including the Collateral) securing all or any part of the
Guaranteed Obligations.

17.3. No Discharge or Diminishment of Guaranty.

(a) The obligations of each Guarantor are unconditional and absolute and not
subject to any reduction, limitation, impairment, or termination for any reason
(other than the indefeasible payment in full in cash of the Guaranteed
Obligations), including:



  (i)   any claim of waiver, release, extension, renewal, settlement, surrender,
alteration, or compromise of any of the Guaranteed Obligations, by operation of
law or otherwise;



  (ii)   any change in the corporate existence, structure, or ownership of any
Borrower, any Guarantor, or any other Person liable for any of the Guaranteed
Obligations;



  (iii)   any insolvency, bankruptcy, reorganization or other similar proceeding
affecting any Borrower, any Guarantor, or any other Person liable for any of the
Guaranteed Obligations, or their assets or any resulting release or discharge of
any obligation of any Borrower, any Guarantor, or any other Person liable for
any of the Guaranteed Obligations; or



  (iv)   the existence of any claim, set-off or other rights that any Guarantor
may have at any time against any Borrower, any Guarantor, the Agent, any Lender,
or any other Person, whether in connection herewith or in any unrelated
transactions.

(b) Each Guarantor’s obligations are not subject to any defense or set-off,
counterclaim, recoupment, or termination whatsoever because of the invalidity,
illegality, or unenforceability of any of the Guaranteed Obligations or
otherwise, or any provision of applicable law or regulation purporting to
prohibit payment by any Borrower, any Guarantor or any other Person liable for
any of the Guaranteed Obligations, of the Guaranteed Obligations or any part
thereof.

(c) No Guarantor’s obligations are discharged, impaired, or otherwise affected
by:

(i) Agent’s or any Lender’s failure to assert any claim or demand or to enforce
any remedy with respect to all or any part of the Guaranteed Obligations;

(ii) any waiver or modification of or supplement to any provision of any
agreement relating to the Guaranteed Obligations;

(iii) any release, non-perfection, or invalidity of any indirect or direct
security for any Borrower’s obligations or all or any part of the Guaranteed
Obligations or of any obligations of any other Person liable for any of the
Guaranteed Obligations;

(iv) any action or failure to act by the Agent or any Lender with respect to any
collateral (including the Collateral) securing any part of the Guaranteed
Obligations;

(v) any default, failure or delay, willful or otherwise, in the payment or
performance of any of the Guaranteed Obligations, or any other circumstance,
act, omission or delay that might in any manner or to any extent vary the risk
of such Guarantor or that would otherwise operate as a discharge of any
Guarantor as a matter of law or equity (other than the indefeasible payment in
full in cash of the Guaranteed Obligations).

17.4. Defenses Waived. To the fullest extent permitted by applicable law, each
Guarantor waives any defense based on or arising out of any defense of any
Borrower or any Guarantor or the unenforceability of all or any part of the
Guaranteed Obligations from any cause, or the cessation from any cause of the
liability of any Borrower or any Guarantor (other than the indefeasible payment
in full in cash of the Guaranteed Obligations). Without limiting the generality
of the foregoing, each Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest and, to the fullest extent permitted by law, any
notice not provided for in this Agreement, as well as any requirement that at
any time any action be taken by any Person against any Borrower, any Guarantor,
or any other Person. The Agent may, at its election, foreclose on any collateral
by one or more judicial or nonjudicial sales, accept an assignment of any such
Collateral in lieu of foreclosure or otherwise act or not act with respect to
any collateral securing all or a part of the Guaranteed Obligations, compromise
or adjust any part of the Guaranteed Obligations, make any other accommodation
with any Borrower, any Guarantor, or any other Person liable on any part of the
Guaranteed Obligations or exercise any other right or remedy available to them
against any Borrower, any Guarantor, or any other Person liable on any of the
Guaranteed Obligations, without affecting or impairing in any way the liability
of such Guarantor under this Guaranty except to the extent the Guaranteed
Obligations have been fully and indefeasibly paid in cash. To the fullest extent
permitted by applicable law, each Guarantor waives any defense arising out of
any such election even though that election may operate, pursuant to applicable
law, to impair or extinguish any right of reimbursement or subrogation or other
right or remedy of any Guarantor against any Borrower, any other guarantor or
any other Person liable on any of the Guaranteed Obligations, as the case may
be, or any security.

17.5. Rights of Subrogation. No Guarantor may assert any right, claim or cause
of action, including, a claim of subrogation, contribution, or indemnification
that it has against any Borrower, any Guarantor, any Person liable for any of
the Guaranteed Obligations, or any collateral, until the Borrowers and the
Guarantors have fully performed all their obligations to the Agent and Lenders.

17.6. Reinstatement; Stay of Acceleration. If at any time any payment of any
portion of the Guaranteed Obligations is rescinded or must otherwise be restored
or returned in connection with the insolvency, bankruptcy, or reorganization of
any Borrower or Guarantor or otherwise, each Guarantor’s obligations under this
Guaranty with respect to that payment will be reinstated at that time as though
the payment had not been made, whether or not the Agent or Lenders are in
possession of this Guaranty. If acceleration of the time for payment of any of
the Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of any Borrower, all such amounts otherwise subject to
acceleration under the terms of any agreement relating to the Guaranteed
Obligations are nonetheless payable by the Guarantors forthwith on demand by the
Lenders.

17.7. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the Borrowers’ financial condition and assets, and of
all other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations and the nature, scope and extent of the risks that each Guarantor
assumes and incurs under this Guaranty, and agrees that neither the Agent nor
Lenders has any duty to advise any Guarantor of information known to it
regarding those circumstances or risks.

17.8. Taxes. All payments of the Guaranteed Obligations must be made by each
Guarantor free and clear of, and without deduction for, or on account of, any
and all present or future taxes, levies, imposts, duties, charges, deductions or
withholdings of whatever nature imposed by any governmental authority with
respect to such payments, and any and all liabilities with respect to the
foregoing, but excluding franchise taxes and taxes imposed on Lenders’ overall
net income by the U.S. or the jurisdiction in which a Lender’s applicable
lending office is located. If any Guarantor is required by law to deduct any
Taxes from or in respect of any sum payable to the Lenders under this Guaranty,
(a) the sum payable must be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this provision) Lenders receive an amount equal to the sum they would have
received had no such deductions been made, (b) the Guarantors must then make
such deductions, and must pay the full amount deducted to the relevant authority
in accordance with applicable law, and (c) the Guarantors must furnish to
Lenders within 45-days after their due date certified copies of all official
receipts evidencing payment thereof.

17.9. Severability. The provisions of this Guaranty are severable, and in any
action or proceeding involving any state corporate law, or any state, federal or
foreign bankruptcy, insolvency, reorganization or other law affecting the rights
of creditors generally, if the obligations of any Guarantor under this Guaranty,
or the joint and several nature of the Obligations, would otherwise be held or
determined to be avoidable, invalid or unenforceable on account of the amount of
such Guarantor’s liability under this Guaranty or the joint and several nature
of the Obligations, then, notwithstanding any other provision of this Guaranty
or this Agreement to the contrary, the amount of such liability is, without any
further action by the Guarantors or the Lenders, automatically limited and
reduced to the highest amount that is valid and enforceable as determined in
such action or proceeding (such highest amount determined hereunder being the
relevant Guarantor’s “Maximum Liability”). This Section with respect to the
Maximum Liability of each Guarantor is intended solely to preserve the rights of
Agent and Lenders to the maximum extent not subject to avoidance under
applicable law, and no Guarantor or any other Person or entity has any right or
claim under this Section with respect to such Maximum Liability, except to the
extent necessary so that the obligations of any Guarantor are not rendered
voidable under applicable law. Each Guarantor agrees that the Guaranteed
Obligations and the Obligations may at any time and from time to time exceed the
Maximum Liability of each Guarantor without impairing this Guaranty, this
Agreement, or affecting the rights and remedies of Agent and Lenders, provided
that, nothing in this sentence increases any Guarantor’s obligations beyond its
Maximum Liability.

17.10. Contribution. If any Guarantor (a “Paying Guarantor”) makes any payment
or payments under this Guaranty, on account of the joint and several nature of
the Obligations or suffers any loss as a result of any realization upon any
collateral granted by it to secure its obligations under this Guaranty or the
Obligations, each other Guarantor (each a “Non-Paying Guarantor”) must
contribute to the Paying Guarantor an amount equal to such Non-Paying
Guarantor’s “Pro Rata Share” of such payment or payments made, or losses
suffered, by such Paying Guarantor. For purposes of this Section each Non-Paying
Guarantor’s “Pro Rata Share” with respect to any such payment or loss by a
Paying Guarantor is determined as of the date on which such payment or loss was
made by reference to the ratio of (i) such Non-Paying Guarantor’s Maximum
Liability as of such date (without giving effect to any right to receive, or
obligation to make, any contribution hereunder) or, if such Non-Paying
Guarantor’s Maximum Liability has not been determined, the aggregate amount of
all monies received by such Non-Paying Guarantor from the Borrowers on or after
the date of this Agreement (whether by loan, capital infusion or by other means)
to (ii) the aggregate Maximum Liability of all Guarantors (including such Paying
Guarantor) as of such date (without giving effect to any right to receive, or
obligation to make, any contribution hereunder), or to the extent that a Maximum
Liability has not been determined for any Guarantor, the aggregate amount of all
monies received by such Guarantors from the Borrowers on or after the date of
this Agreement (whether by loan, capital infusion or by other means). Nothing in
this provision affects any Guarantor’s several liability for the entire amount
of the Guaranteed Obligations and the Obligations (up to such Guarantor’s
Maximum Liability). Each of the Guarantors covenants and agrees that its right
to receive any contribution under this Guaranty from a Non-Paying Guarantor is
subordinate and junior in right of payment to the payment in full in cash of the
Guaranteed Obligations. This provision is for the benefit of the Agent, Lenders,
and the Guarantors and may be enforced by any one, or more, or all of them.

17.11. Lending Offices. The Guaranteed Obligations may be booked at any lending
office. All terms of this Guaranty apply to and may be enforced by or on behalf
of any lending office.

17.12. Liability Cumulative. The liability of each Borrower as a Guarantor under
this Article is in addition to and cumulative with all liabilities of each
Borrower to the Agent and Lenders under this Agreement and the Other Documents.

[Remainder of Page Intentionally Left Blank]

Each of the parties has signed this Agreement as of the day and year first above
written.

TECUMSEH PRODUCTS COMPANY
TECUMSEH COMPRESSOR COMPANY
TECUMSEH PRODUCTS OF CANADA, LIMITED
EVERGY, INC.

By:      
James J. Connor, Vice President,
Chief Financial Officer and Secretary


PNC BANK, NATIONAL ASSOCIATION,


as Lender and as Agent

By:      
Todd Milenius, Vice President


1900 East 9th Street, 9th Floor
Cleveland, Ohio 44114

Commitment Percentage: 100%

